Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT 10.243
 


 


 


 


 


 
Services Agreement
 


 
by and between
 


 
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
 
and
 
HP ENTERPRISE SERVICES, LLC
 


 
Dated April 4, 2011
 


 


 


 


 



 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



 
INTRODUCTION
 


RECITALS:
 
This SERVICES AGREEMENT (the "Agreement"), dated as of April 4, 2011 (the
”Effective Date”), between DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware
corporation ("Customer" or “DTG”) and HP ENTERPRISE SERVICES, LLC, a Delaware
limited liability company ("Provider" or “HP”).
 


WHEREAS, Customer, Electronic Data Systems, Inc.  and EDS Information Services
L.L.C. (collectively “EDS") are parties to the Second Amended and Restated Data
Processing Services Agreement, entered into on August 1, 2006, as that agreement
was amended and modified as of March 31, 2011 (the “2006 Agreement”).
 
1.           WHEREAS, Provider through an acquisition of EDS is the successor in
interest to all of EDS’s rights and obligations under the 2006 Agreement.
 
2.           WHEREAS, Provider is engaged in the business of providing certain
information processing, outsourcing, facilities management, systems development
and information processing services;
 
3.           WHEREAS, Provider and Customer now desire to effect an early
expiration of the term of the 2006 Agreement effective as of the Effective Date,
and to enter into this Agreement, pursuant to which Provider will provide to
Customer the services described herein in accordance with the following terms
and conditions.
 
NOW, THEREFORE, in consideration of the above premises, and the mutual promises
and covenants contained herein, the Parties hereby agree as follows:
 


 
ARTICLE 1
 
INTERPRETATION; 2006 AGREEMENT
 
1.2           Interpretive Matters.  This Agreement is the result of the
Parties' negotiations, and no provision of this Agreement shall be construed for
or against either Party because of the authorship of that provision.  In
interpreting this Agreement, except where the context otherwise requires:
(a)"including" or "include" does not denote or imply any limitation; (b) the
singular includes the plural, and vice versa, and each gender includes each of
the other; and (c) "Article," "Section," "Subsection" and "Exhibit," refer to an
Article, Section, Subsection, and Exhibit, respectively, of this Agreement,
unless otherwise stated in this Agreement.
 
1.3           2006 Agreement.  Notwithstanding the date set forth in the 2006
Agreement as the “Expiration Date” for expiration of the term of the 2006
Agreement, the Parties hereby agree that the term of the 2006 Agreement will be
deemed to have expired effective as of the Effective Date of this
Agreement.  [***]



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



1.4           Affiliates.  With respect to those Affiliates receiving Services
pursuant to this Agreement, Customer shall be fully responsible and liable for
all obligations of its Affiliates related to the receipt of those Services to
the same extent as if such failure to perform or comply was committed by
Customer.
 


 
ARTICLE 2
 
TERM AND OVERVIEW OF SERVICES
 
2.1           Term.  Unless earlier terminated as provided in Article 13, the
term of this Agreement (the "Term") shall mean the period from the Effective
Date to the Expiration Date.  If an extension of this Agreement has not been
executed by the Parties at least one hundred and forty (140) days before the
Expiration Date, Customer shall have the right, in its sole discretion, to
extend the Term up to two times, so long as the total period of both extensions,
plus any period of time requested by Customer for Termination Assistance
Services pursuant to Article 14 of this Agreement, does not exceed,
collectively, twenty four (24) months.  Any such extension shall, unless
otherwise negotiated, be on the then current terms and conditions of this
Agreement (including cost of living increases in the Monthly Charges and Pricing
Exhibit (Exhibit 4)) other than the extended Expiration Date.   Customer shall
exercise this right by giving Provider notice one hundred and twenty (120) days
before the Expiration Date, which notice shall contain the new Expiration Date.
 


2.2           Services.  Provider shall provide the Services described in
Article 3 and this Article 2.2.
 
 
2.2.1              Base Services.  Provider will provide to Customer the
following Base Services during the Term:
 
 
  ·           Cross Functional Services (Exhibit 2.1)
 
  ·           Service Desk Services (Exhibit 2.2)
 
  ·           Servers and Storage Services (Exhibit 2.3)
 
  ·           Managed Network Services (Exhibit 2.4)
 
  ·           End User Computing Services (Exhibit 2.5)
 
  ·           Application Development and Maintenance Services (Exhibit 2.6)
 
  ·           Enhanced Services (Exhibit 2.7)
 
 
2.2.2              Infrastructure Services.  Infrastructure Base Services are
defined as those Services described in the Servers and Storage (2.3), Managed
Network Services (2.4), and End User Computing (2.5) Exhibits.  Any
infrastructure-related services or activities requested of Provider that are not
identified in these Exhibits are Infrastructure Variable Services, will be
considered a project, and are billable.
 
 
At the commencement of a project, or when a service request is entered into
Provider’s service request system, Provider and Customer will review in-scope
infrastructure-related tasks to determine if they are Infrastructure Base
Services or Infrastructure Variable Services.  Services described in Exhibits
2.3, 2.4, and 2.5 are generally considered to be Infrastructure Base Services
and not billable unless they represent the following:
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.

 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
[***]

 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·
 
 
 
2.2.3
[***]

 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
·           [***]
 
2.2.4              Non-Exclusivity.  Provider shall be a non-exclusive provider
to Customer of the Services.  Customer shall have the right to use, either
directly or through a contract with a third party, any and all Customer-owned
resources used in performing Services that are located outside the Provider Data
Center, even if they are used by Provider in performing Services.  Software,
computer hardware and equipment used by Customer directly or through a contract
with a third party, and which are not used by Provider in performing Services
shall  be  collectively referred  to as  the “Outside Systems”.     Provider
agrees to cooperate with Customer  and  any  third party providers of Outside
Systems.  


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



In the event that such Outside Systems  interface  with  the  operation of 
those systems  used  by  Provider in performing Services, and  such  interface
adversely affects Provider’s ability to  deliver the Services or  tosatisfy the
Service Levels, then Provider may pursue a Change through the Contract Change
Process as described in Article 3.5, and Provider shall continue performing the
Services to the extent feasible during such pursuit.  Customer shall use the
Services for its internal business purposes and (without Provider’s Consent) may
not transfer the right to receive any Services to any third party, allow any
third party to use the Services (excluding Customer’s independent contractors’
use of the Services in performing Customer’s functions which would otherwise be
performed by Customer), or use the Services to process data other than Customer
Data.
 
2.3           Customer Resources and Obligations.  In order to permit Provider
to perform the Services for Customer, Customer shall provide certain equipment,
Software, and other Customer Resources, and shall perform the obligations of
Customer, as described in Article 4 and elsewhere in the Agreement. Provider
shall promptly inform Customer in writing if Provider believes Customer is not
meeting its obligations under this Article 2.3.


2.4           Locations and Resources.
 
2.4.1 The charges set forth in this Agreement are based on the assumption that
Customer will access the Services from the Customer Locations.
 
2.4.2  Except as provided for to the contrary in this Agreement, Provider shall
have the right to manage all resources used in providing the Services, as it
deems appropriate consistent with the requirements of this Agreement.  Should a
Statement of Work require that Provider notify Customer of a change in locations
or resources, such requirement shall be construed as Customer’s right to
notification, and not as an approval right, unless the Statement of Work
specifically provides Customer with an approval right. Provider shall have the
right without obtaining Customer's Consent to subcontract (i) to Provider
Affiliates, (ii) for any particular services where the value of the contract is
less than $[***] in any twelve month period, and (iii) where the subcontract is
to add human resources required for the performance of the Services, (iv) for
the Services listed in Exhibit 12-A.  All other subcontracting requires
Customer's Consent. In no event shall subcontracting relieve Provider from its
responsibility to perform its obligations to Customer under this Agreement and
Provider shall be directly liable to Customer for any and all liabilities
arising from or relating to such subcontracting; and provided further, that
Provider shall not in any event subcontract the functions performed by the
Provider Account Manager.
 
2.5           Account Managers.  Provider and Customer shall each appoint an
Account Manager and shall designate successor Account Managers in the event of a
vacancy.  The Provider Account Manager shall be one of the Key Executive
Personnel.  The Provider Account Manager will have overall responsibility for
managing and coordinating delivery of the Services, and supervising performance
of Provider's obligations under this Agreement.  The Customer Account Manager
shall have overall responsibility for providing information and decisions
regarding the delivery of the Services, and supervise Customer's obligations or
requests for modification under this Agreement. Each Account Manager shall
coordinate and consult with each other as needed provided nothing herein shall
be construed to eliminate the requirement of formal written notices under
Article 15.4 where expressly required in this Agreement.




A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


 
2.6           Reliance.  In performing its obligations under this Agreement,
Provider will be entitled to reasonably rely upon any instructions or other
information provided to Provider by the Customer Account Manager, or other
Customer personnel identified by the Customer Account Manager in writing as
having authority to provide the same on behalf of Customer.  Provider shall
incur no liability or responsibility of any kind in reasonably relying on or
complying with any such instructions or information.  Provider shall, however,
seek clarification in connection with any instruction or direction from Customer
that is inconsistent with or contrary to the provisions of this Agreement.  In
performing its obligations under this Agreement, Customer will be entitled to
reasonably rely upon any instructions or other information provided to Customer
by the Provider Account Manager.  Customer shall incur no liability or
responsibility of any kind in reasonably relying on or complying with any such
instructions or information.  Customer shall, however, seek clarification in
connection with any instruction or direction from Provider that is inconsistent
with or contrary to the provisions of this Agreement.
 
2.7           Customer Acquired or Divested Entities.  Customer Affiliates may
be added to the Agreement at any time at the discretion of Customer.  In the
event a Customer Affiliate is divested by Customer and was receiving Services at
the time of the divestiture, upon request of Customer Provider shall continue to
provide the Services to the former Customer Affiliate for a period not to exceed
twelve (12) months and Customer shall remain obligated to pay for such
Services.  If Provider subsequently enters into an agreement for services with
the divested entity, any associated reduction in the volume of Services provided
to Customer by Provider shall result in an equitable decrease in the charge for
the Services under this Agreement determined through the calculation of a
reduction that is proportionate to the decrease in the volume of Services, and
decreasing such reduction through the addition of any costs that Provider
demonstrates are not proportionately reduced.
 
2.8           Third Party Consents to Assignment to Customer.  Third party
agreements for Software, hardware or equipment that are used for the proper
performance of the Services shall be assignable to Customer, without cost, upon
the expiration or termination of this Agreement (unless such requirement is
waived by Customer), and Provider agrees to make an assignment of any or all of
the Unleveraged Third Party Provider Contracts promptly upon Customer's request.
 
2.9       Provider Transition and Transformation Plan.   A transition and
transformation plan (the “Provider Transition and Transformation Plan”) is set
forth in Exhibit 18.  Provider shall perform its obligations under the Provider
Transition and Transformation Plan in accordance with its terms.
 
2.10          Customer Governance and Retained Functions. In addition to the
Account Managers, Provider and Customer shall each appoint employees to serve on
the Governance Committee.  The Committee will meet as needed, but no less than
four times per year to review the Services as more particularly set forth in
Exhibit 6.  Customer shall retain the responsibility for Retained Functions.
 
2.11         Provider Personnel.  Exhibit 5 contains specific rights and
obligations of the Parties with respect to Provider personnel.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



ARTICLE 3
 
PROVIDER SERVICES
 
3.1           Base Services.


 
3.1.1           Subject to the terms and conditions of this Agreement, Provider
shall provide the Base Services to Customer.


3.1.2           Subject to Customer's Minimum Spend Commitment (as defined in
Exhibit 4) for Monthly Base Charges, if Customer wishes to request modifications
to the Base Services, including additions, deletions and rearrangements thereof,
then Customer shall submit such requests to Provider in writing.  Subject to the
foregoing, in the event that a request contemplates a reduction in Base Services
and is not a RRC as described in Exhibit 4, Provider shall evaluate such request
and provide Customer with a proposed Contract Change to reduce the Monthly Base
Charge in accordance with the Contract Change Process and consistent with the
pricing methodology contained in Exhibit 4.  In the event that a request
contemplates an addition to or restructuring of Base Services and is not an ARC
as described in Exhibit 4, it shall be reviewed as a Contract Change for
purposes of the Contract Change Process described in Article 3.5.  
 
 
3.1.3           Provider will use commercially reasonable efforts to identify
changes in technology necessary to provide the Base Services to Customer at a
level required to support the Customer's operations, and to recommend changes in
technology, related to the Base Services, that would improve Customer's
operations.  In particular, Provider may make recommendations to Customer
regarding the refreshment, upgrade, and maintenance status of Customer's
Software portfolio.  Provider shall maintain reasonable currency as to all
Software provided by Provider in the performance of the Services, as more
specifically set forth in Exhibit 2.1.  For equipment provided by Provider,
Provider shall refresh such equipment as necessary to maintain software currency
as defined above.  For Customer Software and Customer Equipment, Provider will
implement and support upgrades and new releases as directed by Customer or as
required in an applicable Service Level. If Customer Equipment is no longer
eligible for service by the applicable third party provider or Customer Software
is not reasonably current (due to Customer direction), Provider will (a) provide
reasonable Notice to Customer of the degradation in service and (b) continue to
use commercially reasonable efforts to provide the Services using such Customer
Software and Customer Equipment.  If such circumstances impair Provider's
ability to meet applicable Service Levels, then Provider is relieved of meeting
the applicable Service Levels to the extent of the impairment, after the date of
such notice to Customer and Customer’s Consent to such relief.  Any disagreement
shall be resolved pursuant to the dispute resolution procedure described in
Article 12.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


 
 
3.1.4           In providing Base Services, and to complement Customer's
provision of Customer Resources, Provider shall at its expense (a) provide and
maintain the utility servers required by Provider for the performance of the
Services, (b) supply network equipment within the Provider Data Center (e.g.
Provider shall supply and maintain cables, routers (other than those that are
supplied and managed by Customer's wide area network providers), switches and
hubs within the Provider Data Center); (c) be responsible for network hardware,
Software and functions within the Provider Data Center; and (d) arrange for the
provision and maintenance of an industry-standard (Metropolitan Area Network,
Frame Relay, MPLS, ATM or the like) communication path between the Provider Data
Center and the Customer Location; provided, however, that in all events such
communication path shall meet or exceed the performance specifications of the
communication path used by Provider with Customer as of the Effective Date.
Customer acknowledges that Provider is not a licensed provider of communications
services and therefore shall arrange, as the contracting party, for the
provision of the communication services through a third party provider that is
selected by Provider and Customer and is licensed to provide telecommunications
services.  Provider shall monitor such provider's performance of its obligation
to provide and maintain the communications services, work with such provider and
Customer to resolve problems with the communications services, and take all
actions necessary (including contract enforcement) to cause such provider to
perform such obligation.
 
3.1.5           Provider may modify, amend, enhance, update or provide an
appropriate replacement for any element of its systems at any time; provided,
that Provider shall provide at least ninety (90) days Notice to Customer with
respect to such action, there shall be no reduction of the functionality
provided by the Services and there shall be no effect on the Service Levels.
 
3.2           Software Development Costs. Statements of Work and monthly
invoices which include charges for Software development by Provider will include
detail regarding estimates for and actual costs incurred by Provider in the
development of Software and other information sufficient for Customer to comply
with Statement of Position 98-1 issued by the American Institute of Certified
Public Accountants all as set forth in Exhibit 4.
 
3.3           Variable Services


3.3.1           [***]
 
3.3.2           If Customer intends to engage a service provider other than
Provider to provide a Variable Service, then Provider shall have a reasonable
opportunity to make a proposal to Customer to provide the Variable Service,
which proposal (if made) shall be made in accordance with the procedure
described in Article 3.3.1.  If Customer nevertheless elects to contract with a
third party for the provision of the Variable Service, then Customer shall so
notify Provider.  Prior to installation, implementation or operation of Software
or other technology resulting from a Variable Service, Provider shall be
entitled to evaluate the compatibility of the Software or other technology
resulting from the Variable Service with the systems being operated by Provider
in providing the Services.  Provider's installation, implementation or operation
of technology resulting from a Variable Service additionally shall be subject to
the Contract Change Process described in Article 3.5.

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



 
3.4           [RESERVED]
 
3.5           Contract Change Process.  “Changes” as defined in Exhibit 20 shall
be addressed in accordance with the Contract Change Process set forth in Exhibit
20.  .
 
3.6           Service Levels.  The Parties agree that Exhibit 3 shall set forth
mutually-agreed standards for the performance of the Services (the “Service
Levels”). The Service Levels will include, without limitation, objective
measures of Provider performance of the Services, including but not limited to
response times, problem resolution times, and system availability. Customer
shall have the right to designate Service Levels as critical to the success of
their operation as set forth in Exhibit 3 (“Critical Service Levels”).   Such
Critical Service Levels are identified in Exhibit 3 and shall be subject to
performance credits and earn-back opportunities as described therein.
 
3.7           Root Cause Analysis.  Promptly, and in no event later than [***]
days after the occurrence of any information technology outage or incident (i)
which results in nonattainment of a Service Level or creates a reasonable
expectation that nonattainment of a Service Level will occur, or (ii) for which
the Parties otherwise agree a Root Cause Analysis is appropriate, Provider
shall:  (A) perform an initial root-cause analysis to identify the cause of such
outage or incident, (B) take steps to correct such cause and its effects
(regardless of whether caused by Provider) and take steps to bring the situation
in compliance with the affected Service Level, (C) provide Customer with an
initial written report detailing the cause of, and procedure for correcting,
such outage or incident, and (D) provide Customer with satisfactory evidence
that Provider has taken initial steps to prevent recurrence of such outage or
incident.  The correction of any such outage or incident shall be performed by
Provider pursuant to a project plan developed by the Parties.  Provider will, at
Provider expense and through the use of Provider resources not otherwise
dedicated to the performance of Services, correct outages or incidents
attributable to Provider's failure to perform Services in accordance with its
obligations under the Agreement. With respect to all other outages or incidents,
regardless of the cause, Provider will use the Provider resources within the
scope of the Services to correct the outage or incident, including resource
reallocation with Customer approval, without expending a material amount of
additional time or cost.  If an outage or incident arises despite Provider's
performance of Services in accordance with its obligations under this Agreement,
(i) Provider shall be entitled to temporary relief from its obligation to timely
comply with the affected Service Level, but only to the extent and for the
duration so affected; and (ii) Customer shall reimburse Provider for Provider’s
expenses to correct such failure, but only to the extent Provider incurs
additional cost and expense and such expense is approved in advance by Customer,
unless the Parties otherwise mutually agree.  Nothing contained in this Section
3.7, including Provider's performance of its obligations hereunder, in any
manner alters, modifies, or limits Customer's rights in the event of a Service
Level Default as set forth in Exhibit 3 to this Agreement.

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



 
ARTICLE 4
 
CUSTOMER RESOURCES
 
4.1           Customer Resources.  In order to facilitate Provider's performance
of the Services, Customer shall provide to Provider the Customer Equipment
described in Exhibit 10 and Customer Software and Required Consents (the
"Customer Resources").  The Customer Resources shall be used by Provider solely
in the performance of the Services.
 
4.2           Customer Licensed Software.  Customer will obtain any licenses,
consents, approvals or authorizations from third parties necessary for Provider
to legally and physically access and use any Customer Licensed Software
described in Exhibit 12-B and associated maintenance services necessary to
perform the Services, and will provide written evidence of such consents to
Provider upon Provider's written request.  Provider shall comply with the terms
and conditions of the Customer Licensed Software licenses provided to Provider
pertaining to the scope of the license grant and obligations relating to the
protection of the licensor's rights in the relevant Software.  Customer shall
pay all costs and expenses associated with the Customer Licensed Software,
including all required license, installation, maintenance and upgrade fees.  The
Customer Licensed Software will be made available to Provider in a form and on
media compatible with the Customer Equipment and any equipment Provider is then
operating on Customer's behalf, together with appropriate documentation and
other materials.
 
4.3           Customer Owned Software.  Customer will provide Provider with
object, executable, and where required, source code for the Customer Owned
Software necessary for Provider to perform the Services, together with any
consents, approvals, or authorizations from third parties necessary for Provider
to legally and physically access and use the Customer Owned Software in object,
executable, and source code form, for the sole purpose of providing the
Services, and will provide written evidence of such consents to
Provider.  Provider shall at all times comply with Customer’s policies and
procedures, initially as set forth in Exhibit 4, as they exist at any time and
from time to time during the Term governing the possession of source code for
Customer Owned Software.  During the Term, Customer grants to Provider a
royalty-free, non-exclusive and non-transferable license to use, copy and
display the Customer Owned Software, including its source code, for the sole
purpose of providing the Services.  The Customer Owned Software will be
available to Provider in a form and on media compatible with the Customer
Equipment and any equipment Provider is then operating on Customer's behalf,
together with the appropriate documentation and will be provided in a timely
manner when required by Provider in the performance of the Services.  Provider
shall not combine or use Customer Owned Software in connection with so-called
"open source" or "copyleft" Software, including Software licensed under the
terms of the GPL, Mozilla Public License, LGPL, or MIT licenses without
Customer’s prior written Consent.  Customer consents to the continued use of
Linux and open source applications and utilities to the extent currently used in
Customer’s IT environment.
 
4.4           Customer Equipment.  During the Term, Customer will provide to
Provider, at no cost to Provider, access to and use of all equipment and
hardware, including Customer Owned Equipment and Customer Leased Equipment
(collectively the "Customer Equipment") necessary for performance of the
Services, except that Provider shall provide the equipment described in  Article
 3.1.4.   The Customer Equipment initially  shall  be provided  in  good 
working  order  and  condition, and shall be accompanied by  all manuals,
instructions, written
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


 
warranties and other materials, in Customer's possession, which may be relevant
to Provider's operation of the Customer Equipment.  Financial responsibility for
Customer Equipment is set forth in the Financial Responsibility Matrix attached
as Exhibit 4-B.  If Customer is requested by Provider to purchase additional
Customer Equipment, or if Customer desires to purchase additional Customer
Equipment, in accordance with the Agreement, then Provider shall in all
instances have the opportunity to present to the Customer a proposal for
purchase of such equipment through Provider, which proposal may be accepted or
rejected by Customer in its sole discretion.  Provider shall have no
responsibility or liability to Customer for the condition or performance of any
equipment purchased from sources other than Provider until such equipment meets
Provider’s minimum performance standards, but Provider shall cooperate with
Customer's efforts to enforce warranties made by the original seller of such
equipment.
 
4.5           Software Maintenance.  Customer will provide, or cause to be
provided, all maintenance functions pertaining to the Customer Software.  As
more fully described in Exhibit 2, Provider shall cooperate with the efforts of
Customer, or other parties providing maintenance services, to correct errors in
Customer Software and otherwise maintain the Customer Software, and shall
provide the operational support for Customer Software maintenance specifically
described in Base Services.
 
4.6           RESERVED
 
4.7  Change in Customer Resources.


4.7.1           Provider shall periodically evaluate the sufficiency of the
Customer Resources, as components supporting Provider's performance of the
Services and the satisfaction of the Service Levels.  If Provider reasonably
determines that a change in Customer Resources (including changes in the nature
of renewals, replacements or upgrades of Customer Resources) is necessary or
appropriate, in order to provide the Services or satisfy the Service Levels,
then Provider shall advise Customer of Provider's recommendations, including
Provider's assessment of the adverse effect upon the provision of Services or
the satisfaction of Service Levels, which would result from the failure to make
the recommended changes.  Promptly thereafter, Customer shall, with Provider's
consultation, consider the costs and benefits of implementing Provider's
recommendation and notify Provider of Customer's decision whether to implement
the recommended changes in the Customer Resources.  If Customer decides to
implement such changes, then such changes shall be implemented (with the
assistance and consultation of Provider) as soon as reasonably practical.  If
Customer decides not to implement such changes, then, by supplement to this
Agreement, the Parties shall modify the Services and, if appropriate, the
Service Levels, to reflect the changes in Services or Service Levels resulting
from Customer's decision not to make the recommended changes, but only to the
extent that the Services and Service Levels are directly impacted by the
deficiency in Customer Resources that were identified by Provider and validated
through the Contract Change Process.  If the Parties do not agree on the
modification to Services or Service Levels necessitated by Customer's election
not to cure a validated deficiency in Customer Resources, the Parties shall
implement the dispute resolution procedure described in Article 12.  Provider
shall not purchase additional Customer Resources on Customer's behalf, without
Customer's prior Consent.  This Article shall not apply to resources provided by
Provider.
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



4.7.2           Customer shall provide all necessary information, advice,
approvals, and signatures on contracts, pertaining to the Customer Resources, as
may be reasonably requested by Provider.  Customer shall provide to Provider all
documents, assignments and assistance reasonably requested by Provider for the
purpose of enforcing warranty and other claims with respect to Customer
Equipment, and other performance by third parties under Third Party Service
Contracts.
 
 
4.8           Failure to Obtain Required Consents or to Provide Resources.  In
the event that any Required Consent is not obtained with respect to any of the
Customer Resources, then, unless and until such Required Consent is obtained,
the Parties shall cooperate in achieving a reasonable alternative
arrangement.  If Customer fails to provide to Provider any Required Consent or
other Customer Resources required to be provided pursuant to this Article 4,
then Provider shall be excused from performing the Services if and to the extent
such nonperformance during such period results from such failure to provide such
Customer Resources, and Provider's nonperformance will not be deemed to be a
breach of the Agreement or grounds for termination of this Agreement by
Customer.
 
4.9           Payment Responsibility for Customer Resources.  Customer shall be
responsible for, and discharge on a timely basis, all financial obligations
(including amounts due to third parties) with respect to the acquisition,
ownership, maintenance and use of the Customer Resources and for any related
charges (including late fees, interest, taxes and legal expenses) as set forth
in Exhibit 4.
 
ARTICLE 5
 
CUSTOMER DATA, SAFEGUARDING EQUIPMENT AND AUDIT RIGHTS
 
5.1           Customer Data.  Provider shall obtain no rights, ownership or
otherwise, in or to the Customer Data, and Customer shall have no restrictions
in Customer’s use of Customer Data.  Provider has certain responsibilities
prescribed as of the Effective Date by applicable Customer Data Laws and the
Industry Data Standards as a processor of the Customer Data and hereby
acknowledges such responsibilities.  Customer has certain responsibilities
prescribed as of the Effective Date by applicable Customer Data Laws and the
Industry Data Standards as owner and controller of the Customer Data and hereby
acknowledges such responsibilities.  Provider shall process the Customer Data in
accordance with (a) the terms of this Agreement which includes Customer’s
requirements as reflected in Exhibits 2.1 through 2.7, and (b) Provider’s
obligations under the Customer Data Laws and the Industry Data Standards, and
Customer is consenting to Provider’s access to the Customer Data for such
purpose.  Customer will have the right to establish backup security for the
Customer Data and to keep backup data and data files in its possession if it so
chooses; provided, however, that Provider will have access to such backup data
and data files as is reasonably required by Provider.  Provider personnel will
not attempt to access or allow access to Customer Data that is not required for
performance of the Services by such personnel.  Provider will promptly notify
Customer of any breach or potential breach of security relating to the Customer
Data of which Provider becomes aware and will investigate the root cause of such
breach or potential breach in accordance with Article 3.7 of this
Agreement.  The Customer Data shall not be used by Provider for any purpose
other than that of providing Services, nor shall such Data or any part of such
Data be disclosed, sold, assigned, leased or otherwise disposed of to third
parties by Provider or commercially exploited by or on behalf of Provider, its
employees or agents, except as may be required by applicable law, in which case
Customer shall be given prior Notice, or permitted by other express provisions
of this Agreement.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



 5.2           Data Security
 
Without limiting Provider’s other obligations hereunder including with respect
to compliance with Laws and Industry Data Standards, Provider shall establish
and maintain security, and other safeguards against the destruction, loss,
alteration, and unauthorized access to Customer Data in the possession of
Provider and during the electronic transmission, storage, and shipping thereof
(the “Data Safeguards”) that comply with Customer’s data security policies
provided to Provider prior to the Effective Date that are in effect as of the
Effective Date.  If Provider discovers or is notified of a breach or potential
breach of security relating to Customer Data, Provider will immediately (y)
notify Customer of such breach or potential breach and (z) investigate and, in
the case of an actual breach remediate the effects of the breach.  In the event
of a breach attributable to an act or omission of Provider, as part of such
remediation, Provider will: (i) take all actions at its cost and expense
necessary to comply with applicable laws relating to the notification of
entities whose information may have been disclosed in connection with the
breach, and (ii) provide Customer with assurance satisfactory to Customer that
such breach will not recur.
 
5.3           Safeguarding Customer Equipment.  Provider will establish and
maintain safeguards against the destruction, loss, unauthorized access or
alteration of the Customer Equipment located in real estate facilities owned or
leased by Provider, which are in effect at the Provider Data Center with respect
to Provider equipment as of the Effective Date.  Any labels or markings used by
Customer to indicate ownership of Customer Equipment shall not be removed or
altered by or on behalf of Provider.  In the event that additional safeguards
for such equipment are reasonably requested by Customer in writing, Provider
shall provide such additional safeguards, and Customer shall reimburse Provider
for Provider's costs in providing such additional safeguards.  While Customer
Equipment is located in a facility owned or leased by Provider, Provider shall
be responsible for risk of loss with respect to the Customer Equipment, except
to the extent that any loss or damages are caused by the actions or omissions of
Customer.
 
5.4           Security at Provider Data Center.  Provider will perform its
normal security procedures at any Provider Data Center where Services are
performed by Provider for Customer.  Such procedures at the Provider Data Center
shall be those in effect at the Provider Data Center as of the Effective Date.
With respect to those Services to be performed by Provider at a Customer
facility after the Effective Date, Provider shall follow security procedures no
less rigorous than those being performed by Customer immediately prior to the
Effective Date until such Services are migrated by Provider to a Provider Data
Center.  In the event that additional security procedures are reasonably
requested by Customer in writing for any location where Provider is providing
Services to Customer, Provider shall perform such additional security
procedures, and Customer shall reimburse Provider for Provider's costs in
providing such additional safeguards.  Provider personnel shall comply with the
customary rules of Customer set forth in Exhibits 2.1 through 2.7 (which shall
not unreasonably impede Provider in the performance of its obligations under
this Agreement) with respect to access to Customer Location, the Customer Data
and data files.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


 
5.5           Security at Customer Location.  Customer will perform its normal
security procedures at the Customer Location and establish and maintain
safeguards against the destruction, loss or alteration of the Customer’s
Equipment or Provider-owned equipment in the possession of Customer, which are
those in effect at the Customer Location as of the Effective Date.  In the event
that additional safeguards for such equipment are reasonably requested by
Provider, Customer shall provide such additional safeguards, and Provider shall
reimburse Customer for Customer's costs in providing such additional safeguards.
 
5.6           Audit Rights.
 
5.6.1           On an annual basis at Customer’s request, Customer may require
that a third party performance audit be performed to determine each party’s
compliance with its obligations under this Agreement, including all service and
deliverable obligations.  Each party will be responsible for its own costs and
expenses incurred in connection with the audit and Provider will reimburse
Customer for [***] of the documented direct fees paid by Customer to the third
party for the performance of any such annual audit.
 
5.6.2           Provider will, as soon as practicable before the commencement of
an internal Provider audit relating to the Services, advise Customer of the
scope of each such audit and will consider suggestions from Customer as to the
scope and any other matters raised by Customer relating to the proposed audit.
 
5.6.3           In addition to the foregoing, Provider shall provide such
auditors and inspectors as Customer may from time to time designate (upon thirty
(30) days' Notice except for internal audits or inspections or those conducted
by federal or state regulators) with reasonable access to the Provider Data
Center and any and all other Provider facilities, personnel and resources in any
manner involved in the performance of Services, including data storage
facilities, for the limited purpose of performing, at Customer’s expense for its
time and efforts and the time and efforts of its third party agents, audits or
inspections of any or all of the following: (i) Customer's Resources, (ii) the
handling of Customer Data, including a SSAE16 Type II or similar audit, (iii)
the development or modification of systems used or to be used in performing
Services, (iv) networks used in performing Services, through the use of network
penetration tests and similar mechanisms,   (v) Provider's compliance with
Customer's electronic records retention program and other compliance control
activities related to Sarbanes-Oxley and the overall Customer control
environment as set forth in Exhibit 2, and (vi) the performance of Services
under this Agreement. Audits rights regarding penetration testing are subject to
requirements set forth in Exhibit 11.
 
5.6.4           At all times during the Term and continuing thereafter until the
completion of the audit of Customer’s financial statements for the fiscal year
during which this Agreement expires or is terminated, Provider will, and will
cause each of its Affiliates to:
 
   5.6.4.1                   maintain in effect the controls, operations and
systems that are sufficient for Customer to comply with its obligations under
the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated thereunder, including Section 404 of such act and the rules and
regulations promulgated thereunder (collectively, “SOX”).  Any changes in the
Services, as defined at the Effective Date, that Customer determines are
required to comply with SOX are subject to the Change Control Procedures; and

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


 
  5.6.4.2                    provide to Customer or its auditors, on a timely
basis, (i) access to the books and records and personnel of the Provider and its
Affiliates and subcontractors as Customer may reasonably request, and (ii) all
information, reports and other materials requested by Customer to evaluate and
confirm that Customer is in compliance with its obligations under SOX and to
enable Customer’s auditors to attest to and report on the assessment of
Customer’s management as to the effectiveness of its internal control structure
and procedures under SOX, including (a) thirty (30) days prior to the end of
Customer’s fiscal year, a Statement on Standards for Attestation Engagement
(SSAE16) Type II audit report, and (b) as and when requested by Customer,
letters attesting that the controls existing as of the most recent Type II audit
report remain in effect; and
 
   5.6.4.3                  generally cooperate with Customer and its auditors
in any other way that Customer and/or its auditors may request to enable
Customer to comply with, and Customer and its auditors to evaluate whether
Customer complies with, SOX as it relates to the Services. If a separate audit
is required, the cost of the audit will be based upon time and materials.
 
    5.6.5           Provider will (1) make available to Customer the sections of
any independent audit or other report of Provider’s or any Provider agent’s
operations relating to the Services (redacting any information revealing
Provider’s cost structure) and (2) promptly correct (a) any error identified in
any such report that could reasonably be expected to have an adverse impact on
the Services and (b) any control deficiencies identified in the report.
 
5.6.6           Record Retention.  Provider will retain records and supporting
documentation sufficient to document the performance of Services and invoicing
of Fees hereunder in accordance with Customer’s record retention procedures, as
in effect from time to time.
 
5.6.7           Facilities.  Provider will provide to Customer and its third
party auditors, access to Customer and its third party auditors, on Provider’s
premises (or, if the audit is being performed of a Provider Agent, the Provider
Agent’s premises), space, office furnishings (including lockable cabinets),
telephone services, Internet connectivity, utilities and office-related
equipment and duplicating services as the Customer Auditors may reasonably
require to perform the audits described in this Article 5.6.
 
5.6.8           If requested by Provider, audits shall be conditioned upon the
auditor's signing an agreement reasonably satisfactory to Provider agreeing to
maintain the confidentiality of Provider's Confidential Information, as provided
in Article 7.1, and indemnifying Provider for personal injury or property damage
caused by the auditor.  Provider will provide to such auditors and inspectors
any assistance that they reasonably require.  Except for audits where (i)
material deficiencies in Provider’s service obligations are discovered, or (ii)
where there are errors in billing, or (iii) where an audit was performed by
Customer because of a material change from one month to the next in the monthly
invoice not caused by the addition of Variable Services, Customer shall pay
Provider for Provider's costs for any resources required by the auditor
inspection in addition to the resources that Provider would otherwise use in the
performance of Services, at the rates set forth in Exhibit 4; provided, however,
that Customer shall not incur any additional costs in connection with its
performance of one annual audit of Provider’s controls by Customer’s Internal
Audit Department and one annual audit by Customer’s independent auditor, to
ascertain whether there are

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



deficiencies in the effectiveness, design or operation of Provider’s controls as
they pertain to the performance of Services.  Provider shall provide Customer
with a written estimate of any anticipated additional costs prior to the
commencement of an affected audit or inspection.  If any deficiencies in
Provider’s controls are identified through any audits pursuant to this Article
5.6, Provider shall remediate such deficiencies within a commercially reasonable
time at Provider’s cost and shall allow Customer to retest the controls after
the remediation, at no charge to Customer.  Customer shall cooperate with
Provider in the reallocation of Resources during the period of remediation.


 
ARTICLE 6
 
PAYMENTS TO PROVIDER
 
6.1           Monthly Charges.  Subject to other terms and conditions contained
in this Agreement, for each month during the Term, Customer shall pay to
Provider the monthly base charge specified in Exhibit 4, as adjusted from time
to time according to the adjustment procedures described in the Agreement
("Monthly Base Charge").   In addition to the Monthly Base Charge, Customer
shall pay to Provider those other charges, if any, identified in Exhibit
4.  Provider will send monthly invoices for Monthly Base Charge and Variable
Service charges.
 
6.2           Variable Service Charges.  Customer shall pay Provider for all
Variable Services provided by Provider, in accordance with the charges and
payment in Exhibit 4 or as otherwise agreed in a statement of work for such
Services to be agreed upon in writing by the Parties.  To the extent that
Provider is required to perform additional Services which cannot be performed or
which Customer chooses not to perform within the Base Services as a result of
Customer's errors or omissions in providing or approving specifications for
Services, then such additional Services shall be considered Variable Services.
 
6.3           Out-of-Pocket Expenses.  Out-of-pocket and incidental expenses,
including travel and travel-related expenses, incurred by Provider in connection
with the performance of the Agreement shall be included in the Monthly Base
Charge, except for travel expenses for travel specifically requested and
approved in advance by Customer.
 
6.4           Time, Manner of Payment and Payment Disputes.
 
6.4.1  Customer shall pay Provider the Monthly Base Charge on or before the
seventh (7th) day of the month to which the Monthly Base Charge pertains.  Each
monthly invoice for the Monthly Base Charge will include the ARC and RRC
Resource Unit volume adjustments for the month that is three months prior to the
month to which the Monthly Base Charge pertains.  (For example, the invoice for
the Monthly Base Charge pertaining to April, 2012 will include any ARC/RRC
volume adjustments for the month of January, 2012.)  All other sums due to
Provider under this Agreement will be due and payable within [***] ([***]) days
after date of the invoice from Provider which shall be separate from the invoice
for the Monthly Base Charge.  All payments shall be made in United States
dollars.  Any sums due Provider under this Agreement that are not paid when due
shall bear interest from the date due until paid at a rate equal to the lesser
of (a) the prime rate established at the due date by Citibank, New York, N.A.,
or (b) the maximum rate of interest allowed by applicable law at the due date.



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


    6.4.2  Customer shall have the right to withhold payment of up to [***]
percent ([***]%) of sums due to Provider provided Customer provides Provider
written notice, within twenty (20) days of Customer’s receipt of the invoice,
setting forth the specific reasons why Customer in good faith disputes the
charges, and further provided that any disputed amounts withheld that are in
excess of [***] dollars ($[***]) shall be held in escrow by a mutually-agreed
third party not affiliated with either party pursuant to the terms of the Escrow
Agreement attached as Exhibit 19 which shall be executed simultaneously with
this Agreement.  The expense of the escrow will be shared equally by the
parties.  In the event that Provider refutes Customer’s basis for disputing the
charges, the dispute resolution process set forth in Article 12 shall be
implemented to resolve the dispute.  Payment of charges by Customer shall not
prevent Customer from raising disputes and claiming a credit due from Provider.
 
6.5           Taxes.
 
6.5.1  Customer shall be responsible for (and shall indemnify Provider for) all
taxes, duties, and similar charges, including but not limited to, national,
federal state and local sales, use, excise, value added, withholding,
registration fees, stamp taxes and importation and custom duty taxes or similar
taxes (including penalty and interest unless it is assessed due to Provider’s
act or omission) imposed on Provider arising from this Agreement, excluding
taxes based on Provider's net income; and any additional tax imposed on Provider
as a result of any reimbursements under this provision.
 
6.5.2  Each of Provider and Customer is responsible for the reporting and
payment of any ad valorem taxes due on property owned by it or leased by it form
a third party.
 
6.5.3  Provider shall prepare at its expense and timely file or shall cause to
be prepared and timely filed all sales and use tax returns, and any other state
or local privilege or excise tax returns, which Provider is required to file
during the Term and that relate to the Services.
 
6.6           No Deductions.  All payments by Customer shall be made, in
accordance with this Article 6, free and clear of and without deduction for any
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto except as otherwise provided for in
Section 6.4.2 as to disputed amounts.  If Customer shall be required by law to
deduct any such amounts from or in respect of any sum payable hereunder, then
the sum payable shall be increased as may be necessary so that after making all
required deductions Provider receives an amount equal to the sum that it would
have received had no such deductions been made.
 
6.7           Proration.  All periodic charges under this Agreement are to be
computed on a calendar month basis, and will be prorated for any partial month.
 
6.8           Rights of Set-off.  With respect to any amount to be reimbursed to
Customer or otherwise payable to Customer by Provider pursuant to this
Agreement, Provider may, at its option, pay that amount by giving Customer a
credit against the charges on the following month’s invoice that are otherwise
payable to Provider under this Agreement.  With respect to any amount to be
reimbursed to Provider or otherwise payable to Provider by Customer pursuant to
this Agreement, Customer may, at its option, pay that amount by giving Provider
a credit against the charges otherwise payable to Customer under this Agreement.



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.





 
6.9           Benchmarking.    After the second anniversary of the Effective
Date of this Agreement, either party may request a benchmark study to compare
the price of the Services as set forth in Exhibit 22.



 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



ARTICLE 7
 
CONFIDENTIAL INFORMATION AND PROPRIETARY RIGHTS
 
7.1           Confidential Information.  Except as otherwise provided in this
Agreement, Provider and Customer each agree that (a) Customer Data and Customer
Owned Software, and (b) all information communicated to it by the other,
including, without limitation, the terms of this Agreement, which is (i) written
information marked or identified as proprietary or confidential, and (ii) oral
or visual information identified as proprietary or confidential at the time of
disclosure, which is accurately summarized in writing and provided to the other
party in such written form promptly after such oral or visual disclosure, shall
constitute "Confidential Information" and will be received in strict confidence,
will be used only for the Parties performance of their respective obligations
under this Agreement, and will not be disclosed by the recipient Party, its
subcontractors or employees without the Consent of the other Party.  Provider
and Customer each shall use the same means it uses to protect its own
confidential information, but in any event not less than reasonable means, to
prevent the disclosure of the Confidential Information to outside
parties.  However neither Provider nor Customer shall be prevented from
disclosing information which belongs to such Party or is (a) already known by
the recipient Party without an obligation of confidentiality; (b) publicly known
or becomes publicly known through no unauthorized act of the recipient Party;
(c) rightfully received from a third party without an obligation of
confidentiality (provided, however, that this exception does not apply to
information received from a Customer Affiliate or from Customer's franchisees or
clientele); (d) independently developed without use of the other Party's
confidential information; (e) disclosed without similar restrictions to a third
party by the Party owning the confidential information; (f) approved by the
other Party for disclosure in writing; or (g) required to be disclosed pursuant
to a requirement of a governmental agency or law, if the disclosing Party
provides the other Party with Notice of this requirement prior to disclosure,
and provides the other Party with reasonable assistance to limit the disclosure
of such information.  In particular, if in the opinion of Customer's legal
counsel, this Agreement is required to be disclosed in connection with a filing
with the Securities and Exchange Commission, then Customer will diligently seek
confidential treatment for information related directly or indirectly to
pricing, indemnification, limitations on liability, and such other areas as
Provider may reasonably request.
 
7.2           Intellectual Property.  Each Party shall own and retain ownership
of Intellectual Property Rights the Party owns as of the Effective Date, and,
unless otherwise expressly conferred elsewhere in this Agreement, neither Party
grants the other Party any rights of any nature in the owning Party's
Intellectual Property Rights.  Subject to Section 7.3, ownership rights in any
and all Customer Data and modifications to or derivative works of Customer Owned
Software developed and delivered by Provider under this Agreement, including any
software changes made by Provider to Customer Owned Software as part of the
Services shall as between Customer and Provider, be owned by Customer, and to
the extent that any such developments comprise a work of authorship under
federal copyright law, they shall be deemed "works made for hire."  Customer
grants to Provider a royalty-free, non-exclusive and non-transferable license to
use, copy, display and (to the extent needed to perform Services) modify the
derivative works of Customer Owned Software, including its source code, and use
such software in the furtherance of Provider’s delivery of Services to
Customer.  Provider shall not disclose Customer’s trade secrets or proprietary
information, and shall
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


 
not use any such software in connection with the delivery of services to any
Customer Competitor or similar entity involved in the automobile rental
business. Subject to the limitations pertaining to open source software set
forth in Sections 4.3 and 8.2, Provider may introduce its own or a third party’s
intellectual property into the environment from which the Services are
delivered.  Nothing contained in this Section grants to Provider any right or
authorization to sublicense any Customer Owned Software, either alone or in
conjunction with any other software or code.
 
7.3           Residual Knowledge and Proprietary Rights.  Subject to the terms
of Article 7.1 and Article 7.2, either Party shall be free to use the ideas,
concepts or know-how that such Party acquired or developed during the
performance of the Services that are in intangible form.  Either Party may
acquire, license, market, distribute, develop for itself or others, or have
others develop for it, similar technology performing the same or similar
functions as the technology contemplated by this Agreement.  Provider retains
all right, title and interest in and to any and all Intellectual Property
Rights, Software and documentation, Software development tools, know-how,
methodologies, processes, technologies or algorithms used in providing the
Services that are trade secrets or proprietary information of Provider or its
Affiliates or otherwise owned or licensed by Provider or its
Affiliates.  Customer retains all right, title and interest in and to any and
all Intellectual Property Rights, Software and documentation (including Customer
Software and its derivative works), Software development tools, know-how,
methodologies, processes, technologies or algorithms used in providing the
Services that are trade secrets or proprietary information of Customer or its
Affiliates or otherwise owned or licensed by Customer or its Affiliates.


 
ARTICLE 8
 
WARRANTIES
 
8.1           Mutual Warranties.  Each party represents and warrants to the
other that: (i) it is a corporation duly organized and validly existing and in
good standing under the laws of its jurisdiction of formation and place of
principal business; (ii) the performance of its obligations hereunder has been
duly authorized by all necessary corporate action; (iii) this Agreement is a
legal, valid and binding obligation enforceable against it in accordance with
its terms subject, as to enforcement, to bankruptcy, insolvency, reorganization,
liquidation and other laws and equitable principles relating to or affecting the
enforcement of creditor's rights generally as they may be applied in the event
of the bankruptcy, insolvency, moratoruim, reorganization or liquidation of, or
the appointment of a receiver with respect to the property of, or a similar
event applicable to, such Party; (iv) neither the execution and delivery of this
Agreement nor the performance of any of its obligations hereunder, nor the
consummation of any of the transactions comtemplated hereby, will violate any
agreement to which it is a party or any provision of its Certificate of
Incorporation, Articles of Incorporation, By-Laws or other document of corporate
governance, nor any applicable law, regulation, rule, judgment, order or decree;
and (v) it has duly obtained or made all consents, approvals or authorizations
of, or registrations, declarations or filings with, any governmental authority
which are required as a condition to the valid execution, delivery and
performance of this Agreement on its part.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.




8.2           Additional Provider Warranties.  Provider additionally represents
and warrants to Customer that (i) Provider shall exercise due care and
diligence, shall perform Services in a professional and workmanlike manner, and
its facilities shall conform to industry standards of fire prevention, access
control, electrical surge protection, and flood damage minimization, (ii) all
Required Consents necessary to perform Provider's obligations under Article 2.8
exist and will remain in existence throughout the Term, (iii) Provider has
provided to Customer true and correct copies of all Provider Unleveraged Third
Party Contracts, (iv) Provider is not (and to its knowledge, the licensor,
lessor or third party provider under any Provider Third Party Contract is not)
in default in any material respect under any of the Provider Third Party
Contracts, (v) Provider shall comply with the licensing terms for any and all
open source software used in conjunction with the performance of
Services.  Notwithstanding the foregoing, Provider makes no representation,
warranty, nor shall Provider indemnify any party with respect to so-called “open
source” or “copyleft” software, [***].
 
8.3           Additional Customer Warranties.  Customer additionally represents
and warrants to Provider that: (i) to Customer's knowledge after reasonable
investigation, and subject to the receipt of any applicable Required Consents,
Provider will have the right to use the Company Resources to perform the
Services to the same extent as utilized by Customer in the conduct of its
business as of the Effective Date, (ii) subject to the receipt of any applicable
Required Consents, the Customer Resources which Provider has obtained or will
obtain the right to use are all of the resources, including hardware, Software,
network functions, services, and facilities (other than personnel and financial
resources), which Customer was using as of the Effective Date to provide
Customer's existing data processing services, (iii) Customer has provided to
Provider true and correct copies of all leases, licenses and service contracts
governing, describing, or pertaining to the Customer Resources, and (iv)
Customer is not (and to its knowledge, the licensor, lessor or third party
provider under any Customer Resource is not) in default in any material respect
under any of the licenses, leases, Third Party Service Contracts or other
agreements governing or pertaining to Customer Resources.
 
8.4           Viruses.  Each Party will use commercially reasonable measures to
screen any Software provided or made available by it to the other Party
hereunder for the purpose of avoiding the introduction of any "virus" or other
computer Software routine or hardware components which are designed to (i)
permit access or use by third parties to the Software or the other Party, not
authorized by this Agreement, (ii) disable or damage hardware or damage, erase
or delay access to Software or data of the other Party, or (iii) perform any
other similar actions.
 
8.5           No Other Representations or Warranties.  THE WARRANTIES SPECIFIED
HEREIN ARE THE ONLY WARRANTIES MADE BY THE PARTIES WITH RESPECT TO
THE  SERVICES.  THERE ARE NO OTHER WARRANTIES, EXPRESS OR IMPLIED, BY OPERATION
OF LAW OR OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR INTENDED USE OR A PARTICULAR PURPOSE, OR ANY IMPLIED WARRANTIES
ARISING OUT OF COURSES OF PERFORMANCE, COURSE OF DEALING, OR USAGE OF TRADE.  NO
REPRESENTATION OR OTHER AFFIRMATION OF FACT WHICH IS NOT CONTAINED IN THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION STATEMENTS REGARDING   CAPACITY,
SUITABILITY FOR USE, OR PERFORMANCE OF  SYSTEMS, HARDWARE COMPONENTS,   SOFTWARE
OR



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



DATA, OR RELATING TO THE  SERVICES, WHETHER MADE BY Provider OR OTHERWISE, SHALL
BE DEEMED TO BE A WARRANTY FOR ANY PURPOSE OR GIVE RISE TO ANY LIABILITY OF
Provider.
 
8.6           Third Party Equipment and Software Pass Through
Warranties.  Notwithstanding any other writing or agreement to the contrary,
Provider makes no independent product warranty or infringement indemnities
respecting any Third Party Software or equipment procured on Customer’s behalf
and at Customer’s direction; provided, however, that (i) as to Third Party
Contracts to which Provider is a Party, Provider shall ensure that all such
warranties and indemnities are properly passed through to and enforceable
directly by Customer, and (ii) Provider shall not commit, nor allow the
commission of, any act that will in any way impair or defeat Customer’s warranty
and indemnity rights respecting Third Party Software and equipment.
 
 
ARTICLE 9
 
LIMITATIONS OF LIABILITY
 
9.1           Intended Allocation of Risks; Exempted Events.  The allocation of
risks between the Parties, and the limitations on the Parties' liabilities and
remedies, set forth in Article 9 and elsewhere in this Agreement are
specifically intended by the Parties, as part of their bargain (i.e., part of
the consideration for their other respective benefits and obligations) in this
Agreement.  The Parties acknowledge that they have negotiated with the advice of
legal counsel, such allocation and limitations.
 
[***]
 
9.2           Limitation on Types of Damages.  EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR PUNITIVE, EXEMPLARY,
CONSEQUENTIAL DAMAGES, OR DAMAGES RESULTING FROM LOSS OF USE, LOSS OF DATA, LOSS
OF PROFITS, LOSS OF REVENUE, LOSS OF GOODWILL OR LOSS OF BUSINESS ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH PARTY KNOWS, OR HAS REASON TO
KNOW, OF THE POSSIBILITY OF SUCH DAMAGES; [***].
 
9.3           Limitation on Amount of General Damages and Liabilities.  Except
as otherwise provided in this Agreement, Provider’s liability with respect to
any claim or series of related claims arising out of or related to this
Agreement, regardless of the form of action that imposes liability, whether in
contract, equity, negligence, intended conduct, tort or otherwise, shall be
limited to an amount equal to the Monthly Base Charge and charges for Variable
Services for the [***] calendar month period ending immediately prior to the
date that the claim, giving rise to such General Damages or liability
arose.  [***]
 
9.4           [***]



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



9.5           Time for Claims.  Except as expressly provided in Exhibit 4
(Pricing), Section III.I.1 and 2 with regard to EDS’ obligation to submit timely
invoices and Customer’s obligation to review invoices for accuracy, a party may
assert or make a claim against the other Party for any breach of this Agreement,
or for that other Party’s liability under this Agreement, only within two (2)
years after the discovery of the events giving rise to the claim; except that,
with respect to an Indemnification Claim based on a Third Party Claim, the
two-year period shall begin on the date that the Third-Party Claim is asserted
or made.
 
9.6           Warranties.  Each Party's warranties in this Agreement are made
solely to and for the benefit of the other Party.  No Person other than a Party
may assert or make a claim based on the other Party's warranties under this
Agreement.
 
9.7           Equitable Relief.  To the extent that any monetary relief
available under this Agreement is not an adequate remedy for any breach of this
Agreement, or upon any breach or impending breach of Article 7.1, the
non-breaching Party may be entitled to injunctive relief or other equitable
remedies as a remedy for that breach or impending breach by the other Party, in
addition to any other remedies granted to the non-breaching Party in this
Agreement.  Such equitable relief may be obtained either in arbitration, as
described in Article 12.3, or in a court of competent jurisdiction.
 
9.8           Waiver of Remedies.  No forbearance, delay, or indulgence by a
Party in enforcing this Agreement, within the applicable time limits stated in
this Agreement, shall prejudice the rights or remedies of that Party.  No waiver
of a Party's rights or remedies regarding a particular breach of, or occurrence
of any other event described in, this Agreement constitutes a waiver of those
rights or remedies, or any other rights or remedies, regarding any other or any
subsequent breach of, or occurrence of any other event described in, this
Agreement.
 
ARTICLE 10
 
INDEMNIFICATION
 
10.1         Representations and Warranties.
 
10.1.1    Customer shall indemnify, defend and hold harmless the Provider
Indemnitees from and against all Indemnifiable Losses resulting from, arising
out of, or relating to Indemnification Claims with regard to any breach of (a)
any representation or warranty of Customer set forth in Article 8, (b)
Customer's covenant in Article 4.9 (Payment for Customer Resources), (c)
Customer's covenants to obtain licenses, consents, approvals and authorizations,
in accordance with Articles 4.2 (Customer Licensed Software) and 4.3 (Customer
Owned Software), (d) Customer obligations under Article 7.1 (Confidentiality),
(e) Customer’s obligations under Article 15.1 (Compliance with Applicable Law)
unless such failure to comply was due to a failure by Provider to perform its
obligations under Article 15.1 (for reasons other than adherence to Customer’s
express written instructions, policies or procedures), and (f) Customer’s
obligations under Articles 5.1 and 5.5 (Customer Data and Security at Customer
Location).

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



 
10.1.2    Provider shall indemnify, defend and hold harmless the Customer
Indemnitees from and against all Indemnifiable Losses resulting from, arising
out of, or relating to Indemnification Claims with regard to any breach of (a)
any representation or warranty of Provider set forth in Article 8 (Warranties)
except for Section 8.2(i), (b) Provider's obligations under Article 7.1
(Confidentiality), (c) Provider’s obligation to any of its subcontractors or
other provider of resources, (d) Provider's obligations under Articles 5.1, 5.2,
5.3, 5.4 and 5.5 (Customer Data and Security), (e) Provider’s obligations under
Article 15.1 (Compliance with Applicable Law) except to the extent that any
failure to comply with applicable Law is directly attributable to Provider’s
compliance with Customer’s express written instructions, policies or procedures,
and (f) Provider's obligations under Article 4.2 (Customer Licensed Software).
 
10.2         [RESERVED]
 
10.3         Employment Related Matters.  From and after the Effective Date,
Customer will indemnify, defend and hold harmless the Provider Indemnitees from
and against all Indemnifiable Losses arising from Indemnification Claims
actually suffered or incurred by a Provider Indemnitee, caused by or arising out
of any hiring, termination or other personnel action taken by Customer with
respect to any current or former employee of Customer.  From and after the
Effective Date, Provider will indemnify, defend and hold harmless the Customer
Indemnitees from and against all Indemnifiable Losses arising from
Indemnification Claims actually suffered or incurred by a Customer Indemnitee,
caused by or arising out of any hiring, termination or other personnel action
taken by Provider with respect to any current or former employee of Provider.
 
10.4         Tort Damages.  Provider shall indemnify, defend and hold harmless
the Customer Indemnitees, and Customer shall indemnify, defend and hold harmless
the Provider Indemnitees, from any all Indemnifiable Losses, including Tort
Damages, arising out of Indemnification Claims for personal injury or property
damage caused by the indemnitor.
 
10.5           Infringement.
 
10.5.1    Each party (the “Indemnitor”) shall indemnify, defend and hold
harmless the other party (and, in the case of Customer, the Customer
Indemnitees, and in the case of Provider, the Provider Indemnitees; generically,
“Indemnitee”), from and against all Indemnifiable Losses arising out of any
Indemnification Claims of infringement ("Infringement") of any Intellectual
Property Right or similar proprietary rights conferred by contract, or by common
law or by any law of the United States or any state, and alleged to have
occurred because of Services, Software, systems or other resources or items
provided to the Indemnitees by the Indemnitor or the Indemnitor's Affiliates;
except that neither party shall be responsible to indemnify the Indemnitee for
Indemnification Claims of Infringement pertaining to Software licensed or
provided to the Indemnitee, at the Indemnitee’s written request.
 
10.5.2   Without limiting the indemnity obligations described in Article 10.5.1,
if any such Software or other item provided by a Party become, or in the Party's
opinion is likely to become, the subject of a claim of Infringement, then the
Indemnitor may, at its option and expense: (i) procure for the Indemnitee the
right to use such infringing item free of any liability for Infringement; or
(ii) replace or modify the infringing item with a non-infringing substitute
otherwise satisfying all the functionality of the replaced item.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


 
10.5.3        The foregoing sets forth the Indemnitor's sole and exclusive
liability, and Indemnitee's sole and exclusive remedies, with respect to any
claims for Infringement.
 
10.6         Indemnification Procedures.
 
10.6.1        The indemnification obligations set forth in this Article 10 shall
not apply unless the Party claiming indemnification: (i) notifies the other
promptly of any matters in respect of which the indemnity may apply and of which
the notifying Party has knowledge, in order to allow the Indemnitor the
opportunity to investigate and defend the matter, provided, however, that the
failure to so notify shall only relieve the Indemnitor of its obligations under
this Article 10 if and to the extent that the Indemnitor is materially
prejudiced thereby; and (ii) gives the other Party full opportunity to control
the response thereto and the defense thereof, provided, however, that the
Indemnitee will have the right to participate in any legal proceeding and to be
represented by legal counsel of its choosing, all at the Indemnitee's cost and
expense.
 
10.6.2        The Indemnitor shall not be obliged for any settlement or
compromise made without its Consent.  The Indemnitee agrees to cooperate in good
faith with the Indemnitor at the request and expense of the Indemnitor.


 
ARTICLE 11
 
FORCE MAJEURE
 
If either Party is prevented, hindered, or delayed in the performance of any of
its obligations hereunder because of any nonperformance by the other Party or
any third party engaged by the other Party, natural disaster, civil disturbance,
court order, governmental act, electrical failure (other than in a Provider Data
Center) or telecommunication failure or error not caused by such Party, or other
circumstance beyond such Party's control, then such Party shall be excused from
performance of the obligation for as long as such circumstance prevails and such
Party continues to use all reasonable efforts to recommence performance of the
obligation whenever and to whatever extent feasible.


 
ARTICLE 12
 
DISPUTE RESOLUTION
 
12.1         Performance Review: Informal Dispute Resolution.  The Provider
Account Manager and the Customer Account Manager will meet as often as shall
reasonably be requested by either Party to review the performance of either
Party's obligations under this Agreement.  In addition, in the event of a
dispute, controversy or claim of any kind in nature arising under or in
connection with this Agreement (including disputes as to the creation, validity,
interpretation, breach or termination of this Agreement) (each, a "Dispute"),
then upon the written request of either Party, the Provider Account Manager and
the Customer Account Manager will meet for the purpose of endeavoring to resolve
the Dispute.  If such representatives cannot resolve the Dispute within thirty
(30) days of their initial meeting, then upon the written request of either
Party, each of the Parties will appoint a designated senior business executive
(other than the Provider Account Manager and the Customer Account Manager) whose
task it will be to meet for the purpose of endeavoring to resolve the
Dispute.  These designated executives will meet as often as the  Parties
reasonably deem  necessary in order to gather and furnish to  the other all
non-privileged  information with respect to the Dispute

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



which the Parties believe to be appropriate and germane in connection with its
resolution.  Such executives will discuss the Dispute and will negotiate in good
faith in an effort to resolve the Dispute without the necessity of any formal
proceeding related thereto.  The specific format for such discussions will be
left to the discretion of the designated executives but may include the
preparation of agreed-upon statements of fact or written statements of position
furnished to the other Party.  No formal proceedings for the mediation,
arbitration, or juridical resolution of such dispute or controversy may be
commenced until either or both of the designated officers conclude in good faith
that amicable resolution through continued negotiation of the matter in issue is
not likely to occur.
 
12.2         Mediation.  Any Dispute that the Parties are unable to resolve
through the informal discussions and negotiations pursuant to Article 12.1 will
promptly be submitted to non-binding mediation, which will be held in Tulsa,
Oklahoma.  The Parties will mutually determine who the mediator will be from a
list of mediators obtained from the AAA.  The mediator shall be a person
experienced with data processing services and contracts.  If the Parties are
unable to agree on the mediator, then the mediator will be selected by the AAA.
 
12.3         Dispute Resolution.  Subject to Articles 9.7 and 12.4.2, Disputes
between the Parties not resolved by the means described above shall be resolved
exclusively by arbitration pursuant to the terms below.
 
12.3.1        If no further agreement has been reached after such good faith
discussions, then either Party, upon thirty (30) days notice to the other Party
identifying with particularity those areas in dispute, may submit such dispute
to arbitration.  Any such arbitration shall be held in Tulsa, Oklahoma under the
Arbitration Rules of the AAA.  The arbitration panel shall consist of three
arbitrators, each of whom shall be a person experienced with data processing
services and contracts.  The Parties shall each nominate an arbitrator within
thirty (30) days of the notice submitting the dispute to arbitration and the
nominated arbitrators shall agree on the third arbitrator within thirty (30)
days after the both of them have been nominated.
 
12.3.2        The Parties agree that the award of the arbitration shall be the
sole and exclusive remedy between the Parties regarding any claims,
counterclaims, issues or accounting presented to the arbitrators; that the award
must be in accordance with the award in U.S. Dollars free of any tax, deduction,
or offset; that any costs, fees or taxes incident to enforcing the award shall,
to the maximum extent permitted by law, be charged against the Party resisting
such enforcement, and that the arbitrators shall have no right or authority to
grant, and the Parties hereby waive any right to seek to receive, damages that
are excluded by Article 9 or damages that exceed the limitations in Article
9.  The arbitrators shall have the non-exclusive authority to award specific
performance or an injunction to the prevailing Party, and to grant temporary
injunctive relief or other extraordinary, interim, equitable relief, in
accordance with principles governing the availability of equitable remedies in
accordance with this Agreement.
 
12.3.3        The arbitrators shall allow such discovery as is appropriate to
the purposes of arbitration in accomplishing fair, speedy and cost effective
resolution of disputes.  The arbitrators shall reference the rules of evidence
of the Federal Rules of Civil Procedure then in effect in setting the direction
of such discovery.
 
12.3.4        The award shall be final and binding on the parties, and judgment
on the award may be entered in and enforced by any court of competent
jurisdiction.  Upon the request of either Party, the arbitrators shall be
required to deliver a written opinion addressing, at a minimum, the facts, law
and reasoning which resulted in the award.

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



12.4           Effect of Dispute Resolution.
 
12.4.1        During any dispute resolution process or proceeding, as described
in this Article 12,  Provider shall continue to provide Services hereunder, and
Customer shall continue to perform its obligations (including the obligation to
make payments to Provider) in accordance with the Agreement; provided, however,
that the fact that dispute resolution has commenced or may be continuing shall
not impair the exercise of a Party's termination rights, in accordance with the
provisions of this Agreement.
 
12.4.2        Other than those matters described in Article 9.7, or an action
necessary to enforce the award of the arbitrator, the Parties agree that the
provisions of this Article 12 are a complete defense to any suit, action or
other proceeding instituted in any court or before any administrative tribunal
with respect to any Dispute or the provisions of Services by Provider.  Nothing
in this Article 12 prevents the Parties from exercising their rights to
terminate this Agreement in accordance with Article 13.
 
12.4.3        Notwithstanding anything in this Article 12 to the contrary, in
the event the amount of Customer’s claim underlying a Dispute exceeds $[***],
Customer may, in its sole discretion, elect to forgo the dispute resolution
process and may immediately file an action in the state or federal courts
located in Tulsa County, Oklahoma.  EACH OF THE PARTIES CONSENTS TO THE
EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF THE COURTS, STATE AND FEDERAL,
LOCATED IN TULSA, OKLAHOMA, AND EACH PARTY WAIVES ALL OBJECTIONS TO IN
PERSONAM  JURISDICTION, VENUE AND CONVENIENCE OF FORUM.  EACH OF THE PARTIES
WAIVES THE RIGHT TO A JURY TRIAL.


 
ARTICLE 13
 
TERMINATION
 
13.1         Termination for Breach.  In the event of certain breaches of this
Agreement, Provider or Customer may terminate this Agreement in accordance with
this Article 13.1:
 
13.1.1         Upon a material breach of any of Provider’s obligations under
this Agreement, Customer may terminate this Agreement on thirty (30) days Notice
to Provider of its intent to terminate, if Provider fails to cure the material
breach within such thirty (30) days; and provided that such cure period will be
extended an additional thirty (30) days if such material breach is susceptible
to being cured within such additional thirty (30) day period, Provider delivers
to Customer a comprehensive written plan (satisfactory to Customer) to cure such
breach within such period, and Provider uses reasonable efforts to cure such
breach within such period.
 
13.1.2         Upon Customer's breach of its obligation to make payments to
Provider in accordance with this Agreement that are not in dispute and escrowed
as provided in Article 6, Provider may terminate this Agreement on thirty (30)
days Notice to Customer of its intent to terminate, if Customer fails to cure
the breach within such thirty (30) days.
 
13.1.3         [***]



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


 
13.1.4          If either party (i) is adjudicated bankrupt or insolvent by a
court of competent jurisdiction, (ii) substantially ceases to do business as
currently conducted, (iii) fails to pay its debts generally as they become due,
or (iv) takes steps to declare bankruptcy, wind up, dissolve or liquidate (in
each case, other than for the purposes of an amalgamation, restructuring, or
reconstruction pursuant to which the surviving entity becomes bound by or
assumes the obligations under this Agreement), or a receiver, trustee or similar
officer is appointed over (or a lien holder takes possession of) all or a
substantial part of such Party's property or assets, or anything similar to any
of the foregoing occurs in relation to such Party under the laws of any
jurisdiction, the non-defaulting Party may terminate this Agreement on Notice to
the defaulting Party.
 
13.2           [***]
 
13.3           [***]
 
13.4           [***]
 
ARTICLE 14
 
TERMINATION ASSISTANCE SERVICES
 
14.1         Any termination notice shall specify a termination date
(“Termination Date”).  The period commencing on the date of a termination notice
or six months prior to the Expiration Date, whichever is applicable, and
continuing until ninety (90) days after the Termination Date or the Expiration
Date, as the case may be, shall be referred to as the “Termination Assistance
Period”. Customer may extend the Termination Assistance Period, one or more
times on thirty (30) days advance notice, but for a period not to exceed six
months in total.  During the Termination Assistance Period Provider will provide
to Customer such termination assistance (including cooperation with Customer's
efforts to migrate data processing services to another facility) as may be
reasonably requested by Customer.   Such termination assistance (collectively,
the "Termination Assistance Services") may include the types of services
described on Exhibit 21 attached hereto.  The quality of the Services and
Termination Assistance Services shall not be diminished during the Termination
Assistance Period.   In addition to the foregoing extension rights, Customer may
extend the Termination Assistance Period, one or more times on less than thirty
(30) days advance notice, still subject to the six month total Termination
Assistance Period (a “Short Notice TAS Extension”).  In such event, Provider
will use commercially reasonable efforts to provide to Customer such termination
assistance (including cooperation with Customer's efforts to migrate data
processing services to another facility) as may be reasonably requested by
Customer.   The quality of the Services and Termination Assistance Services may
be diminished following a Short Notice TAS Extension during the Termination
Assistance Period. Following a Short Notice TAS Extension, Customer shall pay
Provider for Services at the rate Customer would pay if the Agreement remained
in effect plus [***], plus Provider’s actual, direct, and incremental charges
for accommodating the Short Notice TAS Extension.  Provider must make
commercially reasonable efforts to mitigate such charges.
 


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



Other than in the event of a Short Notice TAS Extension, Customer shall pay
Provider for Services at the rate Customer would pay if the Agreement remained
in effect or, in the case of the  expiration of the Agreement,  at the rate paid
by Customer as of the Expiration Date.   Other
than  in the event of a  Short Notice  TAS Extension, Customer shall only  pay
Provider’s actual, direct, and incremental charges for Termination Assistance
Services not included in the Services and Provider must make commercially
reasonable efforts to mitigate such charges.  If this Agreement is terminated by
Provider as the result of Customer's nonpayment or insolvency, Provider may
require that, as a condition to Provider's obligation to provide termination
assistance to Customer during each month, Customer pay to Provider, on or before
the first day of that month, an amount equal to Provider's reasonable estimate
of the total amount payable to Provider for termination assistance during that
month.
 
14.2         Termination Assistance Period.  Provider shall not be required to
perform the Termination Assistance Services for a period in excess of one
hundred and eighty (180) days from and after the Termination Date.
 
14.3         [***]


 
ARTICLE 15
 
MISCELLANEOUS
 
15.1         Compliance with Applicable Law.  Each Party will comply with all
applicable laws, rules, regulations and ordinances governing its business,
facilities and assets.  On the Effective Date, each Party, at its own expense,
will have obtained, and thereafter during the term of this Agreement will
maintain, all necessary approvals from governmental, regulatory or other
authorities with jurisdiction over its business, facilities and assets to enter
into and perform its obligations under this Agreement.
 
15.1.1        Customer shall monitor and promptly identify and notify Provider
of changes in Laws applicable to Customer (i.e., these are Laws where Customer
would be liable to a governmental authority in the case of non-compliance with
the Law) that affect the provision of the Services (“Customer Laws”).  Provider
shall monitor and promptly identify and notify Customer of all changes in Laws
applicable to Provider (i.e., these are Laws where Provider would be liable to a
governmental authority in the case of non-compliance with the Law) that affect
the provision of the Services (“Provider Laws”).   In addition, Provider shall
monitor and promptly identify and notify Customer when it discovers any changes
in Laws or industry standards applicable to either Party that apply to the
information-technology operations of companies in the vehicle rental and sales
industries and that relate to the provision of the Services.  Provider and
Customer shall work together to identify the effect of changes in Laws on the
provision or receipt of the Services.
 
15.1.2        With respect to changes in Customer Laws that require
modifications to the manner in which Services are provided, Provider shall (i)
provide Customer with a plan to implement such modifications, including the cost
to Customer of such implementation (exclusive of Provider costs), and (ii) if
Provider is providing to other customers services that are subject to the same
Customer Law, Provider shall develop and present to Customer a plan to allocate
any costs resulting from implementing the required changes such that Customer
and each such other customer pays only its equitable share of such costs. Upon
mutual agreement, Provider shall implement such allocation plan (if applicable)
and such modifications to the Services in a timely manner.



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



 
15.1.3         With respect to changes in Provider Laws that effect the
provision of the Services, Provider shall implement in a timely manner, at its
own cost and expense, any changes in the Services required to comply with
changes in Provider Laws.
 
15.1.4         If any change in, or any change in the Services required to
conform to a Law, results in a reduction in the Services or in the level or
quality of the Services, or would result in a substantial fee increase, the
Parties may (i) negotiate and implement an equitable reduction to the applicable
Fees (in the case of a reduction in the Services or in the level or quality of
the Services), or if the Parties are not able to reach agreement, Customer may
terminate the affected portion of the Services as of the date specified by
Customer in its notice of termination with payment of the full amount of the
wind-down portion of the Termination for Convenience Fee as calculated in
accordance with Exhibit 4.
 
15.2         Import, Export, Exchange Controls.
 
15.2.1          Customer will be responsible for obtaining any necessary
government approvals, consents, licenses and/or permits to enable Customer to
(a) export any products or technical data required for Provider's performance
under this Agreement from the United States or any other country of origin, (b)
import such products and technical data into any other country, and (c) pay
Provider all amounts in U.S. Dollars as required by this Agreement.  Provider
will be responsible for obtaining any necessary government approvals, consents,
licenses and/or permits to enable Provider to (a) export any products or
technical data (other than at Customer’s express direction) required for
Provider's performance under this Agreement from the United States or any other
country of origin, or (b) import such products and technical data into any other
country.  Upon request, Provider will promptly provide Customer with any
end-user certificates, affidavits regarding re-export or other certificates and
documents as are reasonably available to Provider and required from Provider to
obtain any such approvals, consents, licenses and /or permits.  The obligations
of Provider under this Agreement as they pertain to items affected by import and
export issues shall be conditioned on Customer's obtaining such approvals,
consents, licenses and/or permits.  Each Party shall bear all costs, fees and
expenses associated with obtaining such approvals, consents, certificates,
affidavits and other items for which it is responsible under this Agreement, and
upon request will provide to the other evidence that any such items have been
obtained and all fees have been paid.
 
15.2.2          Notwithstanding anything in this Agreement to the contrary,
neither Party shall directly or indirectly export (or re-export) any hardware,
products, Software, technical data or products thereof or permit transshipment
of same (a) to any country or destination for which the United States Government
or a United States Government agency requires an export license or other
approval for export without first having obtained such license or other
approval, or (b) it otherwise contrary to United States law.  The term
"technical data" shall include the Services and any technical assistance
provided by Provider.  This obligation shall survive the expiration or
termination of this Agreement.


15.2.3          Customer assures that service recipients under this Agreement
are not subject to U.S. and/or other national trade sanctions or embargoes.
Customer acknowledges that direct or indirect services for beneficiaries in
country groups E:1 and E:2 as defined in Supplement 1 to Part 740 of the U.S.
Export Administration Regulations (currently Cuba, Iran, North Korea, Syria, and
Sudan – subject to change by regulation) are explicitly excluded from this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



Provider may take reasonable steps, including where necessary suspending
performance under this Agreement if Customer is in violation of applicable laws
and regulations, and such steps are necessary to assure compliance under U.S. or
other applicable export or similar regulations.
 
15.3         Binding Nature and Assignment.  This Agreement shall be binding on
Customer and Provider and their respective successors and assigns.  A Party's
rights and duties under this Agreement may not be assigned by such Party,
without the prior Consent of the other Party, except that a Party may assign its
rights and duties under this Agreement (a) to a creditworthy third party into
which such Party merges, or which acquires all or substantially all of the
assets of such Party; or (b) to an Affiliate of the assigning Party, provided,
that such assignment to such Affiliate shall not (without the prior Consent of
the non-assigning Party) release the assigning Party from its continuing duties
and obligations under this Agreement; provided, however, that no such assignment
shall change the nature or scope of the Services to be provided under this
Agreement.
 
15.4         Notices.  All notices, requests, demands and other communications
to be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed given when delivered personally, on the
next business day when sent by overnight courier or similar service, on receipt,
refusal or as of the first attempted date of delivery if unclaimed after being
mailed when mailed by certified or registered first class mail with a
confirmation copy by first class mail, to each Party at the following address,
or to such other address as that Party may have specified by notice given to the
other pursuant to this provision:


If to Provider:
HP Enterprise Services, LLC
Attention:  Account Executive
Jeff Haynes
5330 East 31st Street Tulsa, Oklahoma 74133


With a copy to:                                    HP Enterprise Services, LLC
Attention:  Deputy General Counsel
5400 Legacy Drive
Plano, Texas  75024
 


If to Customer:                                     Dollar Thrifty Automotive
Group, Inc.
Attention: CIO of ITTS
5310 East 31st Street
Tulsa, Oklahoma 74135
Facsimile Number: 918-669-2955


With a copy to:                                    Dollar Thrifty Automotive
Group, Inc.
Attention: General Counsel
5330 East 31st Street
Tulsa, Oklahoma 74135
Facsimile Number: 918-669-3046

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



15.5          Counterparts.  This Agreement may be executed in several
counterparts, all of which taken together shall constitute one single agreement
between the Parties.
 
15.6          Headings Not Controlling.  The headings in this Agreement are for
convenience of reference only and do not constitute a part of this Agreement and
will not be deemed to limit, characterize or in any way affect any provision of
this Agreement, and all provisions of this Agreement will be enforced and
construed as if no heading had been used in this Agreement.
 
15.7          Restrictions on Hiring.   Subject to the rights provided to
Customer in Article 14.3 each Party agrees that, during the term of this
Agreement and [***] thereafter, neither it nor any of its Affiliates will,
except with the Consent of the other, offer employment to, employ, or engage as
an independent contractor by the other, or any Affiliate of the other, if that
person was involved in any way in the negotiation or performance of this
Agreement.
 
15.8          Savings Clause.  In the event any provision of this Agreement is
held to be invalid or unenforceable, such provision shall be deemed modified to
the extent necessary to become valid and enforceable.
 
15.9          Nature of Relationship.  Provider shall be and act as an
independent contractor hereunder, and no employee of either Party shall be
deemed to be an employee of the other for any purposes whatsoever.  Provider
shall have complete managerial control over its employees and shall have sole
responsibility for selecting, supervising, directing and controlling the work
of, and may, subject to the terms in Article 2 and Exhibit 5, dismiss, replace
or reassign at any time, any member of its project staff.  Subject to Article
2.4.5, Provider may utilize subcontractors during the Term, subject to such
subcontractors agreeing in writing to maintain the confidentiality of Customer
Data in accordance with Article 7.1.  In no event shall the parties be
considered joint venture partners or fiduciaries, or have any other relationship
other than independent contractors.
 
15.10       Approvals.  Where agreement, approval, acceptance, consent or
similar action by either Party is required by any provision of this Agreement,
such action shall not be unreasonably conditioned, delayed or withheld.
 
15.11       Attorney's Fees.  If any legal action or other proceeding is brought
for the enforcement of any award under Article 12, the prevailing Party shall be
entitled to recover reasonable attorney's fees and expenses and other costs
incurred in that action or proceeding, in addition to any other relief to which
it may be entitled.
 
15.12       Media Releases.  All media releases, public announcements and public
disclosures by either Party relating to this Agreement or its subject matter,
including, without limitation, promotional or marketing material (but not
including any announcement intended solely for internal distribution by the
disclosing party or any disclosure required by legal, accounting or regulatory
requirements beyond the reasonable control of the disclosing Party) shall be
coordinated with and approved by the other Party in writing prior to the release
thereof.  Provider will use Customer as a reference with another customer or
prospective customer of Provider at least annually during the Term.  Neither
party will unreasonably withhold consent to the public announcement of this
Agreement.



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


 
15.13       No Third Party Beneficiary.  Except as otherwise provided herein,
nothing in this Agreement may be relied upon or shall benefit any Party other
than Customer or Provider.  Without limiting the foregoing, nothing in this
Agreement, either expressed or implied, will confer upon any employee of
Customer or Provider any right or remedy, including, without limitation, any
right to employment or continued employment for any specified period of time.
 
15.14       Entire Agreement.  This Agreement, including any Exhibits, referred
to herein and attached hereto, each of which is incorporated in this Agreement
for all purposes, constitutes the entire agreement between the Parties with
respect to the subject matter of this Agreement, all prior oral or written
statements, representations, proposals, or descriptions are hereby superseded in
their entirety, and there are no representations, understandings, or agreements
relating to this Agreement that are not fully expressed herein.  No amendment,
modification, waiver or discharge of this Agreement shall be valid unless in
writing and signed by an authorized representative of the Party against which
such amendment, modification, waiver or discharge is sought to be enforced.
 
15.15       Governing Law, Jurisdiction and Venue.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Oklahoma,
regardless of conflict of laws rules.  The Parties submit to the jurisdiction of
state and federal courts sitting in Tulsa, Oklahoma, over any action or
proceeding which, pursuant to Article 12, may be brought in court, and which
arises out of this Agreement, and waive any objection based upon improper venue,
with respect to any such action or proceeding in such courts.
 
15.16       Survival. The agreements contained in the following Articles shall
survive the termination or expiration of this Agreement and specifically shall
continue to apply to their Termination Assistance Services: Article 6,  Article
7, Article 8, Article 9, Article 10, Article 12, Article 14, Article 15.11, and
other provisions of Article 15 governing the interpretation or enforcement of
this Agreement.
 
15.17       Customer Satisfaction Survey.  Provider shall conduct annual end
user satisfaction surveys during the Term in accordance with this section.  The
survey will measure Customer end user and management views on satisfaction with
quality and availability of Services.  The surveys shall cover a random
representative sample of the end users and, as a separate sample category,
senior Customer management.  Customer and Provider will work jointly on and
mutually agree on the contents of and the process for conducting the customer
satisfaction survey.  Provider will be responsible for the creation of the
customer survey and the process definition of the survey.  Customer shall
provide reasonable assistance to Provider to: (i) identify the appropriate
sample of end users, (ii) distribute the surveys, as required, and (iii)
encourage participation by such end users in order to obtain statistically
significant results.  Provider shall review the results of the surveys with
Customer.  The customer satisfaction survey results will be made available to
Customer for distribution to Customer end users.
 


 
REST OF PAGE INTENTIONALLY LEFT BLANK

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



 
 IN WITNESS WHEREOF, Provider and Customer have each caused this Agreement to be
signed and delivered by its duly authorized officers, all effective as of the
Effective Date.
 


 
 HP ENTERPRISE SERVICES, LLC


 
By: _______________________________
 
Name:  Eric J. Harte
 
Title:   Vice President

 
Date:  04-04-2011
 


 
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.


 
By:________________________________

 
Name:  Scott L. Thompson

 
Title:    President and CEO

 
Date:  4-4-11

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.



 
LIST OF EXHIBITS
 


 
1                       Definitions
 
2.                      Statements of Work
 
2.1           Cross-Functional Services
 
2.2           Service Desk Services
 
2.3           Servers and Storage Services
 
2.4           Managed Network Services
 
2.5           End-User Computing Services
 
2.6           Application Development and Maintenance Services (ADM)
 
2.7           Enhanced Services
 


 
3                       Service Levels
 
Exhibit 3-A             Service Level Matrix
 
Exhibit 3-B             Definitions of Critical Service Levels and Key
 
Measurements
 
Exhibit 3-C             Critical Deliverables
 
Exhibit 3-D             Service Levels Outcome Examples
 
Exhibit 3-E             Measuring Tools and Methodologies
 
Exhibit 3-F              Severity Levels
 
Exhibit 3-G              Critical Deliverables Definitions
 
4                      Pricing and Financial Provisions
 
Exhibit 4-A             Provider Pricing Forms
 
Exhibit 4-B              Financial Responsibility/Asset Ownership Matrix
 
Exhibit 4-C              Intentionally Omitted
 
Exhibit 4-D             Resource Baselines
 
Exhibit 4-E              Personnel Projection Matrix
 
5                      Human Resources Provisions
 
Exhibit 5-A             Personnel
 
Exhibit 5-B              HP Staffing Obligations
 
Exhibit 5-C              Key and Critical Personnel
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


6                      Governance Model
 
Exhibit 6-A             Committee Relationships and Memberships
 
Exhibit 6-B              Policies and Procedures Manual
 
7                      Customer Locations
 
8                      Intentionally Left Blank
 
9                      Intentionally Left Blank
 
10                     Customer Equipment and Assets
 
11                     Audit Rights and Procedures for Network Penetration Tests
 
12                     Third Party Contracts
 
Exhibit 12-A           HP Subcontracted Services
 
Exhibit 12-B            Customer Licensed Software
 
13                     Reports
 
14                     Customer Satisfaction Survey
 
15                     Intentionally Left Blank
 
16                     Intentionally Left Blank
 
17                     Network Summaries and Topologies – Service Area
Demarcation
 
18                     Transition Plan
 
19                     Escrow Agreement
 
20                     Contract Change Process
 
21                     Termination Assistance Services
 
22                     Benchmarking

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 



EXHIBIT 1
DEFINITIONS
 
1.0
INTRODUCTION

 
This Exhibit contains defined terms that are used in the Services Agreement
(“Agreement”) between Customer and Provider and all Exhibits and Attachments
thereto.
 
 
2.0
DEFINITIONS - GENERAL
 

Term
Definition
   
2006 Agreement
See second paragraph of the Agreement.
AAA
Means the American Arbitration Association.
Acceptance
Means Customer’s approval of Critical Deliverables in accordance with process
defined in Exhibit 3G.
Acceptance Period
Means the “Review Period” as defined in Exhibit 18-A.
Actual Uptime
Means the measurement of time that a particular System, Application, Software,
hardware, Network or any other part of the Services is actually available during
the Measurement Window, and such measurement will be calculated by subtracting
Downtime from the Scheduled Uptime.
Additional Resource Charge (ARC)
Means an additional resource charge as further described in Exhibit 4.
ADM
Means Application Development and Maintenance Services, as specified in Exhibit
2.6.
ADM - Development
Means specific services, functions, and responsibilities required for planning
and implementing new Applications and solutions to meet Customer’s business
objectives, including functions in Exhibit 2.6 (ADM) Section 3.0 through Section
6.0.
Affiliate
Means a Person that directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with another Person. For
purposes of this definition, the term “control” means the possession directly or
indirectly of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of thirty percent (30%) or
more of the voting securities, by trust, management agreement, contract or
otherwise.

 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 



 
Term
Definition
   
Allocation of Pool Percentage
Means the portion of the Pool Percentage Available for Allocation that is
specified for a Performance Category. The total Percentage of all Allocation of
Pool Percentages shall not exceed the Pool Percentage Available for Allocation.
Annual Service Charge
See Exhibit 4
Application Build Core Charges
The portion of the Monthly Fees charged to Customer for Provider’s provision of
the Application Build Services by Core Resources.
Application Build Flex Charges
The portion of the Monthly Fees charged to Customer for Provider’s provision of
Application Build Services and application and architecture staff augmentation
by Flex Resources.
Application Build Services
Those services described in Section 4 of Exhibit 2.6 that describe Provider’s
responsibilities for developing applications.
Application Server(s)
Means any Server not otherwise defined as a Utility Server.
Applications
Means programs and other Software (including the supporting documentation,
media, on-line help facilities, and tutorials) that perform user- or
business-related information processing functions. Application Software does not
include the System Software used to deliver it.  Applications include the
development tools, utilities, and database management Software.
Applications Software
See Applications.
Arbitration Rules
Means the Commercial Arbitration Rules and Mediation Procedures of the AAA as
amended or supplemented from time to time.
Architecture
Means the design, process, strategies, and specification of the overall
structure, logical components, and the logical interrelationships of Equipment
and Software, including System Software, a Network, or other reasonably related
conception.
Asset Inventory
Means an automated, database-driven application used to store, query, and
continuously update asset inventory information for all assets used in
association with the Services, whether the assets are located at Customer Sites
or Provider locations.
At-Risk Amount
Means, for any month during the Term, [***] of the Monthly Invoice Amount ,
which is the maximum amount that Provider will have at risk for Service-Level
Credits as set forth in Exhibit 3-A (Service Levels Matrix) to Exhibit 3
(Service Levels).

 

 


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
Definition
   
Authorized Approver
Designated personnel from Customer organization with authority to provide
Customer authorization to proceed on requests submitted to Providers. This may
come in the form of a project approval, financial approval, or both.
Authorized User
Designated personnel from Customer organization who has been given authority
with correct access/security privileges (where a tool/system is involved) to
submit requests to Providers. Initial validation is performed by this role to
ensure complete and accurate requests are submitted.  Authorized Users are also
Customer employees, contractors, and other designated users that are entitled by
Customer to contact the Service Desk for support.
Availability
Means the Actual Uptime expressed as a percentage of the Scheduled Uptime for a
particular System, Application, Software, Hardware, Network, or any other part
of the Services (i.e., Availability % = ((Actual Uptime)/(Scheduled Uptime)) x
100%).
Base Services
Means (a) those services described in Articles 2.2.1 and 3.1.1 and Exhibit 2 of
this Agreement, and (b) the services rationally related to and subsumed in the
services described in Exhibit 2 that were customarily and routinely performed
for Customer by Provider immediately prior to the Effective Date of this
Agreement pursuant to the 2006 Agreement. Base Services shall exclude the
services directly related to the Retained Functions.
Benchmarking
Means to benchmark the cost and performance of some or all of the Services,
Equipment, and Software as more fully described in Section 6.9 of the Agreement.
Business Continuity (Services)
Means the overall, company-wide plans and activities of Customer that are
intended to enable continued business operation in the event of any unforeseen
interruption. (For example, plans and activities to move a department or
business unit to a new location in the event of a business disruption.)
Cabling
Means the physical connection between Equipment and a wall jack (i.e. the
connections outside the wall), including physical cabling media, peripheral
cabling used to interconnect electronic equipment, all terminating hardware and
cross-connect fields, but not including conduits, pathways or Wiring.
Calls
Means problems, questions, or requests submitted to Provider by telephone,
electronically, or other means approved by Customer.
Carrier
See Transport Vendor.

 
 
 
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 

 Term                       Definition    
Catalog Management
Exhibit 2.1 Section 3
Change Management
Means the processes relating to planning and performing all changes in
Customer’s IT environment pertaining to the Services, including changes to
individual components and coordination of changes across all components.  The
Change Management processes will support and include checkpoints to determine
any potential or required Contract Change Process.
Change of Control
Means the transfer of Control (as defined in the definition of “Affiliate”), or
sale of all or substantially all of the assets (in one or more related
transactions), of a Party, from the person or persons that hold such Control of
such Party on the Effective Date to another person or persons.
Change Request Authorization(s)
Means the process and any related forms required to request and authorize
changes requested by Authorized Users, where such changes are within the scope
of the existing Services.
Changes
Has the meaning given in Article 3.5.
Coding Factory
A mechanism by which Provider will perform Application Build Services and Unit
Testing for Application Testing Services.
Collaborative Applications
Includes Applications containing functionality to enable electronic
communication and messaging; work group collaboration; information transfers;
frequently-asked questions (FAQs); and similar Applications that allow
collaborative interaction and receipt/transfer of data and information both
within and outside of Customer. Examples of current and/or future Collaborative
Applications include, but are not limited to, Lotus Notes, electronic mail,
calendaring, and instant messaging.
Commercial Off The Shelf (COTS)
Means Equipment and/or Software as applicable that is readily available to the
public from a Third Party that is not an Affiliate of a Party.
Conferencing Network
Means the portion of Customer’s Network consisting of Conferencing Premise
Equipment, Software, Transport Systems, Interconnect Devices, and Cabling used
to create, connect, and transmit voice and video to Authorized Users.
Conferencing Premise Systems
Means the Equipment, features, accessories, peripherals, and Cabling supported
or used by Provider in connection with its provision of Conferencing Services to
the Authorized Users, including room-based and cart-based video and audio
conference equipment (e.g. audio/video switching equipment, control computers,
monitors, cameras, document viewers, CODEC, sound systems, video and audio
conferencing bridges, muxes, multi-point bridging equipment, studio room
equipment, and associated diagnostic equipment), and all additions,
modifications, substitutions, upgrades, or enhancements to such Equipment.

 
 
 
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 

 Term                       Definition

   
Connectivity
Means the ability to access and exchange data, voice, and/or video electronic
impulses between various Infrastructure components and with external sources as
approved by Customer and provided to Authorized Users.
Consent
Means the prior, express, and written consent (which may not be unreasonably
withheld, conditioned or delayed unless expressly stated to be at a Party's sole
discretion).
Consequential Damages
Means damages consisting of lost profits, lost income, or lost savings or
consequential, indirect, special, or incidental damages (however
described).  "Consequential Damages" does not include any punitive or exemplary
damages.
Contract Amendment
Means a written modification to this Agreement which is required for any Change
that modifies, adds or deletes any Exhibit, Service or Fees set forth in the
Agreement in accordance with Exhibit 20.
Contract Change Process
Has the meaning given in Article 3.5.
Contract Year
Means a twelve month period which starts on the Effective Date or the
anniversary of the Effective Date.
Control (and its derivatives)
Means with regard to an entity the legal, beneficial, or equitable ownership,
directly or indirectly, of fifty percent (50%) or more of the capital stock (or
other ownership interest, if not a corporation) of such entity ordinarily having
voting rights, or the equivalent right under contract to control management
decisions with regard to relevant subjects.
Core Resources
The base level of staffing that is required to perform the Application Build
Services.
Critical Deliverables
Means those deliverables performed on a one-time or periodic basis, for which a
Deliverable Credit may be payable in accordance with Section 9 of Exhibit 3
(Service Levels) and described in Exhibit 3-G (Critical Deliverable
Definitions).  Critical Deliverables are identified in Exhibit 3-C (Critical
Deliverables Matrix).  Critical Deliverables are not Critical Service Levels.
Critical Service Levels
Are those Service Levels that are subject to Performance Credits and Earn-back
Credits as identified in Exhibit 3.
Critical Support Personnel  Means those Provider staff filling critical support
personnel roles as  identified in Exhibit 5-B.

 
 
 
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 

 Term                       Definition

   
Cross Functional Services
Means those Services as required in Exhibit 2.1 (Cross Functional Services).
Customer
Means Dollar Thrifty Automotive Group, Inc., a Delaware corporation.
Customer Competitor
Means a Person engaged in the vehicle rental business including, the Persons
operating under the following vehicle rental brands:  Ace, Advantage, Alamo,
Avis, Budget, Enterprise, E-Z Rent-a-Car, Fox, Hertz, National, Rent4Less, US
and U-Save.
Customer Data
Means the following data, whether provided or produced before, on, or after the
Effective Date, and whether owned by Customer or by others, including data owned
by Customer's clientele: (1) all data that is provided by or on behalf of
Customer or any Customer Affiliate to Provider in order for Provider to provide
the Services, including keyed input and electronic capture of information by
Provider; (2) all data that is provided by or on behalf of Provider to Customer
or any Customer Affiliate by means of the Services; (3) all data that is
produced by means of Services as an intermediate step in using or producing any
of the other Customer Data, including databases and files containing other
Customer Data; and (4) all other data related to the performance of the
Services, including resource volumes, asset lists, configurations, service
levels, scripts, job schedules, the SOW and the Policies and Procedures
Manual.  Customer Data does not include Provider operational data that may be
used in connection with, but is not necessary to, Provider's performance of the
Services, such as standard form Service Desk scripts and general knowledge data
bases.
Customer Data Laws
 Means the laws and regulations applicable at any time and from time to time
during the Term to the proper handling of Customer Data, including data privacy,
handling of personal data, transborder data flow and data protection.
Customer Equipment
Has the meaning given in Article 4.4.
Customer Indemnitees
Means Customer and its directors, officers, employees, and agents, and any
Affiliates of Customer and their respective directors, officers, employees, and
agents, and the heirs, executors, successors, and permitted assigns of any of
those Persons.
Customer Leased Equipment
Means the equipment, if any, identified in Exhibit 10, together with
replacements thereof and supplements thereto, leased by Customer and used by
Provider in connection with the delivery of the Services.
Customer Licensed Software
Means the third party Software and related documentation identified in Article
4.2, together with replacements thereof and supplements thereto, licensed,
subscribed, or provided by Customer and used by Provider in connection with the
delivery of the Services.

 
 
 
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 

 Term                       Definition

   
Customer Location
Means Customer's location in Tulsa, Oklahoma, in the complex currently known as
"Dollar Thrifty Plaza", any locations in the United States where Customer now
conducts business, the headquarters office of Customer’s Affiliate in Ontario,
Canada, and one international office located in London, England, all as listed
on Exhibit 7 as such locations may be modified in accordance with Exhibit 7.  In
addition to those locations listed in Exhibit 7, Customer Locations shall also
include certain executive home offices as may be identified by Customer during
the term of the Agreement and mutually agreed by the Parties.
Customer Materials
Means Materials, trade secrets, and trademarks owned by Customer.
Customer Owned Equipment.
Means that equipment identified in Exhibit 10, together with replacements
thereof and supplements thereto, that is owned by Customer and used by Provider
in connection with the delivery of the Services.
Customer Owned Software
Means proprietary Software and related documentation owned by Customer and used
by Provider in connection with the delivery of the Services.
Customer Resources.
Has the meaning given in Article 4.1.
Customer Software
Means the Customer Licensed Software and the Customer Owned Software.
Dedicated
Means that 100% of the assigned Provider resource time is allocated to Customer.
Deliverable Credits
Means the monetary amount(s) that Provider shall pay to Customer (or apply
against Monthly Base Charges) in the event of a failure to achieve a Critical
Deliverable.
Dispute
Has the meaning given in Article 12.1.
Downtime
Means the time that a particular System, Application, Software, Hardware,
Network or any other part of the Services is not available during the
Measurement Window.
Earnback
Means the methodology used to determine the potential elimination of a (i)
Service-Level Credit as described in Exhibit 3 (Service Levels) or (ii) a
Deliverable Credit as described in Exhibit 3-G (Critical Deliverable
Definitions).
Effective Date
As defined in the preamble to the Agreement.
End-User Computing (Services)
Means the Services as required in Exhibit 2.5 (End-User Computing Services).
Enterprise Service Management Portal
Means a collection of web-based tools, including Service Management (SM)
Consoles, that enable Customer and Provider account delivery teams to view the
operational status of IT Services.

 

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
Definition
   
Enterprise Service Management Tool
Means a portfolio of tools that enable end-to-end data center automation,
service automation, and service excellence which provide an integrated
architecture that spans the full lifecycle of service strategy, service design,
service transition, service operations, and continual service improvement.
 
Equipment
Means the computer, telecommunications, and Facility-related hardware, equipment
and peripherals (i) owned or leased by Customer or Provider and (ii) used by
either Provider or Authorized Users in conjunction with the Services.
Expected Service Level
Means the desired level of performance for a Critical Service Level or Key
Measurement, as set forth in Exhibit 3-A (Service-Level Matrix).
Expected Service-Level Default
Means Provider's level of performance for a particular Critical Service Level
fails to meet the applicable Expected Service Level (but does not fail to meet
the applicable Minimum Service Level) as specified in Exhibit 3 (Service Levels)
and its Exhibits, and has failed to meet such Expected Service Level for [***]
or more measurement reporting periods in any rolling [***] month period and for
which there is no authorized excuse.
Expiration Date
Means September 30, 2014, or the date to which the Term is extended by Customer
pursuant to Article 2.1 or Article 14, whichever is later.
Express Exchange
Means the accelerated shipping process for spares inventory as set forth in
Exhibit 2.5.
Express Exchange Reports
Means those reports defined in Exhibit 2.5 and Exhibit 13 relating to the
Express Exchange Service.
Extranet
Means the portion of Customer’s WAN, consisting of Equipment, Software,
Transport Systems, interconnect devices, Wiring, and Cabling that are used to
create, connect, and transmit data, voice, and video signals to, within or among
Customer's customers, external partners, and Third-Party Vendors. Extranets
typically include Web sites that provide information to internal employees and
also have secure areas to provide information and conduct business with certain
Third Parties.  The Extranet is not a public entity, but a private network whose
access is provided over the public Internet.  The Extranet Network may be
delivered via a public circuit-switched service, or VPN.
Fees
See Exhibit 4.

 
 
 


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
Definition
   
Flex Resources
The flexible level of staffing that is required to perform Application Build
Services and application and architecture staff augmentation.
FTE Or “Full-Time Equivalent”
See Exhibit 4.
General Damages.
Means actual, out-of-pocket damages, losses, claims, obligations, demands,
assessments, fines and penalties (whether civil or criminal), liabilities,
expenses and costs (including reasonable fees and disbursements of legal
counsel, accountants and consultants), and other direct damages suffered or
incurred by a Person.  For the avoidance of doubt, "General Damages" excludes
punitive damages, exemplary damages and Consequential Damages of such Person.
Guest Server
Means a virtual machine which consists of the operating system, system Software,
and middleware (implemented via a custom build or standard image build) that is
hosted on a Physical Host Server.  A Guest Server cannot function without a
Physical Host Server.  Multiple Guest Servers can operate on the same Physical
Host Server concurrently.  The Guest Server does not include the Application
Software.
Guest Server Landing Zone
Means a location on a Physical Host Server which has been designated and
maintained as an alternate location for a Guest Server in case of a failure in
the primary or typical Physical Host Server.  The Guest Server Landing Zone must
be fully configured from a network and storage connectivity perspective.
Hard IMAC
Means an approved IMAC request received from Customer, which requires Provider
to dispatch a technician to the affected Site or Authorized User’s location in
order to perform such required IMAC. A Hard IMAC shall include a Soft IMAC, if
necessary.
Provider
See first paragraph of the Agreement.
Provider Materials
Means Materials independently developed by Provider and/or its subcontractors
outside the scope of this Agreement and used by Provider in connection with the
provision of Services.
IMAC(s)
Includes installations, moves, adds, changes, de-installations, and cascades for
Equipment, Software, and related services at designated Customer Sites. IMACs
will include: Hard IMACs, Soft IMACs, and Project IMACs.
Indemnifiable Losses
Means losses, claims, obligations, demands, assessments, fines and penalties
(whether civil or criminal), liabilities, expenses and costs (including
reasonable fees and disbursements of legal counsel and accountants), bodily and
other personal injuries, damage to tangible property, and other damages, of any
kind or nature, actually suffered or incurred by a Person in connection with a
Third Party Claim.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
Definition

   
Indemnification Claim
Means a claim or demand by a Party, on its behalf or on behalf of one or more of
its other Indemnitees, based on a Third-Party Claim, for indemnification under
Article 10.
Indemnitees
Means the Customer Indemnitees or the Provider Indemnitees, as the case may be.
Industry Data Standards
Means the standards of data processing security that are generally accepted
within Customer’s industry, as of the Effective Date and those standards adopted
by the Parties through the processes described in Exhibit 2.1, Cross Functional
Statement of Work..
Infrastructure
Means the entire portfolio of Equipment, System Software, and Network components
required for the integrated provision and operation of Customer’s IT systems and
Applications.
Infrastructure Base Services
Those Services described in the Servers and Storage (2.3), Services Network
Services (2.4), and End User Computing (2.5) Exhibits.
Infringement
Has the meaning given in Article 10.5.1.
In-Scope
Means Base Services.
Intellectual Property Rights
Means rights deriving from all patents, patent rights, patent applications,
copyrights, copyright registrations, trades secrets, trademarks, service marks,
trademark and service mark registrations, goodwill pertaining to trademarks and
service marks, and Confidential Information.
Key  Personnel
See Exhibit 5.
Key Executive Personnel
Means those Provider staff filling key executive personnel roles as identified
in Exhibit 5-B.
Key Measurements
Means those Service Levels for which no Service-Level Credit is payable, but
which are meaningful to Customer’s business, and are described in Exhibit 3-B
(Critical Service Levels and Key Measurements).
Key Tower Lead Personnel
Means Those Provider staff filling key tower lead personnel roles as identified
in Exhibit 5-B.
LAN (Local Area Network)
Means a local, high-speed Network, consisting of LAN Equipment, Software,
Transport Systems, interconnect devices, Wiring, and Cabling are used to create,
connect, and transmit data, voice, and video signals to, within or among
Customer's local-area network segments. LANs are typically confined within
limited geographic areas (such as a single building or group of buildings) and
offer relatively high data rates, usually above 10 /100 MBPS. LANs typically
interconnect End-User PCs, local servers, and printers and may connect with
WANs.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
Definition

     LAN Equipment Means the Equipment and associated attachments, features,
accessories, peripherals and Cabling supported or used by Provider in connection
with its provision of LAN Services to the Authorized Users, (e.g. bridges,
intelligent and non-intelligent hubs, switches, firewalls, gateways, remote
access devices, intrabuilding wiring, and associated diagnostic equipment), and
all additions, modifications, substitutions, upgrades, or enhancements to such
Equipment.
LAN Segment
Means any portion (subset) of the LAN defined by either physical (e.g. ports 1 –
x, 23rd floor, etc.) or logical (e.g. addresses aaa.bbb.ccc.001 –
aaa.bbb.ccc.255) parameters that separate it from the remainder of the LAN.
LAN Systems
Means all LAN Equipment and associated Software supported or used by Provider in
connection with its provision of LAN Services.
Laws
Mean all applicable laws (including those arising under common law), statutes,
codes, rules, regulations, reporting or licensing requirements or ordinances.
Level 1 Support
Means support that is provided as the entry point for inquiries or problem
reports from Authorized Users. If Level 1 personnel cannot resolve the inquiry
or problem, the inquiry or problem is directed to the appropriate Level 2
personnel or Third Party for resolution.
Level 2 Support
Means support that serves as a consolidation point for inquiries and problems
between Level 1 and Level 3.  For example, Level 2 support might exist in a
computer operations or a distribution/mail out center.  If Level 2 personnel
cannot resolve the inquiry or problem, the inquiry or problem is directed to the
appropriate Level 3 personnel or Third Party for resolution.
Level 3 Support
Means support provided by the personnel or Third Party that is most
knowledgeable about the underlying problem or question and that is utilized when
efforts to resolve the problem or question by Level 1 and Level 2 Support have
failed or are bypassed. Inquiries or problems are usually reported by Level 1 or
Level 2 support personnel, but may be initiated directly by Authorized Users or
Provider.
Logical Security
Means controlling access to information, software, and data by utilizing
Operating Software parameters and applications level security controls.  Logical
Security includes logical separation of processors and disk and segregation of
reusable storage media.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
Definition

   
Long-Range IT Plan
Means the long-range, comprehensive plan for Customer’s information technology
(IT) systems, processes, technical architecture, and standards as more fully
described in Exhibit 2.2 (Cross Functional Services).
Materials
Means literary works or other works of authorship, such as programs, program
listings, programming tools, methodology, user manuals, reports, drawings, and
other written documentation and machine-readable text and files.
 
Measurement Window
Means the time during, or frequency by, which a Service Level shall be
measured.  The Measurement Window will exclude Customer approved scheduled
maintenance and other planned outages approved through the Change Management
process.
Minimum Service Level(s)
Means the minimum level of performance set forth in Exhibit 3-A (Service Levels
Matrix) with respect to each Critical Service Level and Key Measurement.
Minimum Service-Level Default
Means Provider's level of performance for a particular Critical Service Level
fails to meet the applicable Minimum Service Level at any time.
Minimum Spend Commitment (MSC)
See Exhibit 4
Monthly Base Charge
Means the fees and charges set forth in Exhibit 4 for performance of the Base
Services.
Monthly Invoice Amount
Means the Monthly Base Charges payable by Customer for the Services for a
particular month, excluding taxes.
Network
Means collectively, Customer’s Transport Services, WAN, LAN, Standard Voice
Network and Conferencing Network.
Network Topology
Means the arrangement in which the nodes or interfaces to the Network are
connected.
New Services
See Variable Services.
Notice
Means prior, written notice or other communication complying with Article
15.4.  Whenever a period of time is stated for Notice, such period of time is
the minimum period and nothing in this Agreement shall be construed as
prohibiting a greater period of time.
One-Time Charges
Means any fees that are specified by Provider and which are non-recurring and
are typically associated with start-up and implementation costs.
On-Site
Means located at the Customer facilities in Tulsa for a minimum of four (4)
business days a week.

 

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
Definition
   
Operating Software (Operating System)
Means the Software control program in a CPU that provides the interface to the
CPU and its associated Hardware, and the usage and allocation of memory
resources, processor resources, input/output resources, and security resources.
Out-of-Pocket Expenses
See Section 6.3 of the Agreement.
Outside Systems
Has the meaning given in Article 2.2.
Party
Means each of the signatories to this Agreement, and their successors and
assigns as permitted by this Agreement.
Pass-Through Expense(s)
Means Third Party charges to be paid directly by Customer or through Provider on
an actual cost basis.
Performance Category
Means a grouping of Critical Service Levels as set forth in Exhibit 3-A (Service
Levels Matrix). Critical Deliverables do not constitute a Performance Category.
Performance Credit(s)
See Service Level Credit.
Person
Means an individual, a corporation, limited liability company, partnership,
trust, association, or legal entity of any kind or nature; or a governmental
authority.
Physical Host Server
Means the Server hardware and the VMware Server Software required to support a
guest operating system that shares the available physical hardware.
Pick, Pack & Ship Devices
Means devices that do not require any customization and can be pulled from the
shelf and shipped.  These units are assumed to be prepackaged in a box that can
be shipped without additional packaging materials.
Policy and Procedures Manual
Means a manual that describes how the Parties will work together and how
Services are to be performed.
Pool Percentage Available for Allocation
Means [***] of the At Risk Amount.

 
 
 


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
Definition
   
Portable Network Devices
Means portable, hand-held Equipment used by Authorized Users for
telecommunications access and services, including pagers, mobile phones, calling
cards, and any telecommunications functionality associated with PDAs.  Portable
Network Devices do not including personal computers or laptops.
Priority Levels
Exhibit 2.1E
Problem Management
Means the process of tracking and managing all problems arising in Customer’s
information technology (IT) environment, and resolving those problems arising
from or related to the Services.
Procurement Catalog
Means a list of EUC Equipment and Software that are the approved products for
purchase or lease by Authorized Users for new deployments.
Project IMAC
Means a combination of ten (10) or more Hard IMACs, where the Hard IMACs are
related to the same unique requirement and time frame for an Authorized User,
and are included as part of a unique IMAC request or closely related IMAC
requests.
Project Steering Committee
Committee consisting of jointly designated Provider and DTG members who are
responsible for overseeing Projects.
Projects
A discrete unit of non-recurring work that is not an inherent, necessary or
customary part of the day–to-day Services, and is not required to be performed
by Provider to meet the existing Service Levels (other than Service Levels
related to Project performance).  A Project may consist of or include work that
would otherwise be treated as Variable Services.  The Provider personnel
assigned to perform such Projects shall possess the training, education,
experience, competence and skill to perform such work.
Provider Data Center
Means any location or locations from which Provider will deliver the Services,
such location not being located on property owned by the Customer.
Provider Indemnitees
Means Provider and its directors, officers, employees, and agents, and the
heirs, executors, successors, and permitted assigns of any of those Persons.
Provider Transition Plan
Has the meaning given in Article 2.9.
Reduced Resource Credit (RRC)
Means a reduced resource credit as further described in Exhibit 4.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 



Term
Definition

   
Refresh
Means the upgrading and/or replacing of Equipment and Software during the Term.
Request Management
Means the process of tracking and managing all requests from Authorized Users
arising in Customer’s information technology (IT) environment, and resolving
those requests arising from or related to the Services.
Required Consent
Means an enforceable consent and authorization provided by a third-party
licensor, lessor, or party to a Third Party Service Contract, consenting to and
authorizing Provider's use of a Customer Resource in providing the Services.
Resource Baseline(s)
Means the estimated volume of Resource Units that will be required and utilized
by Customer during the Term.
Resource Unit
See Exhibit 4.
Resource Unit(s)
Means a measurable device, unit of consumption, staffing level, or other
resource that is associated with the Services for a particular Tower or
sub-Tower and is utilized as a volume measure and for pricing purposes.
Retained Expense(s)
Means the expense types or amounts retained by Customer as set out in Exhibit
4-B (Financial Responsibility Matrix).
Retained Functions
Means the services rationally related to application and data architecture
policy, program development, Customer security policy, telecommunications
invoice review, Customer’s Integrated Car Rental Systems scope and requirements,
business continuity planning and FastLane control file maintenance.
ROC
Means the DTG “Rent our Cars” system for DTG field counter operations.
Scheduled Uptime
Means that period of time (days of the week and hours per day) during which a
particular System, Application, Software, Hardware, Network, or any other part
of the Services is expected to be available during the Measurement Window.
Server
Means any computer that provides shared processing or resources (e.g., printer,
fax, Application processing, database, mail, proxy, firewalls, and backup
capabilities) to Authorized Users or other computers over the Network.  A Server
includes associated peripherals (e.g., local storage devices, attachments to
centralized storage, monitor, keyboard, pointing device, tape drives, and
external disk arrays) and is identified by a unique manufacturer’s serial
number.
Service Desk
Means the facilities, associated technologies, and fully trained staff who
respond to Calls, coordinate all Problem Management and Request Management
activities, and act as a single point of contact for Authorized Users in regard
to the Services.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
                    Definition

   
Service Levels
Has the meaning given in Article 3.6.
Service Request Management (SRM)
 
Service Request Management (SRM) enables request fulfillment utilizing people,
processes and tools through an integrated and automated flow of information
between requestors, both customer and internal, and operational teams from
receipt of request through Customer payment.  The SRM process requires each
request to be: logged, approved, analyzed, validated, routed, tracked and
closed.  These functions provide a streamlined process that ensures
accountability and rapid fulfillment of each request.
SRM is made-up of the following components: Catalog Management, Non-Standard
Service Request (NSSR); and Procurement Request Management.
Service-Level Credit
Means the monetary amount(s) that Provider shall be obligated to apply against
Monthly Base Charges in the event of a Minimum Service-Level Default, subject to
Earn-back Credits.
Service-Level Credit Allocation Percentage
Means the percentage of the Allocation of Pool Percentage allocated to a
Critical Service Level within a Performance Category.
Service-Level Default
Means a Minimum Service-Level Default or an Expected Service-Level Default.
Services
Means the data processing, outsourcing, application development, maintenance,
and other services provided by Provider to Customer under this Agreement, and
shall consist of the Base Services and any Variable Services provided by
Provider.
Severity Level
Means the categorization of a problem associated with the Services based on the
potential impact of the problem to DTG, and as further defined in Exhibit 3-F
(Severity Levels) to Exhibit 3 (Service Levels).
Site(s)
Means Customer Locations and other places where the Services will be performed
or delivered.
Soft IMAC
Means an approved Software IMAC request received from Customer, which IMAC can
be performed concurrently with remote element management tools and does not
require any physical on-site intervention. A Software patch or error correction
upgrade will not be considered as a Soft IMAC.
Software
Means any computer programming code consisting of instructions or statements in
a form readable by individuals (source code) or machines (object code), and
documentation and supporting materials therefor, in any form or medium,
including electronic media.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
Definition

   
Staged Devices
Means devices that require imaging and/or configuration prior to shipping to the
field, typically desktops, laptops, and notebooks.
Standard Products
Means minimum EUC Equipment and Software requirements and/or specific EUC
Equipment and Software that are designated as being in standard use within
Customer Sites.
Standard Voice Network
Means the portion of the Network consisting of Standard Voice Premise Systems,
Software, Transport Systems, Interconnect Devices, Wiring and Cabling used to
create, connect, and transmit voice to Authorized Users.
Standard Voice Premise Equipment
Means the Equipment and associated attachments, features, accessories,
peripherals, and Cabling supported or used by Provider in connection with its
provision of Standard Voice Services to the Authorized Users, including PBXs and
PBX rectifiers, IP telephony, Centrex, handsets, key systems, small office/home
communications systems, voice mail systems, and paging systems, American
Disabilities Act (ADA) communications devices (e.g. TDDs, teletype, special
equipped handsets), voice recognition units (“VRUs”), interactive voice response
units (“IVRs”), call data recording systems (“CDRs”), automatic call
distributors (“ACDs”), voice communications management systems, backup battery
systems, and associated diagnostic equipment.
Standard Voice Premise Systems
Means all Standard Voice Premise Equipment and associated Software supported or
used by Provider in connection with its provision of Standard Voice Services.
Successor
Means Customer or its designee.
Supplemental Contract Document
Means an amendment to this Agreement or a work order/service request that has
been executed by both Parties as described in Exhibit 20.
System(s) Software
Means those programs and Software, including documentation and materials, that
perform tasks basic to the functioning of the computer hardware, or which are
required to operate the Applications, or otherwise support the provision of
Services by Provider.  Systems Software includes Operating Software, systems
utilities, and any other Software not designated as Applications.
Term
Has the meaning given in Article 2.1.
Termination Assistance Services
Means the services provided by Provider to Customer, in addition to the Services
and in accordance with Article 14, to enable Customer to obtain services to
replace the Services.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
                    Definition

    Termination Date Means the date that this Agreement expires or is
terminated, in accordance with Article 2.1 or Article 13.
Termination for Convenience Fees
Means the amounts designated as such in, and calculated in accordance with,
Exhibit 4.
Third Party
Means a legal entity, company, or person(s) that is not a Party to the
Agreement, and is not an Affiliate of a Party.
Third Party Suppliers
See Third Party Vendors.
Third Party Vendors
Means a Third Party that provides products or services to any Party that is
related to, or are in support of, the Services.  Third-Party Vendors do not
include subcontractors of Provider.
Third-Party Claim
Means a claim of liability asserted against an Indemnitee by a Person other than
a Party or an Affiliate.
Third-Party Materials
Means Software and other Materials owned by a Third Party.
Third-Party Service Contract
Shall mean the service contracts described in Exhibit 12.
Tort Damages
Means bodily or personal injury or death, or damage to real property or tangible
personal property.
Tower
Means a general grouping of related Services that are described within the
Statement of Work, namely Servers, End-User Computing, Cross-Functional,
Applications Development and Maintenance, and Managed Network Services.
Transition-Transformation
Means the activities described in Exhibit 18 and 18-A
Transition-Transformation Completion Date
Means the date set forth in the Transition Transformation Plan as the date by
which the Transition-Transformation will be completed which date shall be no
later than fourteen (14) months after the Effective Date.
Transition-Transformation Manager
Means the individuals assigned by Customer and Provider who will serve as the
single point of contact with the other Party with respect to the
Transition-Transformation.
Transition-Transformation Plan
See Exhibit 18.
Transport
Means a commercial service providing the carriage or transmission of voice,
video, or data electronic impulses over a distance.
Transport Facilities
Means the entire medium over which Transport takes place, including the
Equipment and associated attachments, features, accessories, peripherals, and
Cabling supported or provided by Provider in connection with Transport Services
(e.g. data access lines and circuits; voice access lines and trunks; ISDN lines;
copper and fiber; microwave, and satellite, routers, hubs, switches, PBXs,
etc.).

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
 
Term
                    Definition

   
Transport Services
See Transport.
Transport Systems
Means all Transport Facilities and associated Software supported or provided by
Provider in connection with the provision, monitoring, or management of
Transport Services.
Transport Vendor(s)
Means a provider of Transport Services.
Unrelieved Service-Level Credits
Means all Service-Level Credits that are not eliminated via Earnback Credits.
Utility Server(s)
Means the following types of Servers: file, print, E-mail, DNS, authentication,
WINS, infrastructure monitoring, infrastructure management, network access
servers, domain controllers and servers necessary to support the Enterprise
Service Management Tool.
Variable Service Charges
Means the charges agreed to by the Parties, pursuant to Article 3.3, for the
provision of the Variable Services.
Variable Services
Has the meaning given in Article 3.3.
Virtual Environment
Means the combination of the Physical Host Servers, Guest Servers, and
management tools required to provide and support the services outlined in
Section 5 of Exhibit 2.3 (Servers and Storage).
Virtual Environment Check List
Means a check list that will include the agreed upon architecture guidelines and
design criteria which must be adhered to in order to support the services
outlined in  Section 5 of Exhibit 2.3 (Servers and Storage).
VMware Server Software
Means the Third Party Software applications owned or published by VMware, Inc.
(including any successor owner or naming convention for the same or
substantially identical software) which will be provided by Customer for use by
Provider to perform the Virtual Server Services.   As of the Effective Date the
VMware Server Software includes VMWare Vsphere ® 4Enterprise and VMware
VirtualCenter.
WAN (or Wide Area Network)
Means a long haul, high-speed backbone transmission Network, consisting of WAN
Equipment, Software, Transport Systems, Interconnect Devices, and Cabling that,
and other services as they become available that are used to create, connect,
and transmit data, voice and video signals to within, between or among:  (i)
LANs; (ii) and non-Customer locations that do business with Customer and for
which Customer is responsible for allowing Connectivity.
WAN Equipment
Means the Equipment and associated attachments, features, accessories,
peripherals, and Cabling supported or used by Provider in connection with its
provision of WAN Services to the Authorized Users (e.g. routers, multiplexors,
firewalls, access circuits, backbone circuits, channel banks, CSU/DSUs, and
associated diagnostic equipment), and all additions, modifications,
substitutions, upgrades, or enhancements to such Equipment.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
Term
                    Definition

   
Web Portal
Has the same meaning as “Enterprise Service Management Portal”
Wiring
Means the physical wire connection within walls, between floors, and between
buildings.
Work Order
Means a written document authorizing and describing New Services, signed by duly
authorized representatives of the Parties.
Work Order/Service Request
Means a Change request in the form set forth in Exhibit 20, which defines the
scope and fees for Variable Services or Project work.
Yearly Performance Average
Means, with respect to each Critical Service Level for which there was a
Service-Level Default during the preceding Contract Year, the average of
Provider’s average monthly performances in the Critical Service Level during the
preceding Contract Year.

 
 
 
3.0
DEFINITIONS -  INFORMATION TECHNOLOGY INFRASTRUCTURE LIBRARY (ITIL V3)

 
The definitions in this Section contain standard industry ITIL terms used in
this Agreement.  The ITIL V3 definitions provided in this Section 3.0 are
included for the purpose of defining standard ITIL Processes.  Any conflict
between these terms and the general definitions set forth in Section 2.0  –
General Terms above or similar terms defined within the Agreement shall be
resolved in favor of the Section 2.0  General Terms or Exhibits defining such
terms.
 


ITIL Term
Definition
Access Management
(Service Operation) The process responsible for allowing Users to make use of IT
Services, data, or other Assets. Access Management helps to protect the
Confidentiality, integrity and availability of Assets by ensuring that only
Authorized Users are able to access or modify the Assets.
Alert
(Service Operation) A warning that a threshold has been reached, something has
changed, or a failure has occurred. Alerts are often created and managed by
system management tools and are managed by the Event Management Process.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Application Management
(Service Design) (Service Operation) The Function responsible for managing
Applications throughout their Lifecycle.
Asset
(Service Strategy) Any resource or Capability. Assets of a service provider
include anything that could contribute to the delivery of a Service. Assets can
be one of the following types: management, organization, process, knowledge,
people, information, Applications, Infrastructure, and financial capital.
Asset Management
(Service Transition) Asset Management is the process responsible for tracking
and reporting the value and ownership of financial Assets throughout their
Lifecycle. Asset Management is part of an overall Service Asset and
Configuration Management Process.
Attribute
(Service Transition) A piece of information about a Configuration Item. Examples
are name, location, version number, and cost. Attributes of CIs are recorded in
the Configuration Management Database (CMDB).
Audit
Formal inspection and verification to check whether a standard or set of
guidelines is being followed, that records are accurate, or that efficiency and
effectiveness targets are being met. An Audit may be carried out by internal or
external groups.
Availability Management
(Service Design) The process responsible for defining, analysing, planning,
measuring and improving all aspects of the Availability of IT Services.
Availability Management is responsible for ensuring that all IT Infrastructure,
processes, tools, roles etc are appropriate for the agreed Service Levels for
Availability.
Availability Plan
(Service Design) A plan to ensure that existing and future Availability
Requirements for IT Services can be provided cost effectively.
Back-out
Synonym for Remediation.
Backup
(Service Design) (Service Operation) Copying data to protect against loss of
integrity or Availability of the original.
Baseline
Continual Service Improvement) A Benchmark used as a reference point.
Benchmark
(Continual Service Improvement) The recorded state of something at a specific
point in time. A Benchmark can be created for a configuration, a process, or any
other set of data. For example, a benchmark can be used in: • continual service
improvement, to establish the current state for managing improvements.•Capacity
Management, to document performance characteristics during normal operations.•

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Benchmarking
(Continual Service Improvement) Comparing a Benchmark with a Baseline or with
Best Practice. The term Benchmarking is also used to mean creating a series of
Benchmarks over time, and comparing the results to measure progress or
improvement.
Best Practice
Proven activities or processes that have been successfully used by multiple
organizations. ITIL is an example of Best Practice.
Build Environment
(Service Transition) A controlled Environment where Applications, IT Services
and other builds are assembled prior to being moved into a Test or Live
Environment.
Business
(Service Strategy) An overall corporate entity or organization formed of a
number of Business Units. In the context of ITSM, the term Business includes
public sector and not-for-profit Organizations, as well as companies. An IT
Service Provider provides IT Services to a Customer within a Business. The IT
Service Provider may be part of the same Business as their Customer (Internal
Service Provider), or part of another Business (External Service Provider).
Business Continuity Plan (BCP)
(Service Design) A plan defining the steps required to restore business
processes following a disruption. The plan will also identify the triggers for
invocation, people to be involved, communications etc.
Business Process
A process that is owned and carried out by the Business. A Business Process
contributes to the delivery of a product or Service to a Business Customer. For
example, a retailer may have a purchasing Process which helps to deliver
Services to their Business Customers. Many Business Processes rely on IT
Services.
Business Service
An IT Service that directly supports a Business process, as opposed to an
Infrastructure Service which is used internally by the IT Service Provider and
is not usually visible to the Business.  The term Business Service is also used
to mean a Service that is delivered to Business customers by Business Units. For
example delivery of financial services to Customers of a bank, or goods to the
Customers of a retail store. Successful delivery of Business Services often
depends on one or more IT Services.
Business Unit
(Service Strategy) A segment of the Business which has its own plans, metrics,
income and costs. Each Business Unit owns Assets and uses these to create value
for Customers in the form of goods and services.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Call
(Service Operation) A telephone call to the Service Desk from a User. A Call
could result in an Incident or a Service Request being logged.
Call Centre
(Service Operation) An organization or Business Unit which handles large numbers
of incoming and outgoing telephone calls.
Call Type
(Service Operation) A category that is used to distinguish incoming requests to
a Service Desk. Common Call Types are Incident, Service Request and Complaint.
Capacity
(Service Design) The maximum throughput that a Configuration Item or IT Service
can deliver whilst meeting agreed Service Levels. For some types of CI, Capacity
may be the size or volume, for example a disk drive.
Capacity Management
(Service Design) The Process responsible for ensuring that the Capacity of IT
Services and the IT Infrastructure is able to deliver agreed Service Levels in a
cost effective and timely manner. Capacity Management considers all resources
required to deliver the IT Service, and plans for short, medium and long term
Business Requirements.

Capacity Management Information System (CMIS)
(Service Design) A virtual repository of all Capacity Management data, usually
stored in multiple physical locations.  See Service Knowledge Management System.
Capacity Plan
(Service Design) A Capacity Plan is used to manage the resources required to
deliver IT Services. The Plan contains scenarios for different predictions of
Business demand, and costed options to deliver the agreed Service Levels.
Capacity Planning
(Service Design) The activity within Capacity Management responsible for
creating a Capacity Plan.
Change
(Service Transition) The addition, modification or removal of anything that
could have an effect on IT Services. The scope should include all IT Services,
Configuration Items, processes, documentation etc.
Change Advisory Board (CAB)
(Service Transition) A group of people that advises the Change manager in the
assessment, prioritization and scheduling of Changes. This board is usually made
up of representatives from all areas within the IT Service Provider, the
Business, and Third Parties such as Suppliers.
Change Management
(Service Transition) The process responsible for controlling the Lifecycle of
all Changes. The primary objective of Change Management is to enable beneficial
Changes to be made, with minimum disruption to IT Services.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Change Record
(Service Transition) A record containing the details of a Change. Each Change
Record documents the Lifecycle of a single Change. A Change Record is created
for every Request for Change that is received, even those that are subsequently
rejected. Change Records should reference the Configuration Items that are
affected by the Change.  Change Records are stored in the Configuration
Management System.
Change Schedule
(Service Transition) A document that lists all approved Changes and their
planned implementation dates. A Change Schedule is sometimes called a Forward
Schedule of Change, even though it also contains information about Changes that
have already been implemented.
Compliance
Ensuring that a standard or set of guidelines is followed, or that proper,
consistent accounting or other practices are being employed.
Component
A general term that is used to mean one part of something more complex. For
example, a computer System may be a component of an IT Service, an Application
may be a Component of a release unit. Components that need to be managed should
be Configuration Items.
Component Capacity Management (CCM)
(Service Design) (Continual Service Improvement) The Process responsible for
understanding the Capacity, Utilization, and Performance of Configuration Items.
Data is collected, recorded and analysed for use in the Capacity Plan.
Computer Telephony Integration (CTI)
(Service Operation) CTI is a general term covering any kind of integration
between computers and telephone Systems. It is most commonly used to refer to
Systems where an Application displays detailed screens relating to incoming or
outgoing telephone calls. See Automatic Call Distribution, Interactive Voice
Response.
Configuration
(Service Transition) A generic term, used to describe a group of Configuration
Items that work together to deliver an IT Service, or a recognizable part of an
IT Service. Configuration is also used to describe the parameter settings for
one or more CIs.
Configuration Item (CI)
(Service Transition) Any Component that needs to be managed in order to deliver
an IT Service. Information about each CI is recorded in a Configuration Record
within the Configuration Management System and is maintained throughout its
Lifecycle by Configuration Management. CIs are under the control of Change
Management. CIs typically include IT Services, hardware, software, buildings,
people, and formal documentation such as Process documentation and SLAs.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Configuration Management
(Service Transition) The Process responsible for maintaining information about
Configuration Items required to deliver an IT Service, including their
relationships. This information is managed throughout the Lifecycle of the CI.
Configuration Management is part of an overall Service Asset and Configuration
Management Process.
Configuration Management Database (CMDB)
(Service Transition) A database used to store Configuration Records throughout
their Lifecycle. The Configuration Management System maintains one or more
CMDBs, and each CMDB stores attributes of CIs, and relationships with other CIs.
Configuration Management System (CMS)
(Service Transition) A set of tools and databases that are used to manage an IT
Service Provider's Configuration data. The CMS also includes information about
Incidents, Problems, Known Errors, Changes and Releases; and may contain data
about employees, Suppliers, locations, Business Units, Customers and Users. The
CMS includes tools for collecting, storing, managing, updating, and presenting
data about all Configuration Items and their relationships. The CMS is
maintained by Configuration Management and is used by all IT Service Management
Processes.
Configuration Record
(Service Transition) A record containing the details of a Configuration Item.
Each Configuration Record documents the Lifecycle of a single CI. Configuration
Records are stored in a Configuration Management Database.
Continual Service Improvement (CSI)
(Continual Service Improvement) A stage in the Lifecycle of an IT Service and
the title of one of the Core ITIL publications.  Continual Service Improvement
is responsible for managing improvements to IT Service Management Processes and
IT Services. The Performance of the IT Service Provider is continually measured
and improvements are made to Processes, IT Services and IT Infrastructure in
order to increase efficiency, effectiveness, and cost effectiveness.
Demand Management
Activities that understand and influence Customer demand for Services and the
provision of Capacity to meet these demands.  At a strategic level Demand
Management can involve analysis of patterns of business activity and user
profiles. At a Tactical level it can involve use of differential charging to
encourage Customers to use IT Services at less busy times.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Deployment
(Service Transition) The activity responsible for movement of new or changed
hardware, software, documentation, process, etc to the Live Environment.
Deployment is part of the Release and Deployment Management Process.
Design
(Service Design) An activity or process that identifies Requirements and then
defines a solution that is able to meet these Requirements.
Development
(Service Design) The process responsible for creating or modifying an IT Service
or Application. Also used to mean the role or group that carries out Development
work.
Development Environment
(Service Design) An Environment used to create or modify IT Services or
Applications. Development Environments are not typically subjected to the same
degree of control as Test Environments or Live Environments.
Early Life Support
(Service Transition) Support provided for a new or Changed IT Service for a
period of time after it is Released. During Early Life Support the IT Service
Provider may review the KPIs, Service Levels and monitoring thresholds, and
provide additional resources for Incident and Problem Management.
Emergency Change
(Service Transition) A Change that must be introduced as soon as possible. For
example to resolve a Major Incident or implement a Security patch. The Change
Management Process will normally have a specific procedure for handling
Emergency Changes.  See Emergency Change Advisory Board (ECAB).
Emergency Change Advisory Board (ECAB)
(Service Transition) A sub-set of the Change Advisory Board who make decisions
about high impact Emergency Changes. Membership of the ECAB may be decided at
the time a meeting is called, and depends on the nature of the Emergency Change.
Environment
(Service Transition) A subset of the IT Infrastructure that is used for a
particular purpose. For Example: Live Environment, Test Environment, Build
Environment. It is possible for multiple Environments to share a Configuration
Item, for example Test and Live Environments may use different partitions on a
single mainframe computer. Also used in the term Physical Environment to mean
the accommodation, air conditioning, power system etc.  Environment is also used
as a generic term to mean the external conditions that influence or affect
something.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

 
Error
(Service Operation) A design flaw or malfunction that causes a failure of one or
more Configuration Items or IT Services. A mistake made by a person or a faulty
process that impacts a CI or IT Service is also an Error.
Escalation
(Service Operation) An activity that obtains additional resources when these are
needed to meet Service Levels or Customer expectations. Escalation may be needed
within any IT Service Management Process, but is most commonly associated with
Incident Management, Problem Management and the management of Customer
complaints.
Evaluation
(Service Transition) The process responsible for assessing a new or Changed IT
Service to ensure that risks have been managed and to help determine whether to
proceed with the Change.  Evaluation is also used to mean comparing an actual
outcome with the intended outcome, or comparing one alternative with another.
Event
(Service Operation) A change of state which has significance for the management
of a Configuration Item or IT Service. The term Event is also used to mean an
Alert or notification created by any IT Service, Configuration Item or
monitoring tool. Events typically require IT Operations personnel to take
actions, and often lead to Incidents being logged.
Event Management
(Service Operation) The process responsible for managing Events throughout their
Lifecycle. Event Management is one of the main Activities of IT operations.
Facilities Management
(Service Operation) The function responsible for managing the physical
Environment where the IT Infrastructure is located. Facilities Management
includes all aspects of managing the physical Environment, for example power and
cooling, building Access Management, and environmental monitoring.
Failure
(Service Operation) Loss of ability to operate to Specification, or to deliver
the required output. The term Failure may be used when referring to IT Services,
processes, activities, Configuration Items etc. A Failure often causes an
Incident.
Financial Management
(Service Strategy) The function and processes responsible for managing an IT
Service Provider's budgeting, accounting and charging requirements.
Governance
Ensuring that policies and strategy are actually implemented, and that required
processes are correctly followed. Governance includes defining roles and
responsibilities, measuring and reporting, and taking actions to resolve any
issues identified.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Impact
(Service Operation) (Service Transition) A measure of the effect of an Incident,
Problem or Change on Business Processes. Impact is often based on how Service
Levels will be affected. Impact and Urgency are used to assign Priority.
Incident
(Service Operation) An unplanned interruption to an IT Service or a reduction in
the quality of an IT Service. Failure of a Configuration Item that has not yet
impacted Service is also an Incident. For example Failure of one disk from a
mirror set.
Incident Management
(Service Operation) The Process responsible for managing the Lifecycle of all
Incidents. The primary objective of Incident Management is to return the IT
Service to Users as quickly as possible.
Incident Record
(Service Operation) A record containing the details of an Incident. Each
Incident record documents the Lifecycle of a single Incident.
Information Security Management (ISM)
(Service Design) The Process that ensures the Confidentiality, Integrity and
Availability of an organization's Assets, information, data and IT Services.
Information Security Management usually forms part of an organizational approach
to Security Management which has a wider scope than the IT Service Provider, and
includes handling of paper, building access, phone calls etc., for the entire
organization.
Information Security Policy
(Service Design) The policy that governs the organization’s approach to
Information Security Management.
Information Technology (IT)
The use of technology for the storage, communication or processing of
information. The technology typically includes computers, telecommunications,
Applications and other software. The information may include Business data,
voice, images, video, etc. Information Technology is often used to support
Business Processes through IT Services.
Infrastructure Service
An IT Service that is not directly used by the Business, but is required by the
IT Service Provider so they can provide other IT Services. For example directory
services, naming services, or communication services.
Integrity
(Service Design) A security principle that ensures data and Configuration Items
are only modified by authorised personnel and activities. Integrity considers
all possible causes of modification, including software and hardware Failure,
environmental Events, and human intervention.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Interactive Voice Response (IVR)
(Service Operation) A form of Automatic Call Distribution that accepts User
input, such as key presses and spoken commands, to identify the correct
destination for incoming Calls.
IT Infrastructure
All of the hardware, software, networks, facilities etc. that are required to
Develop, Test, deliver, monitor, control or support IT Services. The term IT
Infrastructure includes all of the Information Technology but not the associated
people, processes and documentation.
IT Operations Control
(Service Operation) The function responsible for monitoring and control of the
IT Services and IT Infrastructure.
IT Operations Management
(Service Operation) The function within an IT Service Provider which performs
the daily activities needed to manage IT Services and the supporting IT
Infrastructure. IT Operations Management includes IT Operations Control and
Facilities Management.
IT Service
A Service provided to one or more Customers by an IT Service Provider. An IT
Service is based on the use of Information Technology and supports the
Customer's Business processes. An IT Service is made up from a combination of
people, processes and technology and should be defined in a Service Level
Agreement.
IT Service Continuity Management (ITSCM)
(Service Design) The process responsible for managing risks that could seriously
impact IT Services. ITSCM ensures that the IT Service Provider can always
provide minimum agreed Service Levels, by reducing the risk to an acceptable
level and planning for the recovery of IT Services. ITSCM should be designed to
support Business Continuity Management.
Information Technology Infrastructure Library (ITIL V3)
A set of Best Practice guidance for IT Service Management. ITIL is owned by the
OGC and consists of a series of publications giving guidance on the provision of
Quality IT Services, and on the Processes and facilities needed to support
them.  See http://www.itil.co.uk/ for more information.
Knowledge Base
(Service Transition) A logical database containing the data used by the Service
Knowledge Management System.
Knowledge Management
(Service Transition) The process responsible for gathering, analysing, storing
and sharing knowledge and information within an organization. The primary
purpose of Knowledge Management is to improve efficiency by reducing the need to
rediscover knowledge.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Known Error
(Service Operation) A problem that has a documented Root Cause and a Workaround.
Known Errors are created and managed throughout their Lifecycle by Problem
Management. Known Errors may also be identified by development or Suppliers.
Known Error Database (KEDB)
(Service Operation) A database containing all Known Error Records. This database
is created by Problem Management and used by Incident and Problem Management.
The Known Error Database is part of the Service Knowledge Management System.
Known Error Record
(Service Operation) A record containing the details of a Known Error. Each Known
Error Record documents the Lifecycle of a Known Error, including the status,
Root Cause and Workaround. In some implementations a Known Error is documented
using additional fields in a Problem Record.
Lifecycle
The various stages in the life of an IT Service, Configuration Item, Incident,
Problem, Change etc. The Lifecycle defines the categories for status and the
status transitions that are permitted.  For example:•The Lifecycle of an
Application includes requirements, design, build, deploy, operate, optimise.•The
Expanded Incident Lifecycle includes Detect, Respond, Diagnose, Repair, Recover,
Restore.•The lifecycle of a Server may include: Ordered, Received, In Test,
Live, Disposed etc.
Live
(Service Transition) Refers to an IT Service or Configuration Item that is being
used to deliver Service to a Customer.
Live Environment
(Service Transition) A controlled Environment containing Live Configuration
Items used to deliver IT Services to Customers.
Management Information
Information that is used to support decision making by managers. Management
Information is often generated automatically by tools supporting the various IT
Service Management Processes. Management Information often includes the values
of KPIs such as "Percentage of Changes leading to Incidents", or "first time fix
rate".
Mean Time Between Failures (MTBF)
(Service Design) A metric for measuring and reporting reliability. MTBF is the
average time that a Configuration Item or IT Service can perform its agreed
function without interruption. This is measured from when the CI or IT Service
starts working, until it next fails.
Mean Time Between Service Incidents (MTBSI)
(Service Design) A metric used for measuring and reporting Reliability. MTBSI is
the mean time from when a System or IT Service fails, until it next fails. MTBSI
is equal to MTBF + MTRS.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Mean Time To Repair (MTTR)
The average time taken to repair a Configuration Item or IT Service after a
Failure. MTTR is measured from when the CI or IT Service fails until it is
Repaired. MTTR does not include the time required to recover or restore. MTTR is
sometimes incorrectly used to mean Mean Time to Restore Service.
Mean Time to Restore Service (MTRS)
The average time taken to restore a Configuration Item or IT Service after a
Failure. MTRS is measured from when the CI or IT Service fails until it is fully
Restored and delivering its normal functionality..
Metric
(Continual Service Improvement) Something that is measured and reported to help
manage a Process, IT Service or Activity.
Monitoring
(Service Operation) Repeated observation of a Configuration Item, IT Service or
Process to detect Events and to ensure that the current status is known.
Off the Shelf
Synonym for Commercial Off the Shelf.
Performance
A measure of what is achieved or delivered by a System, person, team, process,
or IT Service.
Post Implementation Review (PIR)
A review that takes place after a Change or a Project has been implemented. A
PIR determines if the Change or Project was successful, and identifies
opportunities for improvement.
Problem
(Service Operation) A cause of one or more Incidents. The cause is not usually
known at the time a Problem Record is created, and the Problem Management
Process is responsible for further investigation.
Problem Management
(Service Operation) The Process responsible for managing the Lifecycle of all
Problems. The primary objectives of Problem Management are to prevent Incidents
from happening, and to minimise the Impact of Incidents that cannot be
prevented.
Problem Record
(Service Operation) A record containing the details of a Problem. Each Problem
Record documents the Lifecycle of a single Problem.
Production Environment
Synonym for Live Environment.
Project
A temporary organization, with people and other Assets required to achieve an
objective or other outcome. Each Project has a Lifecycle that typically includes
initiation, planning, execution, closure etc. Projects are usually managed using
a formal methodology such as PRINCE2.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Quality Assurance(QA)
(Service Transition) The process responsible for ensuring that the quality of a
product, Service or Process will provide its intended value.
Release
(Service Transition) A collection of hardware, software, documentation,
processes or other Components required to implement one or more approved Changes
to IT Services.  The contents of each Release are managed, Tested, and Deployed
as a single entity.
Release and Deployment Management
(Service Transition) The Process responsible for both Release Management and
Deployment.
Release Management
(Service Transition) The process responsible for planning, scheduling and
controlling the movement of Releases to Test and Live Environments. The primary
objective of Release Management is to ensure that the integrity of the Live
Environment is protected and that the correct Components are released. Release
Management is part of the Release and Deployment Management Process.
Release Unit
(Service Transition) Components of an IT Service that are normally Released
together. A Release Unit typically includes sufficient Components to perform a
useful function. For example one Release Unit could be a Desktop PC, including
Hardware, Software, Licenses, Documentation etc. A different Release Unit may be
the complete Payroll Application, including IT Operations Procedures and User
training.
Reliability
(Service Design) (Continual Service Improvement) A measure of how long a
Configuration Item or IT Service can perform its agreed Function without
interruption. Usually measured as MTBF or MTBSI. The term Reliability can also
be used to state how likely it is that a process, function etc. will deliver its
required outputs.
Remediation
(Service Transition) Recovery to a known state after a failed Change or Release.
Requirement
(Service Design) A formal statement of what is needed. For example a Service
Level Requirement, a Project Requirement or the required Deliverables for a
process.
Resolution
(Service Operation) Action taken to repair the Root Cause of an Incident or
Problem, or to implement a Workaround. In ISO/IEC 20000, Resolution Processes is
the Process group that includes Incident and Problem Management.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Restore
(Service Operation) Taking action to return an IT Service to the Users after
Repair and Recovery from an Incident. This is the primary Objective of Incident
Management.
Return on Investment (ROI)
(Service Strategy) (Continual Service Improvement) A measurement of the expected
benefit of an investment. In the simplest sense it is the net profit of an
investment divided by the net worth of the assets invested.
Risk
A possible Event that could cause harm or loss, or affect the ability to achieve
Objectives. A Risk is measured by the probability of a threat, the vulnerability
of the Asset to that Threat, and the impact it would have if it occurred.
Risk Management
The Process responsible for identifying, assessing and controlling Risks.
Root Cause
(Service Operation) The underlying or original cause of an Incident or Problem.
Root Cause Analysis (RCA)
(Service Operation) An Activity that identifies the Root Cause of an Incident or
Problem. RCA typically concentrates on IT Infrastructure failures.
Service Asset
Any Capability or Resource of a Service Provider.
Service Asset and Configuration Management (SACM)
(Service Transition) The process responsible for both Configuration Management
and Asset Management.
Service Capacity Management (SCM)
(Service Design) (Continual Service Improvement) The activity responsible for
understanding the Performance and Capacity of IT Services. The resources used by
each IT Service and the pattern of usage over time are collected, recorded, and
analysed for use in the Capacity Plan.
Service Catalogue
(Service Design) A database or structured document with information about all
Live IT Services, including those available for Deployment. The Service
Catalogue is the only part of the service portfolio published to Customers, and
is used to support the sale and delivery of IT Services. The Service Catalogue
includes information about deliverables, prices, contact points, ordering and
request processes.
Service Continuity Management
Synonym for IT Service Continuity Management.
Service Design
(Service Design) A stage in the Lifecycle of an IT Service. Service Design
includes a number of processes and functions and is the title of one of the Core
ITIL publications.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Service Design Package
(Service Design) Document(s) defining all aspects of an IT Service and its
Requirements through each stage of its Lifecycle. A Service Design Package is
produced for each new IT Service, major Change, or IT Service retirement.
Service Knowledge Management System (SKMS)
(Service Transition) A set of tools and databases that are used to manage
knowledge and information. The SKMS includes the Configuration Management
System, as well as other tools and databases. The SKMS stores, manages, updates,
and presents all information that an IT Service Provider needs to manage the
full Lifecycle of IT Services.
Service Level
Measured and reported achievement against one or more Service Level targets. The
term Service Level is sometimes used informally to mean Service Level target.
Service Level Agreement (SLA)
(Service Design) (Continual Service Improvement) An Agreement between an IT
Service Provider and a Customer. The SLA describes the IT Service, documents
Service Level Targets, and specifies the responsibilities of the IT Service
Provider and the Customer. A single SLA may cover multiple IT Services or
multiple Customers.
Service Level Management (SLM)
(Service Design) (Continual Service Improvement) The Process responsible for
negotiating Service Level Agreements, and ensuring that these are met. SLM is
responsible for ensuring that all IT Service Management Processes, operational
level agreements, and underpinning contracts, are appropriate for the agreed
Service Level Targets. SLM monitors and reports on Service Levels, and holds
regular Customer reviews.
Service Management
Service Management is a set of specialized organizational capabilities for
providing value to customers in the form of services.
Service Management Lifecycle
An approach to IT Service Management that emphasizes the importance of
coordination and control across the various functions, processes, and Systems
necessary to manage the full Lifecycle of IT Services. The Service Management
Lifecycle approach considers the strategy, design, transition, operation and
continuous improvement of IT Services.
Service Operation
(Service Operation) A stage in the Lifecycle of an IT Service. Service Operation
includes a number of processes and functions and is the title of one of the Core
ITIL publications.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Service Portfolio
(Service Strategy) The complete set of Services that are managed by a Service
Provider. The Service Portfolio is used to manage the entire Lifecycle of all
Services, and includes three Categories: service pipeline (proposed or in
Development); service catalogue (Live or available for Deployment); and retired
services.
Service Portfolio Management (SPM)
(Service Strategy) The process responsible for managing the Service Portfolio.
Service Portfolio Management considers Services in terms of the Business value
that they provide.
Service Request
(Service Operation) A request from a User for information, or advice, or for a
Standard Change or for Access to an IT Service. For example to reset a password,
or to provide standard IT Services for a new User. Service Requests are usually
handled by a Service Desk.
Service Strategy
(Service Strategy) The title of one of the Core ITIL publications. Service
Strategy establishes an overall Strategy for IT Services and for IT Service
Management.
Service Transition
(Service Transition) A stage in the Lifecycle of an IT Service. Service
Transition includes a number of processes and functions and is the title of one
of the Core ITIL publications.
Service Validation and Testing
(Service Transition) The process responsible for validation and testing of a new
or Changed IT Service. Service validation and yesting ensures that the IT
Service matches its design specification and will meet the needs of the
Business.
Single Point of Contact
(Service Operation) Providing a single consistent way to communicate with an
organization or Business Unit. For example, a Single Point of Contact for an IT
Service Provider is usually called a Service Desk.
Standard Change
(Service Transition) A pre-approved Change that is low Risk, relatively common
and follows a procedure or work instruction. For example password reset or
provision of standard equipment to a new employee. Requests For Changes are not
required to implement a Standard Change, and they are logged and tracked using a
different mechanism, such as a Service Request.
Supplier Management
(Service Design) The process responsible for ensuring that all contracts with
suppliers support the needs of the Business, and that all suppliers meet their
contractual commitments.
System
A number of related things that work together to achieve an overall objective.
For example: A computer System including hardware, software and Applications.; A
management System, including multiple processes that are planned and managed
together. For example a Quality Management System; A Database Management System
or Operating System that includes many software modules that are designed to
perform a set of related functions.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

System Management
The part of IT Service Management that focuses on the management of IT
Infrastructure rather than process.
Technical Management
(Service Operation) The function responsible for providing technical skills in
support of IT Services and management of the IT Infrastructure. Technical
Management defines the roles of support groups, as well as the tools, processes
and procedures required.
Technical Service
Synonym for Infrastructure Service.
Test
(Service Transition) An activity that verifies that a Configuration Item, IT
Service, process, etc. meets its specification or agreed requirements.
Test Environment
(Service Transition) A controlled Environment used to Test Configuration Items,
Builds, IT Services, Processes etc.
Threshold
The value of a Metric which should cause an Alert to be generated, or management
action to be taken. For example "Priority1 Incident not solved within 4 hours",
"more than 5 soft disk errors in an hour", or "more than 10 failed changes in a
month".
Transition Planning and Support
(Service Transition) The process responsible for planning all Service transition
processes and co-ordinating the resources that they require. These Service
Transition Processes are Change Management, Service Asset and Configuration
Management, Release and Deployment Management, Service Validation and Testing,
Evaluation, and Knowledge Management.
Urgency
(Service Transition) (Service Design) A measure of how long it will be until an
Incident, Problem or Change has a significant Impact on the Business. For
example a high Impact Incident may have low Urgency, if the Impact will not
affect the Business until the end of the financial year. Impact and Urgency are
used to assign Priority.
Validation
(Service Transition) An activity that ensures a new or changed IT Service,
process, plan, or other Deliverable meets the needs of the Business. Validation
ensures that Business requirements are met even though these may have changed
since the original Design.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 


 
ITIL Term
Definition

Workaround
(Service Operation) Reducing or eliminating the Impact of an Incident or Problem
for which a full Resolution is not yet available. For example by restarting a
failed Configuration Item. Workarounds for Problems are documented in Known
Error Records. Workarounds for Incidents that do not have associated Problem
Records are documented in the Incident Record.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 2.1 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 







EXHIBIT 2.1
 
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.1
 

 


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 2.1-A to Services Agreement between Dollar Thrifty Automotive Group,
Inc. and HP Enterprise Services, LLC

EXHIBIT 2.1-A
IT SERVICE CONTINUITY PLAN


 
This document is intentionally left blank.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 2.1-B to Services Agreement between Dollar Thrifty Automotive Group,
Inc. and HP Enterprise Services, LLC

EXHIBIT 2.1-B
BUSINESS CONTINUITY PLAN


 
This document is intentionally left blank.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 2.1-C to Services Agreement between Dollar Thrifty Automotive Group,
Inc. and HP Enterprise Services, LLC

EXHIBIT 2.1-C
DATA AND PHYSICAL SECURITY PROCEDURES


 
This document is intentionally left blank.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 2.1-D to Services Agreement between Dollar Thrifty Automotive Group,
Inc. and HP Enterprise Services, LLC

ATTACHMENT 2.1-D
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR ATTACHMENT 2.1-D
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 2.1-E to Services Agreement between Dollar Thrifty Automotive Group,
Inc. and HP Enterprise Services, LLC

EXHIBIT 2.1-E
PRIORITY LEVELS
 
 
1.0
PRIORITY LEVELS

 
This Exhibit 2.1-E will be created during Transition and Transformation to
define the Priority Levels.

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 2.2 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 2.2
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.2
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 2.3 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 2.3
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.3
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 2.4 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 2.4
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.4
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 2.5 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 2.5
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.5
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 2.6 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 



EXHIBIT 2.6
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.6
 


 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 2.6-A to Services Agreement between Dollar Thrifty Automotive Group,
Inc. and HP Enterprise Services, LLC

EXHIBIT 2.6-A
 


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.6-A
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 2.7 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 2.7
 
 
 

 
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.7
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 3 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 3
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 3
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 3-A to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 3-A
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 3-A
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 3-B to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 3-B
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 3-B
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 3-C to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 3-C
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 3-C
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 3-D to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 3-D
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 3-D
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 3-E to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



 
EXHIBIT 3-E
MEASURE TOOLS METHODS
 
INTRODUCTION
 
 
This Exhibit 3-E to Exhibit 3 (Service Levels) defines the pre-approved tools
and methodologies that the Provider shall utilize to monitor and report on the
fulfillment of the Service Levels and reporting commitments.
 
 
1.0
Current Tools in use at Customer (THE PARTIES RECOGNIZE THAT SUCH TOOL(S) MAY BE
UPDATED OR CHANGED FROM TIME TO TIME DURING THE TERM)

 
 
Customer requires the use of the following methodology and tools in regard to
the measurement and reporting of this Service Level:
 
 
 
1.
[***] – A tool currently utilized to measure distributed transactional
monitoring, availability and response time

 
 
 
2.
[***] – A tool currently utilized to measure Network performance and
availability.

 
 
 
3.
[***] – A tool currently utilized to measure Application response time.

 
 
2.0
OTHER TOOLS TO BE UTILIZED BY PROVIDER (THE PARTIES RECOGNIZE THAT SUCH TOOL(S)
MAY BE UPDATED OR CHANGED FROM TIME TO TIME DURING THE TERM)

 
 
Customer requires the use of the following methodology and tools in regard to
the measurement and reporting of this Service Level:
 
 
 
1.
[***]

 
 
 
2.
[***]

 
 
 


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 3-F to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 3-F
SEVERITY LEVELS


1.0
SEVERITY LEVELS – INTRODUCTION

 
This Section sets forth qualitative descriptions of Severity Levels associated
with the Services. Severity Levels are used to categorize a problem associated
with the Services based on the potential impact of the problem to Customer.
 
There may be different Service Levels associated with the resolution of a
problem based on the assigned Severity Level.
 
1.1
Severity Level 1

 
A problem will be assigned as “Severity Level 1” if the problem is characterized
by the following:
 
 “Severity Level 1” shall mean: (a) a System, network, or critical Application
is down, or experiencing substantial functionality and/or performance   
degradation without  a Workaround and is impacting a group of Authorized Users
during business hours, (b) a real or perceived data loss or data corruption
making an essential part of the production system unusable, or (c) the inability
to use a mission critical application within a production system. The term
“Workaround” means a practicable alternative method of accomplishing the
restoration of the system function that is otherwise unavailable.
 
1.2
Severity Level 2

 
A problem will be assigned as “Severity Level 2” if the problem is characterized
by the following:
 
“Severity Level 2” shall mean a problem or request that involves; (a) an
Authorized User or Authorized Users who cannot do their work that results in
some business impact, or (b) a function being unavailable and such function is
required for a secondary business process during business hours, (c) the
functionality of the software on a production system is adversely affected, but
can be circumvented, or (d) certain functions within the software on a
production system are disabled, but the Software remains operable.
 
1.3
Severity Level 3

 
A problem will be assigned as “Severity Level 3” if the problem is characterized
by the following:
 
“Severity Level 3” shall mean a problem or request that involves an incident
that results in a moderate business impact for a production system or
development system where customer experiences no loss of service and the
incident has no significant effect on the usability of the software or system.
There may be an automated or manual contingency plan that allows those affected
to achieve a level approaching normal service delivery during the event. This
level is typically used for questions, comments and enhancement requests.
 
1.4
Severity Level 4

 
A problem will be assigned as “Severity Level 4” if the problem is characterized
by the following:
 
“Severity Level 4” shall mean a problem or request that involves; (a) an
incident that results in a minimal business impact for a production system or
development system where customer experiences no loss of service and the
incident has no significant effect on the usability of the software or system,
or (b) Projects considered non-critical to company work functions including
scheduled upgrades and enhancements.
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 3-F to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC


 
 
1.5
Severity Level 5

 
A problem will be assigned as “Severity Level 5” if the problem is characterized
by the following:
 
“Severity Level 5” shall mean a problem or request that involves an incident
that does not affect normal service delivery for the Customer, environment or
business operation.  This Level includes issues with the potential to cause
impact if not proactively addressed, and those that began as a higher severity
level due to potential impact, but were resolved prior to causing actual impact.
This level also includes incident tickets waiting on required components,
information, and/or vendor response.  Once requirements have been resolved; the
ticket is reassigned a new priority of 1, 2 or 3 depending on the criticality of
the issue.
 



 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 3-G to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 3-G


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 3-G



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 4 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 



EXHIBIT 4


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 4
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 4-A to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC


 
 

         

 

                      Dollar Thrifty Automotive Group
 
                           
 Exhibit 4-A
       

 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 4-A
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Attachment 4-B to Services Agreement between Dollar Thrifty Automotive Group,
Inc. and HP Enterprise Services, LLC



 

   

 

     
DOLLAR THRIFTY AUTOMOTIVE GROUP
 
   
 
               
Attachment 4-B
 
   

 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR ATTACHMENT 4-B
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 4-C to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 4-C
FINANCIAL BASE CASE


 
This document is intentionally left blank.
 
 



 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.




Attachment 4-D to Services Agreement between Dollar Thrifty Automotive Group,
Inc. and HP Enterprise Services, LLC


 

   

 

     
DOLLAR THRIFTY AUTOMOTIVE GROUP
 
   
 
               
Attachment 4-D
 
   

 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR ATTACHMENT 4-D
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.




Exhibit 4-E to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC


 

         

 

                         
Dollar Thrifty Automotive Group
           
REQUEST FOR PROPOSAL
           
 
   
Exhibit 4-E
     
 
     

 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 4-E
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 5 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC





EXHIBIT 5


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 5
 





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 5-A to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 



EXHIBIT 5-A
 
 
 
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 5-A

 
 

 


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 5-B to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 5-B
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 5-B
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 5-C to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 5-C




 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 5-C
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 6 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 6
GOVERNANCE MODEL


1.0
INTRODUCTION

 
This Exhibit 6 and the following associated Exhibits:  Exhibit 6-A (Governance
Committees and Members) and Exhibit 6-B (Policy and Procedures Manual) set out
the Customer and Provider specific operating model and Governance structure for
the Agreement; the organization that will be deployed by the Parties; the
Governance team roles and responsibilities of both Parties; the service
management and Governance Processes used by both Parties to manage the Services;
and the Governance meetings (including type, content, and frequency) to maintain
a healthy and productive working relationship.
 
Customer and Provider will work together to define this Governance Model within
the first ninety (90) days after the Effective Date.
 
Updates to Exhibit 6 and sub-Exhibits after the initial Governance Model
delivery will be made under separate letter between Customer and Provider.
 
 

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 6-A to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 6-A
GOVERNANCE COMMITTEES AND MEMBERS


1.0           INTRODUCTION
 
This document includes the committee relationships and membership relating to
Governance of the Agreement.  Both Customer and Provider will complete this
Exhibit within ninety (90) after the Effective Date.
 

 

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 6-B to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 6-B
POLICY AND PROCEDURES MANUAL




1.0
INTRODUCTION

 
A Policy and Procedures Manual will be jointly developed in accordance with the
Transition and Transformation Plan.
 
The responsibilities of the Provider and Customer will be clearly indicated
within the document (including specific responsibilities by job title or
function). The manual will be used jointly by the Parties to assist with overall
coordination and communication regarding the Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 7 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
 



EXHIBIT 7
 
CUSTOMER LOCATIONS

 


This Exhibit sets out the Customer Locations that are In-Scope under the
Agreement as of the Effective Date. 
 
United States Locations:        Addresses show in the attached table and
executive home offices as mutually agreed by the Parties.
 
Upon Notice from Customer from time to time, Provider will provide the Services
to U.S. Locations not listed in this Exhibit, so long as the Notice is provided
at least 30 days in advance of the commencement of the requested
Services.       If, following discussion between Provider and Customer, it is
determined that the new location has unique requirements that may be subject to
Variable Services, the Parties will address the unique requirements through the
Contract Change Process.
 
International Locations:
Ontario, Canada:
Address:  Dollar, 6750 Mississauga Road, Mississauga, ON L5N 2L3, Canada.
Ontario Routers:  Support at this site is limited to support for the router that
that resides in Mississauga Ontario Canada location.  Any connection to the
router and  from  the point HP supports is the responsibility of Dollar Canada.
Dollar Canada supports the network and all attached devices.
 
London England: 
Address:  Dollar Thrifty Europe Ltd, 9-11 Grosvenor Gardens, London SW1W0BD
London UK Servers:  Support at this site is limited to: London UK Server Support
– HP provides remote configuration and software management  support for three
servers (domain controller, Exchange, and file server) and laptops/desktop
located in the London UK location.  Hardware support is supplemented by a local
DTG vendor.  DTG Servers:  DTGUKDC1, DTGUKEX1 and DTGFS1
 
Additions or deletions to International locations will be made in accordance
with the Contract Change Process

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 7 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
Alpha Name
City Code
Status
Location Description
Location Type
Open Date
Address Line 1
Address Line 2
City
State
Country
Zip Code
Prefix
Phone Number
DTG OPERATIONS INC
MOB
O
MOBILE IN TERMINAL
IN
7/17/2007
8400 AIRPORT BLVD
 
MOBILE
AL
US
36695
251
633-7357
DTG OPERATIONS INC
MOB
O
MOBILE IN TERMINAL
IN
7/17/2007
8400 AIRPORT BLVD
 
MOBILE
AL
US
36695
251
634-4991
DTG OPERATIONS INC
PHX
O
PHOENIX
IN
8/1/2006
1620 E RENTAL CAR WAY
 
PHOENIX
AZ
US
85034
   
DTG OPERATIONS INC
PHX
O
SKY HARBOUR AIRPORT
IN
10/1/1998
1722 E RENTAL CAR WAY
 
PHOENIX
AZ
US
85034
602
567-9710
DTG OPERATIONS INC
PHXN54
O
PHOENIX
SUB
8/1/2006
5044 W CACTUS ROAD
SUITE C
PHOENIX
AZ
US
85304
602
298-2319
DTG OPERATIONS INC
SCFC01
O
SCOTTSDALE CHAPARALL SUITES
HOT
9/12/2001
5001 N SCOTTSDALE ROAD
CHAPARRAL SUITES HOTEL
SCOTTSDALE
AZ
US
85250
480
945-3196
DTG OPERATIONS INC
TUS
O
TUCSON IN TERMINAL
IN
7/1/1991
7275 S TUCSON BLVD #175
 
TUCSON
AZ
US
85706
520
434-0288
DTG OPERATIONS INC
TUS
O
TUCSON
OOF
6/1/2003
2340 E ELVIRA RD
 
TUCSON
AZ
US
85706
520
434-0288
DTG OPERATIONS INC
BRG
O
BURLINGAME CITY WIDE
CW
9/18/2000
1815 OLD BAYSHORE HIGHWAY
 
BURLINGAME
CA
US
94010
650
259-0355
DTG OPERATIONS INC
FAT
O
FRESNO IN TERMINAL
IN
11/1/1993
5175 E. CLINTON WAY
 
FRESNO
CA
US
93727
559
458-7237
DTG OPERATIONS INC
LAX
O
LOS ANGELES
IN
11/1/2004
5440 W CENTURY BLVD
LOS ANGELES INTL APO
LOS ANGELES
CA
US
90045
310
410-5400
DTG OPERATIONS INC
LAX
O
LOS ANGELES INT'L AIRPORT
IN
6/1/1970
LOS ANGELES INT'L AIRPORT
5630 ARBOR VITAE STREET
LOS ANGELES
CA
US
90045
310
410-5400
DTG OPERATIONS INC
OAK
O
OAKLAND
IN
2/7/2001
7600 EARHART ROAD
OAKLAND INTERNATIONAL APO
OAKLAND
CA
US
94621
510
568-9989
DTG OPERATIONS INC
OAK
O
OAKLAND IN TERMINAL
IN
5/1/1977
7600 EARHART ROAD
OAKLAND INT'L AIRPORT
OAKLAND
CA
US
94621
510
568-9909
DTG OPERATIONS INC
ONT
O
ONTARIO
IN
8/1/2003
3450 EAST AIRPORT DR SUITE 200
ONTARIO INTL AIRPORT
ONTARIO
CA
US
91764
909
988-8581 x 2232
DTG OPERATIONS INC
ONT
O
ONTARIO IN TERMINAL
IN
9/30/1998
3450 E AIRPORT DR #200
ONTARIO INTL AIRPORT
ONTARIO
CA
US
91764
909
390-2438 x 2221
DTG OPERATIONS INC
PSP
O
PALM SPRINGS INT'L APO
IN
7/1/2006
3400 TAHQUITZ WAY
PALM SPRINGS INT'L APO
PALM SPRINGS
CA
US
92262
760
325-7334
DTG OPERATIONS INC
PSP
O
PALM SPRINGS IN TERMINAL
IN
11/1/1993
3400 TAHQUITZ WAY
PALM SPRINGS INT'L APO
PALM SPRINGS
CA
US
92262
760
325-7334
DTG OPERATIONS INC
SAN
O
SAN DIEGO
IN
11/1/2004
1120 W LAUREL STREET
 
SAN DIEGO
CA
US
92101
619
515-0978
DTG OPERATIONS INC
SAN
O
SAN DIEGO OFF AIRPORT
OOF
8/1/1993
2499 PACIFIC HWY
 
SAN DIEGO
CA
US
92101
619
696-1372
DTG OPERATIONS INC
SFD
O
SAN FRANCISCO DOWNTOWN
DWT
5/1/1977
364 O'FARRELL ST
 
SAN FRANCISCO
CA
US
94005
415
771-5302
DTG OPERATIONS INC
SFO
O
SAN FRANCISCO IN TERMINAL
IN
5/1/1977
780 MCDONNELL ROAD
 
SAN FRANCISCO
CA
US
94128
650
244-4131
DTG OPERATIONS INC
SFO
O
SAN FRANCISCO
OON
5/22/2001
780 MCDONNELL ROAD SFIA
SAN FRANCISCO AIRPORT
SAN FRANCISCO
CA
US
94128
650
244-4131
DTG OPERATIONS INC
SFOC02
O
SAN FRANCISCO-UNION
SUB
5/22/2001
364 O'FARRELL STREET
 
SAN FRANCISCO
CA
US
94005
415
771-5302
DTG OPERATIONS INC
SFOC03
O
SAN FRANCISCO SHERATON
HOT
11/14/2003
2500 MASON STREET
 
SAN FRANCISCO
CA
US
94133
415
771-5302
DTG OPERATIONS INC
SJC
O
SAN JOSE
IN
3/11/2005
2300 AIRPORT BLVD SUITE #110
SAN JOSE INTL AIRPORT
SAN JOSE
CA
US
95112
408
999-6561
DTG OPERATIONS INC
SJC
O
SAN JOSE AIRPORT
IN
1/1/1985
1659 Airport Blvd.
 
SAN JOSE
CA
US
95110
408
999-6561
DTG OPERATIONS INC
SMF
O
SACRAMENTO
IN
7/1/2001
6400 MCNAIR CIRCLE
 
SACRAMENTO
CA
US
95837
916
569-2881
DTG OPERATIONS INC
SNA
O
JOHN WAYNE AIRPORT
IN
11/15/2004
JOHN WAYNE AIRPORT
18601 AIRPORT WAY S-71
SANTA ANA
CA
US
92707
949
251-9822
DTG OPERATIONS INC
SNAW02
O
NEWPORT BEACH
OOF
11/15/2004
3500 IRVINE AVE
 
NEWPORT BEACH
CA
US
92660
949
442-0700
DTG OPERATIONS INC
ASE
O
ASPEN OFF AIRPORT
IN
1/20/2004
0233 AIRPORT ROAD
ASPEN PITKEN COUNTY APO
ASPEN
CO
US
81611
970
920-2008
DTG OPERATIONS INC
DEN
O
DENVER
IN
3/7/2002
7705 CATAWBA CT.
DENVER INT'L APO
DENVER
CO
US
80249
303
317-0598
DTG OPERATIONS INC
DEN
O
DENVER IN TERMINAL
IN
5/16/1998
23520 E. 78TH AVE
DENVER INTL AIRPORT
DENVER
CO
US
80112
303
317-0598
DTG OPERATIONS INC
BDL
O
BRADLEY INTERNATIONAL AIRPORT
IN
11/1/2003
580 SPRING STREET
 
WINDSOR LOCKS
CT
US
06096
860
623-8214
DTG OPERATIONS INC
DCA
O
ARLINGTON-WASHINGTON REAGAN INT'L APO
IN
3/7/2002
WASHINGTON REAGAN NATIONAL APO
PARKING GARAGE A SOUTH PARK BLDG
WASHINGTON
DC
US
20001
703
412-9356 X230
DTG OPERATIONS INC
DCA
O
WASHINGTON-NATIONAL IN TERMINAL
IN
1/1/1991
WASHINGTON REAGAN NATIONAL APO
SOUTH PARK BUILDING
WASHINGTON
DC
US
20001
866
434-2226
DTG OPERATIONS INC
APF
O
NAPLES AIRPORT
IN
10/1/2006
560 TERMINAL DRIVE
 
NAPLES
FL
US
34104
239
213-1671
DTG OPERATIONS INC
APF
O
NAPLES AIRPORT
IN
3/1/2003
560 TERMINAL DRIVE
 
NAPLES
FL
US
34104
239
213-1400
DTG OPERATIONS INC
DAB
O
DAYTONA BEACH
IN
7/2/2004
700 CATALINA DRIVE SUTIE 101
 
DAYTONA BEACH
FL
US
32114
386
253-8003
DTG OPERATIONS INC
DAB
O
DAYTONA BEACH INTERNATIONAL AIRPORT
IN
3/1/2003
700 CATALINA DR SUITE 101
 
DAYTONA BEACH
FL
US
32114
386
253-8003
DTG OPERATIONS INC
EYW
O
KEY WEST
IN
7/1/2004
3495 S ROOSEVELT BLVD
 
KEY WEST
FL
US
33040
305
294-8644
DTG OPERATIONS INC
EYW
O
KEY WEST IN TERMINAL
IN
3/1/2003
3495 S ROOSEVELT BLVD
 
KEY WEST
FL
US
33040
305
296-9921
DTG OPERATIONS INC
EYWC51
O
BOCA CHICA NAVEL BASE
MON
7/1/2004
US HWY 1
BOCA CHICA NAVAL AIR STN
KEY WEST
FL
US
33040
305
797-1400
DTG OPERATIONS INC
FLL
O
FT LAUDERDALE
IN
9/1/2003
600 TERMINAL DRIVE
 
FORT LAUDERDALE
FL
US
33315
954
37-8570
DTG OPERATIONS INC
FLL
O
FT LAUDERDALE IN TERMINAL
IN
3/1/2003
1425 S PERIMETER RD
 
DANIA
FL
US
33004
954
377-8550
DTG OPERATIONS INC
FLLC09
O
FT LAUDERDALE
SUB
9/1/2003
2400 MIAMI ROAD
 
FT LAUDERDALE
FL
US
33316
954
463-2958X225
DTG OPERATIONS INC
FLLC19
O
FORT LAUDERDALE PORT EVERGLADES
SUB
7/1/2008
2400 MIAMI ROAD
 
FORT LAUDERDALE
FL
US
33316
954
463-2958X225
DTG OPERATIONS INC
FLLW02
O
LAUDERDALE LAKES/PLANTATION
SUB
9/1/2003
2300 NORTH STATE ROAD 7
SUITE B
LAUDERDALE LAKES
FL
US
33311
954
731-0701
DTG OPERATIONS INC
ISM
O
KISSIMMEE
SUB
3/1/2003
6051 IRlO BRONSON HWY
 
KISSIMMEE
FL
US
34747
407
397-0612
DTG OPERATIONS INC
ISMC52
O
KISSIMIIEE FL
HOT
10/15/2010
6051 WEST IRLO BRONSON HIGHWAY
 
KISSIMMEE
FL
US
34747
407
397-2382
DTG OPERATIONS INC
JAX
O
JACKSONVILLE
IN
1/15/2005
2024 RENTAL CAR LANE
 
JACKSONVILLE
FL
US
32218
904
493-0006
DTG OPERATIONS INC
JAX
O
JACKSONVILLE AIRPORT
IN
3/1/2003
2024 RENTAL CAR LANE
 
JACKSONVILLE
FL
US
32218
904
741-3950

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 7 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
Alpha Name
City Code
Status
Location Description
Location Type
Open Date
Address Line 1
Address Line 2
City
State
Country
Zip Code
Prefix
Phone Number

DTG OPERATIONS INC
MCO
O
ORLANDO AIRPORT
IN
3/1/2003
9201 AIRPORT BLVD
 
ORLANDO
FL
US
32827
407
825-3958
DTG OPERATIONS INC
MCO
O
ORLANDO AIRPORT
OOF
5/1/2004
9302 AIRPORT BLVD
 
ORLANDO
FL
US
32812
407
380-1002
DTG OPERATIONS INC
MCOS01
O
WYNDHAM LAKE BUENA VISTA RESORT
HOT
5/1/2005
1850 HOTEL PLAZA BLVD
GROSVENOR RESORT
LAKE BUENA VISTA
FL
US
32830
407
827-8324
DTG OPERATIONS INC
MIA
O
MIAMI
IN
7/1/2004
3670 NW SOUTH RIVER DR
MIAMI INTL AIRPORT
MIAMI
FL
US
33142
305
894-5021
DTG OPERATIONS INC
MIA
O
MIAMI AIRPORT
IN
3/1/2003
3670 NW SOUTH RIVER DR
MIAMI INT'L AIRPORT
MIAMI
FL
US
33142
305
894-5021
DTG OPERATIONS INC
MIAC02
O
MOSAIC SOUTH BEACH BLDG.
HOT
3/1/2003
3801 COLLINS AVE.
MOSAIC SOUTH BEACH BLDG.
MIAMI BEACH
FL
US
33140
305
894-5021
DTG OPERATIONS INC
MIAC52
O
MIAMI BEACH SOUTH
SUB
7/1/2004
1520 COLLINS AVE
 
MIAMI
FL
US
33139
305
894-5021
DTG OPERATIONS INC
MIAN01
O
THUNDERBIRD HOTEL
HOT
3/1/2003
18401 COLLINS AVENUE
THUNDERBIRD HOTEL
MIAMI BEACH
FL
US
33160
305
894-5021
DTG OPERATIONS INC
MIAN04
O
N. MIAMI
SUB
7/1/2004
17800 BISCAYNE BLVD
 
AVENTURA
FL
US
33160
305
894-5021
DTG OPERATIONS INC
MIAN06
O
HIALEAH HOTEL
HOT
7/1/2004
16211 N W 57TH AVE
 
HIALEAH
FL
US
33014
305
894-5021
DTG OPERATIONS INC
MIAP01
O
PORT OF MIAMI
OON
3/1/2003
1601 BISCAYNE BLVD
 
MIAMI
FL
US
33132
305
894-5021
DTG OPERATIONS INC
MIAP52
O
PORT OF MIAMI
SUB
9/17/2004
1601 BISCAYNE BLVD
 
MIAMI
FL
US
33132
305
894-5021
DTG OPERATIIONS INC
MIAS01
O
TAVERNIER
SUB
7/1/2010
91831 OVERSEAS HWY
 
TAVERNIER
FL
US
33070
305
894-5022
DTG OPERATIONS, INC.
MLBC01
O
MELBOURNE
SUB
1/1/2008
6799 N ATLANTIC AVE
 
CAPE CANAVERAL
FL
US
32920
321
799-2620
DTG OPERATIONS INC
MLBC52
O
CAPE CANAVERAL
SUB
1/15/2005
6799 N ATLANTIC AVE
 
CAPE CANAVERAL
FL
US
32920
321
783-2600
DTG OPERATIONS INC
ORLC56
O
ORLANDO DOUBLETREE RESORT
HOT
5/1/2004
10100 INTERNATIONAL DRIVE
DOUBLETREE RESORT
ORLANDO
FL
US
32821
407
370-0444
DTG OPERATIONS INC
ORLO03
O
JET PORT
OOF
3/1/2003
2510 JETPORT DRIVE
 
ORLANDO
FL
US
32827
407
583-8000
DTG OPERATIONS INC
ORLS02
O
INTERNATIONAL PALMS RESORT/CONFERENCE
HOT
3/1/2003
6515 INTERNATIONAL DRIVE
HOLIDAY INN INT'L HOTEL
ORLANDO
FL
US
32819
407
226-1097
DTG OPERATIONS INC
PBI
O
WEST PALM BEACH
IN
7/1/2004
2600 TURNAGE BLVD
 
W PALM BEACH
FL
US
33406
561
686-7253
DTG OPERATIONS INC
PBI
O
WEST PALM BEACH IN TERMINAL
IN
4/1/1993
2600 TURNAGE BLVD
IN TERMINAL
WEST PALM BEACH
FL
US
33406
561
686-3300
DTG OPERATIONS INC
PBIS02
O
DELRAY BEACH
SUB
7/1/2004
2605 S FEDERAL HWY
 
DELRAY BEACH
FL
US
33483
561
278-1128
DTG OPERATIONS INC
PIES01
O
ST PETE BEACH
SUB
4/1/1993
5005 GULF BLVD
ST PETE SOUTH
ST PETERSBURG
FL
US
33706
727
367-3779
DTG OPERATIONS INC
PIET01
O
CLEARWATER ST PETE AIRPORT
OOF
4/1/1993
3535 ULMERTON ROAD
HOLIDAY INN
CLEARWATER
FL
US
33762
727
573-1507
DTG OPERATIONS INC
PNS
O
PENSACOLA
IN
7/1/2006
2430 AIRPORT BLVD
 
PENSACOLA
FL
US
32504
850
477-5553
DTG OPERATIONS INC
PNS
O
PENSACOLA AIRPORT
IN
1/1/2002
2430 AIRPORT BLVD
 
PENSACOLA
FL
US
32504
850
474-9000
DTG OPERATIONS INC
PPMC01
O
POMPANO BEACH
SUB
9/1/2003
3400 N FEDERAL HWY
 
LIGHTHOUSE POINT
FL
US
33064
954
784-3889
DTG OPERATIONS INC
RSW
O
FORT MYERS
IN
4/1/2004
11009 TERMINAL ACCESS RD
IN TERMINAL
FORT MYERS
FL
US
33913
239
337-9656     X200
DTG OPERATIONS INC
RSW
O
FT MYERS AIRPORT
IN
3/1/2003
11009 TERMINAL ACCESS ROAD
IN TERMINAL
FT MYERS
FL
US
33913
239
337-9646
DTG OPERATIONS INC
SFB
O
SANFORD
IN
5/15/2005
2100 RED CLEVELAND BLVD
 
SANFORD
FL
US
32773
407
320-9946
DTG OPERATIONS INC
SFB
O
SANFORD AIRPORT
IN
3/1/2003
2100 RED CLEVELAND BLVD
 
SANFORD
FL
US
32773
407
324-1314
DTG OPERATIONS INC
SFBP01
O
SANFORD WELCOME CENTER
SON
1/1/2004
TWO RED CLEVELAND BLVD
 
SANFORD
FL
US
32773
407
323-1314
DTG OPERATIONS INC
SRQ
O
SARASOTA
IN
11/1/2005
6000 AIRPORT CIRCLE
IN TERMINAL
SARASOTA
FL
US
34243
941
355-2996
DTG OPERATIONS INC
SRQ
O
SARASOTA INTERNATIONAL AIRPORT
IN
4/1/1993
1150 RENTAL CAR ROAD
SARASATO/BRADENTOWN INT'L APO
SARASOTA
FL
US
34243
941
355-2996
DTG OPERATIONS INC
TLH
O
TALLAHASSEE AIRPORT
IN
2/1/2010
3300 CAPITAL CIRCLE S W
 
TALLAHASSEE
FL
US
32310
   
DTG OPERATIONS INC
TLH
O
TALLAHASSEE AIRPORT
IN
1/3/2003
3300 CAPITAL CIRCLE SW
 
TALLAHASSEE
FL
US
32310
850
575-4255
DTG OPERATIONS INC
TPA
O
TAMPA INTL AIRPORT
IN
7/1/2004
5503 WEST SPRUCE STREET
TAMPA INTL APO
TAMPA
FL
US
33607
813
348-0607
DTG OPERATIONS INC
TPA
O
TAMPA AIRPORT
IN
3/1/2003
5503 WEST SPRUCE STREET
TAMPA INTL APO
TAMPA
FL
US
33607
813
396-3640
DTG OPERATIONS INC
ATL
O
ATLANTA
IN
8/1/2003
2300 RENTAL CAR CENTER DRIVE PARKWAY
 
COLLEGE PARK
GA
US
30337
404
305-2750
DTG OPERATIONS INC
ATL
O
ATLANTA COLLEGE PARK
IN
9/1/2000
2300 RENTAL CAR CENTER DRIVE PARKWAY
 
COLLEGE PARK
GA
US
30337
404
305-2700
DTG OPERATIONS INC
ATLC03
O
ATLANTA
DWT
8/1/2003
221 PEACHTREE CENTER AVE
 
ATLANTA
GA
US
30303
404
524-2843
DTG OPERATIONS INC
ATLC11
O
COLLEGE PARK
SUB
11/10/2009
4003 MAIN STREET
 
COLLEGE PARK
GA
US
30337
404
209-2960
DTG OPERATIONS INC
ATLC61
O
COLLEGE PARK
SUB
11/10/2009
4100 GLOBAL GATEWAY CONNECTOR
 
COLLEGE PARK
GA
US
30337
404
209-2960
DTG OPERATIONS INC
ATLPRO
O
ATLANTA PRODUCTIONS
SUB
1/18/2009
221 PEACHTREE CENTER AVE NE
 
ATLANTA
GA
US
30303
   
DTG OPERATIONS INC
MCNS51
O
WARNER ROBINS SUBURBAN
SUB
5/15/2007
102 SOUTH WATSON ROAD
 
WARNER ROBINS
GA
US
31093
770
587-9118
DTG OPERATIONS INC
HNL
O
HONOLULU IN TERMINAL
IN
10/31/1995
452 KALEWA STREET
 
HONOLULU
HI
US
96819
808
831-2331
DTG OPERATIONS INC
HNL
O
HONOLULU
OOF
2/1/2003
3147 N NIMITZ HWY
 
HONOLULU
HI
US
96819
808
831-2277
DTG OPERATIONS INC
HNLC01
O
HALEKULANI HOTEL
HOT
1/2/1997
2199 KALIA ROAD
 
HONOLULU
HI
US
96815
808
952-4206
DTG OPERATIONS INC
HNLC02
O
HALE KOA HOTEL
HOT
1/2/1997
2055 KALIA ROAD
HALE KOA HOTEL
HONOLULU
HI
US
96815
808
952-4391
DTG OPERATIONS INC
HNLC03
O
HAWAIAN REGENT HOTEL
HOT
1/2/1997
2490 KALAKAUA AVE
MARRIOTT WAIKIKI BEACH
HONOLULU
HI
US
96815
808
952-4237
DTG OPERATIONS INC
HNLC04
O
KALAKAUA AVENUE
CW
9/18/2000
2002 KALAKAUA AVE
 
HONOLULU
HI
US
96815
808
952-4264
DTG OPERATIONS INC
HNLC59
O
KALAKAUA
HOT
9/20/2008
2002 KALAKAUA AVE
LLIHAI RENAISSANCE HOTEL
WAIKIKI
HI
US
96815
808
973-4400
DTG OPERATIONS INC
ITO
O
HILO
IN
7/1/2004
HILO INT'L AIRPORT
GENERAL LYMAN FIELD
HILO
HI
US
96720
808
961-6050
DTG OPERATIONS INC
ITO
O
HILO IN TERMINAL
IN
10/31/1995
HILO INT'L APO
 
HILO
HI
US
96720
808
961-6050

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 7 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
Alpha Name
City Code
Status
Location Description
Location Type
Open Date
Address Line 1
Address Line 2
City
State
Country
Zip Code
Prefix
Phone Number

DTG OPERATIONS INC
JHM
O
KAANAPALI CITYWIDE
CW
10/31/1995
20 C HALAWAI DRIVE
 
LAHAINA
HI
US
96761
808
667-2651
DTG OPERATIONS INC
KOA
O
KAILUA
IN
7/1/2004
KEAHOLE AIRPORT
PO BOX 1660
KONA
HI
US
96745
808
329-2745
DTG OPERATIONS INC
KOA
O
KAILUA-KONA
IN
10/31/1995
KEAHOLE AIRPORT
PO BOX 2548
KAILUA-KONA
HI
US
96740
808
329-3162
DTG OPERATIONS INC
KOAN01
O
FAIRMONT ORCHID
HOT
6/1/2006
ONE NORTH KANIKU DRIVE
FAIRMONT ORCHID
KOHALA COAST
HI
US
96743
808
885-0706
DTG OPERATIONS INC
KOAN02
O
KONA KING KAMEHAMEHA HOTEL
HOT
5/1/2005
75-5660 PALANI ROAD
 
KAILUA
HI
US
96740
808
329-2745
DTG OPERATIONS INC
KOAP53
O
KAILUA-KONA CRUISE SHIP PICKUP
OOF
8/8/2006
73 KUPIPI ST
 
KAILUA-KONA
HI
US
96740
808
334-1944
DTG OPERATIONS INC
LIH
O
LIHUE
IN
7/1/2004
3120 OIHANA STREET
 
LIHUE
HI
US
96766
808
245-3652
DTG OPERATIONS INC
LIH
O
LIHUE/KUAUI IN TERMINAL
IN
10/31/1995
3273 HO'OLIMALIMA PLACE
 
LIHUE
HI
US
96766
808
245-3651 X226
DTG OPERATIONS INC
LIHC01
O
KOLOA SHERATON KAUAI
HOT
5/1/2002
2440 HOONANI ROAD
SHERATON KAUAI
KOLOA
HI
US
96756
808
245-7283
DTG OPERATIONS INC
OGG
O
KAHULUI
IN
7/1/2004
740 KAONAWAI ST
KAHULUI INTL APO
KAHULUI
HI
US
96732
808
877-7208
DTG OPERATIONS INC
OGG
O
KAHULUI AIRPORT
IN
10/31/1995
946 MOKUEA PLACE
 
KAHULUI
HI
US
96732
808
877-2732 X211
DTG OPERATIONS INC
DSM
O
DES MOINES IA AIRPORT
IN
8/1/2010
5800 FLEUR DRIVE
 
DES MOINES
IA
USA
50321
847
928-2000 X209
DTG OPERATIONS INC
DSM
O
DES MOINES IA AIRPORT
IN
8/1/2010
5800 FLEUR DRIVE
 
DES MOINES
IA
USA
50321
847
928-2000 X209
DTG OPERATIONS INC
BOI
O
BOISE
IN
11/13/2004
3201 AIRPORT WAY
 
BOISE
ID
US
83705
208
381-0254
DTG OPERATIONS INC
BOI
O
BOISE
IN
11/13/2004
3210 AIRPORT WAY
 
BOISE
ID
US
83705
208
381-0254
DTG OPERATIONS INC
BOIC02
O
BOISE
OOF
11/13/2004
2393 AIRPORT WAY
 
BOISE
ID
US
83705
208
342-7795
DTG OPERATIONS INC
MDW
O
CHICAGO MIDWAY
IN
9/1/2004
5700 S CICERO AVE
CHICAGO MIDWAY AIRPORT
CHICAGO
IL
US
60638
773
582-8013
DTG OPERATIONS INC
MDW
O
CHICAGO-MIDWAY IN TERMINAL
IN
11/21/1990
5700 S CICERO AVE
MIDWAY REGIONAL AIRPORT
CHICAGO
IL
US
60638
773
838-5650 X2228
DTG OPERATIONS INC
ORD
O
CHICAGO O'HARE
IN
9/1/2004
C/O 3901 N MANHEIM ROAD
CHICAGO O'HARE AIRPORT
SCHILLER PARK
IL
US
60176
847
928-2000
DTG OPERATIONS INC
ORD
O
CHICAGO O'HARE AIRPORT
IN
11/21/1990
PO BOX 66181
IN TERMINAL
CHICAGO
IL
US
60666
847
928-2000
DTG OPERATIONS INC
ICT
O
WICHITA KANSAS AIRPORT
IN
12/1/2007
2292 S AIRPORT ROAD
 
WICHITA
KS
US
67209
316
946-4403
DTG OPERATIONS INC
ICT
O
WICHITA KANSAS AIRPORT
IN
12/1/2007
2292 S AIRPORT ROAD
 
WICHITA
KS
US
67209
316
946-4403
DTG OPERATIONS INC
CVG
O
CINCINNATI
IN
5/1/2006
3114 LOOMIS ROAD
CINCINNATI/NORTHERN KENTUCKY INTL APO
HEBRON
KY
US
41048
859
689-5200
DTG OPERATIONS INC
CVG
O
CINCINNATI IN TERMINAL
IN
11/12/1990
3114 LOOMIS ROAD
CINCINNATI/NORTHERN KENTUCKY INTL APO
HEBRON
KY
US
41048
   
DTG OPERATIONS INC
SDF
O
LOUISVILLE IN TERMINAL
IN
6/1/2007
600 TERMINAL DRIVE
LOUISVILLE INTL AIRPORT
LOUSIVILLE
KY
US
40209
502
375-0681
DTG OPERATIONS INC
SDF
O
LOUISVILLE
IN
4/15/2002
600 TERMINAL DRIVE #3
 
LOUISVILLE
KY
US
40209
502
375-0681
DTG OPERATIONS INC
SDFC55
O
LOUISVILLE DOWNTOWN
DWT
6/1/2007
3700 CRITTENDEN DR
 
LOUISVILLE
KY
US
40209
502
367-2277
DTG OPERATIONS INC
MSY
O
KENNER
IN
4/29/2005
1675 AIRLINE DR
 
KENNER
LA
US
70062
504
467-2286 X4
DTG OPERATIONS INC
MSY
O
KENNER
IN
1/28/1993
1675 AIRLINE DRIVE
 
KENNER
LA
US
70062
504
463-0800
DTG OPERATIONS INC
BOS
O
BOSTON LOGAN INT'L/REVERE-EAST
IN
11/11/2002
40 LEE BURBANK HWY
BOSTON LOGAN APO
REVERE
MA
US
02151
781
289-0002
DTG OPERATIONS INC
BOSW07
O
CAMBRIDGE HOTEL
HOT
11/11/2002
110 MT AUBURN
CAMBRIDGE HOTEL
CAMBRIDGE
MA
US
02138
617
876-2758
DTG OPERATIONS INC
BWI
O
HANOVER
IN
3/7/2002
7410 N NEW RIDGE RD
BALTIMORE INTL APO
HANOVER
MD
US
21076
410
850-7112
DTG OPERATIONS INC
BWI
O
BALTIMORE IN TERMINAL
IN
7/25/1992
7410 NEW RIDGE RD
 
HANOVER
MD
US
21076
410
850-7112
DTG OPERATIONS INC
GAIC01
O
GAITHERSBURG
SUB
7/1/2007
853 RUSSELL AVE
 
GAITHERBURG
MD
US
20879
301
740-8984
DTG OPERATIONS INC
WASC04
O
TEMPLE HILL
SUB
12/17/2007
4520A ST BARNABAS RD
 
TEMPLE HILL
MD
US
20748
571
251-8589
DTG OPERATIONS, INC.
WASC54
O
TEMPLE HILL
SUB
12/17/2007
4520A ST BARNABAS ROAD
 
TEMPLE HILL
MD
US
20748
443
790-8300
DTG OPERATIONS INC
DTW
O
DETROIT AIRPORT
IN
1/11/1993
334 LUCAS DRIVE
DETROIT METROPOLITAN AIRPORT
DETROIT
MI
US
48242
734
942-4779 X231
DTG OPERATIONS INC
DTW
O
ROMULUS-DETROIT METROPOLITAN APO
OOF
12/11/2003
334 LUCAS DR
 
DETROIT
MI
US
48242
734
942-4779 X231
DTG OPERATIONS INC
MSP
O
MINNEAPOLIS/ST PAUL AIRPORT
IN
6/23/2010
4300 GLUMACK DRIVE
 
ST PAUL
MN
US
55111
612
725-6468
DTG OPERATIONS INC
MSP
O
MINNEAPOLIS IN TERMINAL
IN
6/1/2006
4600 GLUMACK DRIVE
MINNEAPOLIS/ST. PAUL AIRPORT
ST PAUL
MN
US
55111
612
725-6459
DTG OPERATIONS INC
MSPC05
O
MINNEAPOLIS ST PAUL HUMPHREY TERMINAL
SUB
8/1/2010
7150 HUMPHREY DRIVE
 
MINNEAPOLIS
MN
US
55450
612
725-0322
DTG OPERATIONS INC
MSPC55
O
MINNEAPOLIS ST PAUL HUMPHREY TERMINAL
SUB
8/1/2010
7150 HUMPHREY DRIVE
 
MINNEAPOLIS
MN
US
55450
612
725-0322
DTG OPERATIONS INC
MCI
O
KANSAS CITY AIRPORT
IN
12/1/2007
1 NASSAU CIRCLE
 
KANSAS CITY
MO
US
64153
816
918-4590

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 7 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
Alpha Name
City Code
Status
Location Description
Location Type
Open Date
Address Line 1
Address Line 2
City
State
Country
Zip Code
Prefix
Phone Number

DTG OPERATIONS INC
MCI
O
KANSAS CITY AIRPORT
IN
1/1/1993
1 NASSAU CIRCLE
 
KANSAS CITY
MO
US
64153
816
464-4655
DTG OPERATIONS INC
CLT
O
CHARLOTTE AIRPORT
IN
6/1/1991
4216 AIR RAMP ROAD
 
CHARLOTTE
NC
US
28214
704
359-0760
DTG OPERATIONS INC
CLT
O
CHARLOTTE-DOUGLAS INT'L
OON
2/17/2003
4216 AIR RAMP ROAD
DOUGLAS INTERNATIONAL APO
CHARLOTTE
NC
US
28214
704
359-0760 X235
DTG OPERATIONS INC
CLTC55
O
CHARLOTTE
SUB
1/28/2008
5125 B SOUTH BOULEVARD
 
CHARLOTTE
NC
US
28217
704
565-5417
DTG OPERATIONS INC
GSO
O
GREENSBORO
IN
1/5/2004
6415 BRYANT BLVD
 
GREENSBORO
NC
US
27409
336
668-3488
DTG OPERATIONS INC
GSO
O
GREENSBORO IN TERMINAL
IN
2/16/2004
6415 BRYANT BLVD
 
GREENSBORO
NC
US
27409
336
668-3488
DTG OPERATIONS INC
RDU
O
RALEIGH/DURHAM AIRPORT
IN
3/1/2004
1015 TRADE DRIVE
 
RALEIGH
NC
US
27623
919
544-6419
DTG OPERATIONS INC
RDU
O
RALEIGH DURHAM
IN
3/1/1991
1009 RENTAL CAR ROAD
 
RALEIGH
NC
US
27623
919
840-4851
DTG OPERATIONS INC
RDUC52
O
DURHAM CHAPEL HILL
SUB
3/1/2004
2804 DURHAM CHAPEL HILL BLVD
 
DURHAM
NC
US
27707
919
688-1147
DTG OPERATIONS INC
MHT
O
MANCHESTER
IN
1/13/2003
1 AIRPORT ROAD-140
MANCHESTER AIRPORT
MANCHESTER
NH
US
03103
603
668-0798
DTG OPERATIONS INC
EWR
O
NEWARK OFF AIRPORT
IN
5/15/1991
36 CARSON ROAD
BLDG. #36 STATION # P2
NEWARK
NJ
US
07114
973
824-2263
DTG OPERATIONS INC
ABQ
O
ALBUQUERQUE
IN
11/1/2005
3400 UNIVERSITY BLVD SE SUITE T
ALBUQUERQUE INT'L AIRPORT
ALBUQUERQUE
NM
US
87106
505
842-8733
DTG OPERATIONS INC
LAS
O
LAS VEGAS-MCCARRAN INT'L
IN
11/1/2003
5301 RENT A CAR ROAD
 
LAS VEGAS
NV
US
89119
702
896-7600
DTG OPERATIONS INC
LAS
O
LAS VEGAS MCCARRAN INTL AIRPORT
IN
9/1/1991
5233 RENT A CAR ROAD
 
LAS VEGAS
NV
US
89119
702
739-9507
DTG OPERATIONS INC
LASC06
O
LAS VEGAS LUXOR
HOT
10/15/1993
3900 LAS VEGAS BLVD SOUTH
LUXOR HOTEL
LAS VEGAS
NV
US
89109
702
730-5988
DTG OPERATIONS INC
LASC07
O
LAS VEGAS CIRCUS CIRCUS
HOT
12/25/1991
2880 LAS VEGAS BLVD SOUTH
CIRCUS CIRCUS HOTEL
LAS VEGAS
NV
US
89109
702
369-9302
DTG OPERATIONS INC
LASC10
O
LAS VEGAS MIRAGE
HOT
4/1/1993
3400 LAS VEGAS BLVD. SOUTH
MIRAGE HOTEL
LAS VEGAS
NV
US
89109
702
791-7425
DTG OPERATIONS INC
LASC11
O
LAS VEGAS TREASURE ISLAND
HOT
10/27/1993
3300 LAS VEGAS BLVD SOUTH
TREASURE ISLAND
LAS VEGAS
NV
US
89109
702
737-1081
DTG OPERATIONS INC
LASC12
O
LAS VEGAS EXCALIBUR
HOT
12/1/1993
3850 LAS VEGAS BLVD. SOUTH
EXCALIBUR HOTEL
LAS VEGAS
NV
US
89109
702
736-1369
DTG OPERATIONS INC
LASC13
O
LAS VEGAS MGM GRAND
HOT
12/20/1993
3799 LAS VEGAS BLVD. SOUTH
MGM GRAND HOTEL
LAS VEGAS
NV
US
89109
702
891-3012
DTG OPERATIONS INC
LASC14
O
LAS VEGAS MONTE CARLO
HOT
1/21/1996
3700 LAS VEGAS BLVD SOUTH
MONTE CARLO RESORT
LAS VEGAS
NV
US
89109
702
730-7974
DTG OPERATIONS INC
LASC15
O
LAS VEGAS NEW YORK/NEW YORK
HOT
1/2/1997
3790 LAS VEGAS BLVD. SOUTH
NEW YORK ,NEW YORK HOTEL & CASINO
LAS VEGAS
NV
US
89119
702
740-6415
DTG OPERATIONS INC
LASC17
O
LAS VEGAS BELLAGIO
HOT
10/15/1998
3600 LAS VEGAS BLVD SOUTH
BELLAGIO CASINO
LAS VEGAS
NV
US
89109
702
693-8838
DTG OPERATIONS INC
LASC18
O
LAS VEGAS MANDALAY BAY
HOT
3/9/1999
3950 S LAS VEGAS BLVD
 
LAS VEGAS
NV
US
89119
702
798-0407
DTG OPERATIONS INC
LASC19
O
LAS VEGAS FOUR SEASONS
HOT
3/9/1999
3950 S LAS VEGAS BLVD
FOUR SEASONS
LAS VEGAS
NV
US
89119
702
632-5300
DTG OPERATIONS INC
LASC20
O
LAS VEGAS CITYWIDE
CW
12/13/1999
4775 SWENSON ST
 
LAS VEGAS
NV
US
89119
702
891-8588
DTG OPERATIONS INC
LASC25
O
LAS VEGAS-SIGNATURE AT MGM
HOT
5/12/2006
145 EAST HARMON AVE
THE SIGNATURE AT MGM
LAS VEGAS
NV
US
89108
702
210-3642
DTG OPERATIONS INC
LASC26
O
MANDARIN ORIENTAL
HOT
12/16/2009
3752 SOUTH LAS VEGAS BLVD
 
LAS VEGAS
NV
US
89109
   
DTG OPERATIONS INC
LASC27
O
VDARA
SUB
12/16/2009
2600 WEST HARMON AVE
 
LAS VEGAS
NV
US
89109
702
7399507 X420
DTG OPERATIONS INC
LASC28
O
LAS VEGAS ARIA RESORT AND CASINO
HOT
12/16/2009
3730 LAS VEGAS BLVD
 
LAS VEGAS
NV
US
89109
   
DTG OPERATIONS INC
RNO
O
RENO-TAHOE INTERNATIONAL AIRPORT
IN
10/1/2006
1675 NATIONAL GUARD WAY
RENO INTERNATIONAL AIRPORT
RENO
NV
US
89502
775
329-0096
DTG OPERATIONS INC
RNO
O
RENO AIRPORT
IN
9/1/1991
1675 NATIONAL GUARD WAY
RENO INTERNATIONAL AIRPORT
RENO
NV
US
89502
775
329-0096
DTG OPERATIONS INC
JFK
O
JFK AIRPORT
IN
5/15/1991
312 FEDERAL CIRCLE
JFK IN TERMINAL
JAMAICA
NY
US
11430
866
434-2226
DTG OPERATIONS INC
LGA
O
LA GUARDIA IN TERMINAL
IN
5/15/1991
22-61 94TH STREET
 
EAST ELMHURST
NY
US
11369
866
434-2226
DTG OPERATIONS INC
NYA
O
MANHATTAN E 22ND ST
DWT
5/15/1991
329 E 22ND STREET
MANHATTAN E 22ND
NEW YORK
NY
US
10010
866
434-2226
DTG OPERATIONS INC
NYC
O
MANHATTAN W 56TH ST
DWT
6/15/1997
263 W 52ND ST
MANHATTAN W 52ND ST
NEW YORK
NY
US
10019
866
434-2226
DTG OPERATIONS INC
NYCC04
O
MANHATTAN CHARLES ST
CW
4/1/2000
99 CHARLES STREET
 
NEW YORK
NY
US
10014
866
434-2226
DTG OPERATIONS INC
NYCC52
O
MANHATTAN W 83RD ST
DWT
6/1/2004
148 W 83RD ST
 
NEW YORK CITY
NY
US
10028
877
283-0898
DTG OPERATIONS INC
NYE
O
MANHATTAN E 84TH ST
DWT
5/15/1991
160 E 87TH ST
MANHATTAN E 87TH ST
NEW YORK
NY
US
10028
866
434-2226
DTG OPERATIONS INC
CLE
O
CLEVELAND
IN
12/15/2003
19601 MAPLEWOOD
HOPKINS INT'L APO
CLEVELAND
OH
US
44135
216
433-7084
DTG OPERATIONS INC
CLE
O
CLEVELAND IN TERMINAL
IN
4/25/1997
19727 MAPLEWOOD AVENUE
CLEVELAND HOPKINS AIRPORT
CLEVELAND
OH
US
44135
216
267-3134 X223
DTG OPERATIONS INC
CMH
O
COLUMBUS
IN
8/1/2006
4600 INTERNATIONAL GATEWAY
PORT COLUMBUS INTL APO
COLUMBUS
OH
US
43219
614
239-3287
DTG OPERATIONS INC
CMH
O
COLUMBUS AIRPORT
IN
5/1/1998
4600 INTERNATIONAL GATEWAY
IN TERMINAL
COLUMBUS
OH
US
43219
614
239-3287
DTG OPERATIONS INC
CMHC51
O
COLUMBUS STELZER
OOF
8/1/2006
840 STELZER ROAD
 
COLUMBUS
OH
US
43219
614
239-3296
DTG OPERATIONS INC
DAY
O
DAYTON OFF AIRPORT
OOF
8/1/2006
2700 WEST NATIONAL ROAD
 
DAYTON
OH
US
45414
937
898-8000
DTG OPERATIONS INC
DAY
O
DAYTON OFF AIRPORT
OOF
10/1/1993
2700 WEST NATIONAL ROAD
 
DAYTON
OH
US
45414
937
898-8000 X226
DTG OPERATIONS INC
TUL
O
TULSA
IN
2/16/1982
7727 E. YOUNG SUITE 420
 
TULSA
OK
US
74115
918
838-9992
DTG OPERATIONS INC
TUL
O
TULSA
IN
2/1/2006
7727 E. YOUNG SUITE 500
 
TULSA
OK
US
74115
918
838-5237
DTG OPERATIONS INC
PDX
O
PORTLAND
IN
2/1/2007
10800 NE HOLMANN ST
P.O. Box 301099
PORTLAND
OR
US
97294
503
254-6564
DTG OPERATIONS INC
PDXC51
O
PORTLAND N E
OOF
2/1/2007
10800 NE HOLMAN STREET
P.O. Box 301099
PORTLAND
OR
US
97294
503
254-6563
DTG OPERATIONS INC
PHL
O
PHILADELPHIA IN TERMINAL
IN
4/3/1990
PHILADELPHIA INT'L AIRPORT
 
PHILADELPHIA
PA
US
19153
866
434-2226
DTG OPERATIONS INC
PHL
O
PHILADELPHIA
OOF
6/15/2005
7500 HOLSTEIN AVENUE
 
PHILADELPHIA
PA
US
19153
215
365-6317

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 7 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC
Alpha Name
City Code
Status
Location Description
Location Type
Open Date
Address Line 1
Address Line 2
City
State
Country
Zip Code
Prefix
Phone Number

DTG OPERATIONS INC
PIT
O
PITTSBURGH
IN
3/1/2007
CAR RENTAL ACCESS ROAD LOT #3
 
PITTSBURGH
PA
US
15231
412
472-3333
DTG OPERATIONS INC
PIT
O
PITTSBURGH AIRPORT
IN
10/1/1992
CAR RENTAL ACCESS RD LOT #5
 
PITTSBURGH
PA
US
15231
412
472-3411
DTG OPERATIONS INC
PVD
O
PROVIDENCE
IN
4/1/2006
700 JEFFERSON BLVD
 
WARWICK
RI
US
02886
401
732-2000
DTG OPERATIONS INC
PVDC52
O
PROVIDENCE-POST ROAD
SUB
10/27/2010
2329 POST ROAD
 
WARWICK
RI
US
02886
401
732-2000
DTG OPERATIONS INC
PVDS51
O
EAST PROVIDENCE
SUB
7/1/2007
2312 PAWTUCKET AVE
 
EAST PROVIDENCE
RI
US
02914
401
435-3300
DTG OPERATIONS INC
BNA
O
NASHVILLE
IN
2/1/2006
1 TERMINAL LANE SUITE 312
IN TERMINAL
NASHVILLE
TN
US
37214
615
367-0503
DTG OPERATIONS INC
MEM
O
MEMPHIS
IN
12/4/2003
2600 RENTAL ROAD
 
MEMPHIS
TN
US
38118-1500
901
346-3161
DTG OPERATIONS INC
MEM
O
MEMPHIS  AIRPORT
IN
9/1/2000
2600 RENTAL ROAD
 
MEMPHIS
TN
US
38118-1500
901
346-3161
DTG OPERATIONS INC
CRP
O
CORPUS CHRISTI
IN
10/15/2004
1000 INTERNATIONAL BLVD
SUITE 640
CORPUS CHRISTI
TX
US
78406
361
289-0042
DTG OPERATIONS INC
CRP
O
CORPUS CHRISTI
IN
3/13/2000
1928 N PADRE ISLAND DR
 
CORPUS CHRISTI
TX
US
78408
866
434-2226
DTG OPERATIONS INC
DAL
O
DALLAS IN TERMINAL
IN
2/5/2001
3127 W MOCKINGBIRD LANE
 
DALLAS
TX
US
75235
214
357-2822
DTG OPERATIONS INC
DAL
O
DALLAS/LOVE FIELD IN TERMINAL
IN
11/22/1987
3127 W. MOCKINGBIRD LANE
 
DALLAS
TX
US
75235
214
350-8650
DTG OPERATIONS INC
DFW
O
DALLAS IN TERMINAL
IN
2/5/2001
3809 SO. 26TH AVE.
 
DALLAS
TX
US
75261
972
456-5980
DTG OPERATIONS INC
DFW
O
DALLAS/FT WORTH IN TERMINAL
IN
11/22/1987
3809 SO. 26TH AVE.
PO BOX 612728
DALLAS
TX
US
75261-2728
972
456-5980
DTG OPERATIONS INC
ELP
O
EL PASO IN TERMINAL
IN
8/1/2006
6701 CONVAIR DRIVE
IN TERMINAL
EL PASO
TX
US
79925
915
778-5446 X 18
DTG OPERATIONS INC
ELP
O
EL PASO IN TERMINAL
IN
8/1/2006
6701 CONVAIR DRIVE
IN TERMINAL
EL PASO
TX
US
79925
915
778-5446 X18
DTG OPERATIONS INC
HOU
O
HOBBY AIRPORT
IN
9/15/2003
8620 PANAIR ROAD
 
HOUSTON
TX
US
77061
713
947-9125
DTG OPERATIONS INC
HOU
O
HOBBY AIRPORT
IN
8/10/1991
7979 AIRPORT BLVD
 
HOUSTON
TX
US
77061
713
641-6331
DTG OPERATIONS INC
HOUC01
O
HOUSTON MED CENTER
SUB
9/1/1992
2319 W HOLCOMBE BLVD
HOUSTON-MEDICAL CENTER
HOUSTON
TX
US
77374
713
797-9624
DTG OPERATIONS INC
HOUC04
O
SOUTHWEST HILTON
HOT
7/7/1993
6780 S. W. FREEWAY
 
HOUSTON
TX
US
77074
866
434-2226
DTG OPERATIONS INC
HOUC52
O
IAH JFK LOCAL OFFICE
OOF
9/15/2003
15845 JFK BLVD
 
HOUSTON
TX
US
77032
281
449-2792
DTG OPERATIONS INC
HOUC53
O
GALLERIA
DWT
9/15/2003
3151 WEST LOOP SOUTH
 
HOUSTON
TX
US
77061
713
622-4032
DTG OPERATIONS INC
HOUC54
O
HOUSTON MED CENTER
SUB
9/15/2003
2319 W HOLCOMBE BLVD
 
HOUSTON
TX
US
77054
713
799-8950
DTG OPERATIONS INC
HOUC55
O
SOUTHWEST FREEWAY
SUB
9/15/2003
6780 S. W. FREEWAY
 
HOUSTON
TX
US
77074
281
802-8897
DTG OPERATIONS INC
HOUC56
O
HOUSTON-CROWNE PLAZA HOTEL
HOT
1/3/2006
1700 SMITH STREET
CROWNE PLAZA HOTEL
HOUSTON
TX
US
77002
713
947-9125
DTG OPERATIONS INC
HRL
O
VALLEY INTERNATIONAL AIRPORT
IN
10/15/1997
5702 HERITAGE WAY
 
HARLINGEN
TX
US
78550
956
430-8916
DTG OPERATIONS INC
IAH
O
INTERCONTINENTAL AIRPORT
IN
9/15/2003
17300 JFK BLVD
BLDG A-6
HOUSTON
TX
US
77032
281
233-1211
DTG OPERATIONS INC
IAH
O
INTERCONTINENTAL AIRPORT
IN
8/7/2003
15845 JFK BLVD
HOUSTON JFK
HOUSTON
TX
US
77032
281
233-1211
DTG OPERATIONS INC
MFE
O
MILLER INTERNATIONAL AIRPORT
IN
10/15/1997
2500 S BICENTENNIAL BLVD #112
MILLER INT'L AIRPORT
MCALLEN
TX
US
78503
956
630-1100
DTG OPERATIONS INC
SAT
O
SAN ANTONIO
IN
11/6/2006
8790 CROWNHILL BLVD
 
SAN ANTONIO
TX
US
78209
210
930-1081
DTG OPERATIONS INC
SAT
O
SAN ANTONIO IN TERMINAL
IN
3/13/2000
8790 CROWNHILL BLVD
 
SAN ANTONIO
TX
US
78209
210
524-3251
DTG OPERATIONS INC
IAD
O
STERLING-DULLES INT'L AIRPORT
IN
3/7/2002
23320 AUTO PILOT DRIVE
 
DULLES
VA
US
20166
703
661-0167 X2222
DTG OPERATIONS INC
IAD
O
WASHINGTON-DULLES IN TERMINAL
IN
1/1/1991
23390 AUTO PILOT DRIVE
 
DULLES
VA
US
20166
703
661-6924 X228
DTG OPERATIONS INC
ORF
O
NORFOLK IN TERMINAL
IN
3/6/2002
2200 NORVIEW AVE
NORFOLK INTERNATIONAL APO
NORFOLK
VA
US
23518
757
857-3902
DTG OPERATIONS INC
ORF
O
NORFOLK IN TERMINAL
IN
11/1/2003
2200 NORVIEW AVE
NORFOLK INT'L APO ARRIVAL BLDG
NORFOLK
VA
US
23518
757
857-3902
DTG OPERATIONS INC
ORFC03
O
NORFOLK SUBURBAN
SUB
3/7/2002
3345 NORTH MILITARY HWY
 
NORFOLK
VA
US
23518
757
857-0112
DTG OPERATIONS INC
RIC
O
RICHMOND IN TERMINAL
IN
11/1/2003
5912 LEWIS ROAD
 
RICHMOND
VA
US
23150
804
222-2618 x 222
DTG OPERATIONS INC
RIC
O
RICHMOND AIRPORT
IN
9/24/2003
5912 LEWIS ROAD
 
SANDSTON
VA
US
23150
804
222-2618 X222
DTG OPERATIONS INC
RICGML
O
RICHMOND GOVT RENTALS
SUB
1/1/2009
5912 LEWIS ROAD
 
SANDSTON
VA
US
23150
   
DTG OPERATIONS INC
WASC52
O
ARLINGTON-WASHINGTON REAGAN INT'L APO
SUB
6/1/2006
2600 JEFFERSON DAVIS HWY
 
ARLINGTON
VA
US
22202
703
838-6879
DTG OPERATIONS INC
WASGML
O
ALEXANDRIA
SON
3/7/2002
330 HOOFS RUN DRIVE
 
ALEXANDRIA
VA
US
22314
703
684-7500 X325
DTG OPERATIONS INC
WASS01
O
WASHINGTON JEFF DAVIS HIGHWAY
OOF
1/1/1991
2600 JEFFERSON DAVIS HWY
 
ARLINGTON
VA
US
22202
703
519-8701
DTG OPERATIONS INC
BTV
O
S BURLINGTON - OFF AIRPORT
OOF
4/1/2007
1700 WILLISTON ROAD
 
S. BURLINGTON
VT
US
05403
802
863-5500
DTG OPERATIONS INC
LEB
O
WHITE RIVER - OFF AIRPORT
OOF
4/1/2007
93 BESWICK DRIVE
 
WHITE RIVER JUNCTION
VT
US
05001
802
295-6611
DTG OPERATIONS INC
SEA
O
SEATAC IN TERMINAL
IN
2/1/2007
18836 INTERNATIONAL BLVD
 
SEATAC
WA
US
98188
206
244-6868
DTG OPERATIONS INC
SEAC51
O
SEATTLE OFF AIRPORT
OOF
2/1/2007
18836 INTERNATIONAL BLVD
 
SEATTLE
WA
US
98168
206
625-0065
DTG OPERATIONS INC
MKE
O
MILWAUKEE IN TERMINAL
IN
6/1/2006
5300 SOUTH HOWELL AVE
 
MILWAUKEE
WI
US
53207
414
744-9820
DTG OPERATIONS INC
MKE
O
MILWAUKEE
IN
1/2/2003
5300 SOUTH HOWELL AVENUE
 
MILWAUKEE
WI
US
53207
866
434-2226


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 8 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 8
TECHNICAL ARCHITECTURE AND PRODUCT STANDARDS


 
This document is intentionally left blank.
 
 



 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 9 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 9
CURRENT AND PLANNED PROJECTS


 
This document is intentionally left blank.
 

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 10 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 10
EQUIPMENT ASSETS


 
 
Provider will support the following assets for Customer Equipment types during
the Term of the Agreement:
 
 
·
Server Equipment

 
 
·
Storage Equipment

 
 
·
End User Computing Equipment

 
 
·
LAN Network Equipment

 
 
·
WAN Network Equipment

 
Monthly Asset Inventory reports will be provided to Customer listing the
Customer Equipment assets managed by Provider under terms of this
Agreement.  Additions and deletions to the list will be managed in accordance
with the process defined in the Policies and Procedures Manual.
 

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


ExExhibit 11 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 11
AUDIT RIGHTS AND PROCEDURES
FOR NETWORK PENETRATION TESTS
 


 
Customer may request reasonable access to Provider Data Centers for the purpose
of performing internal audits or inspections of the networks used in performing
Services, through the use of network penetration tests and similar mechanisms.
 
Provider’s security policies generally limit third party penetration or
vulnerability testing to those portions of the environment that are dedicated to
Customer.  To request an audit under the Audit Rights provision of the Agreement
(Section 5.6 – Audit Rights) involving the use of network penetration tests and
similar mechanisms, Customer must provide written notice to:
 


HP Enterprise Services, LLC
Attention:  [***], Account Executive
5330 East 31st Street
Tulsa, Oklahoma  74133


Such notice must include the date of the engagement, window of time the activity
will take place, source IP’s, destination IP’s, types of checks to be run and
the tools to be used.  If a third party will perform the audit or testing on
behalf of Customer, the request must also include the full name of the company
performing the service.  Provider’s Global Information Security Compliance
Assessment organization will review the request to determine if it meets
Provider’s security requirements and to confirm that the targeted environment is
limited to a Customer dedicated environment.  The request process requires
Customer and the third party provider to sign a standard indemnification
document (in the form set forth in Attachment A), which renders Customer
responsible for all cost associated with any outage and resultant activities
required to restore the environment back to operation.
 
If it is determined that the planned testing does not meet Provider’s security
requirements, Provider will work with Customer to develop a testing plan that
will address its needs.  If testing in a leveraged environment is required, such
testing may be done by Provider, subject to the Parties’ agreement on the scope
of the testing and fees to be paid by Customer for the performance of
penetration or vulnerability testing by Provider.



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Attachment A to Exhibit 11 to Services Agreement between Dollar Thrifty
Automotive Group, Inc. and HP Enterprise Services, LLC



ATTACHMENT A
 

 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR ATTACHMENT A TO EXHIBIT 11
 
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 12 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 12


 
 
I.
Introduction; Interpretation.

 
 
1.         This Exhibit 12 is attached to and incorporated by reference in the
Services Agreement by and between Dollar Thrifty Automotive Group, Inc. and HP
Enterprise Services, LLC.
 
The purpose of this Exhibit is to identify (i) Provider Subcontracted Services
and approved subcontractors as of the Effective Date, (ii) a list of Customer
Licensed Software which is maintained through the Asset Inventory System and
(iii) a list of Hardware and Software Maintenance contracts for all Application
Servers and Storage as of the Effective Date which are invoiced on a cost plus
arrangement in accordance with Exhibit 4, Section III.D.
 
 
II.
AGENCY AUTHORIZATIONS

 
For those Customer Third-Party Contracts for which Provider is not identified as
having financial responsibility in Exhibit 12, but Provider has administrative,
financial, and/or operational responsibility, Customer will grant to Provider
the necessary access, administrative, financial, and operational agency,
including ordering rights, as applicable, in order to authorize Provider to
carry out such responsibilities on Customer’s behalf with respect to the
identified Third-Party Contracts.  The grant will be effectuated through the
Parties’ execution of a separate agency authorization for each affected
Third-Party Contract (an “Agency Authorization”).  Following the Parties’
execution of each Agency Authorization, Customer will send the Agency
Authorization to the Third Party Vendor under the applicable Third-Party
Contract for execution by the Third Party Vendor.
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 12-A to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 12-A


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 12-A
 
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 12-B to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 12-B
 CUSTOMER LICENSED SOFTWARE


 
 
Provider will maintain and provide monthly Asset Inventory reports listing all
Customer Licensed Software.
 
Additions and deletions to the list will be managed in accordance with the
process defined in the Policies and Procedures Guide.
 



 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 13 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 13


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 13
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 14 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 14
CUSTOMER SATISFACTION SURVEYS
 
1.0
INTRODUCTION

 
This Exhibit describes the requirements related to Customer satisfaction
surveys.  Customer and Provider as part of the Governance process will work
together to update, revise and make changes to this Exhibit during the Term of
the Agreement, including adding and removing Customer satisfaction surveys
mutually agreed upon by both parties in order to ensure that the Customer
surveys are relevant to measuring Provider’s delivery of the Services.
 
Customer will have overall review and approval of the Customer satisfaction
surveys, to include input and approval of the survey recipients and the survey
questions.
 
 
2.0
PROVIDER GENERAL REQUIREMENTS AND RESPONSIBLITIES:

 
Provider’s responsibilities include:
 
 
1.
Conducting Customer satisfaction surveys regarding the Services including, but
not limited to the categories of support, services requests and project work for
the following categories of Authorized Users:

 
1.1.
Customer’s Executives.

 
1.2.
Authorized Users immediately after they have used the Service Desk as described
in Exhibit 2.2.

 
2.
Measuring Customer satisfaction in all surveys for the following general
attributes:

 
2.1.
Responsiveness.

 
2.2.
Performance.

 
2.3.
Knowledge.

 
2.4.
Courteousness and Professionalism.

 
2.5.
Overall Satisfaction.

 
2.6.
Timeliness.

 
2.7.
Value Added.

 
3.
Measuring Customer satisfaction for each Tower, based on the audience for each
survey.

 
4.
Measuring the satisfaction with the value of the Services provided by Provider
in the Customer satisfaction surveys.

 
5.
Developing the materials and methodology for each survey, and:

 
5.1.
Submitting the materials to Customer for its approval at least thirty (30)
working days prior to the scheduled start date for each survey.

 
6.
Tracking survey response rates and reporting those numbers.

 
7.
Communicating with Authorized Users on a proactive basis to achieve an optimal
response rate for each survey.

 
8.
Receiving completed surveys from Authorized Users and tabulating results from
the surveys.

 
9.
Reporting the results and resulting action plans to:

 
9.1.
The Customer Contract Executive and making the results available through an
electronic portal.

 
9.2.
The Authorized User group that was asked to respond to the survey, as directed
by the Customer Contract Executive.

 
9.3.
Provide results of surveys no later than 30 days after data is collected.

 
10.
Using the survey results to plan and implement measurable improvement programs
for areas requiring attention.

 
3.0
EXECUTIVE CUSTOMER SATISFACTION SURVEYS:

 
Provider’s responsibilities include:
 
1.
Initiating an Executive Customer Satisfaction Survey within twelve (12) months
after the Effective Date, or at a later time if approved by the Customer
Contract Executive.

 
2.
Conducting ongoing Executive Customer Satisfaction Surveys annually, or as
requested by Customer not to exceed two (2) Executive Customer Satisfaction
Surveys in any Contract Year.

 
3.
Providing the Customer the option of an on-site annual survey.

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 14 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC


 
4.
Working with the Customer Contract Executive to identify survey participants and
attain the optimal response rate to the survey.

 
5.
Reporting the results of the survey to the Customer Contract Executive within
two (2) weeks after the completion of the survey.

 
6.
Reporting the results to the survey respondents and other Customer executives as
requested by the Customer Contract Executive.

 
7.
Conducting follow-up reviews or other activities as requested by the Customer
Contract Executive.

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 17 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 17
 


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 17
 
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
 Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 19 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and Provider Enterprise Services, LLC



EXHIBIT 18


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 18
 
 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
 Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 19 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and Provider Enterprise Services, LLC



EXHIBIT 18-A


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 18-A
 

 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
 Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 19 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and Provider Enterprise Services, LLC



EXHIBIT 19


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 19
 

 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 20 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and Provider Enterprise Services, LLC

EXHIBIT 20
CONTRACT CHANGE PROCESS


 
As set forth in the Services Agreement between Provider and Customer, all
proposed changes by Customer or Provider (i) that contemplate a change to, and
not simply an increase in or reduction of, the Services, (ii) to Customer
Equipment, Customer Software, Customer Location, Customer's wide-area network
(including equipment, network and Software components) or the configuration of
information systems, and which would affect Provider’s performance or delivery
of the Services or Provider’s ability to satisfy the  Service Levels, or (iii)
that involve Customer proposals for Variable Services, (collectively,
"Changes"), shall be subject to using the Contract Change Process as set forth
in this Exhibit 20.
 
1.1
Any Change must be initiated by the Provider Account Manager or the Customer
Account Manager.

 
1.2
Changes to Customer Equipment, Customer Software, Customer Location, Customer's
wide-area network (including equipment, network and Software components) or the
configuration of information systems shall be made in accordance with the Change
Management process defined in the Policies and Procedures Manual.  Such Changes
shall not require a Contract Amendment, unless the Change would amend, modify,
add or delete any Service or any Exhibit in any material way, or change any
Fees.

 
1.3
Additions, deletions and modifications to Service Levels, changes to Service
Level designations (i.e. changing a Key Measurement to a Critical Service Level
or Critical Service Level to a Key Measurement), and changes to the Allocation
of Pool Percentage for Critical Service Levels made in accordance with the
process defined in the Service Level Methodology (Exhibit 3) shall not require a
Contract Amendment, unless such changes result in a modification of the Services
or Fees.

 
1.4
The Account Managers must discuss any Change (other than a Change described in
Section 1.2 above that does not require a Contract Amendment) proposed by either
the Customer or Provider and such a discussion must result either in:

 
 
1.4.1
agreement not to proceed further with the proposed Change (which agreement shall
be documented in notes or meeting minutes by the Customer and Provider which for
the purposes of this clause only may be done by email);

 
 
1.4.2
a written request for a Change by the Customer or Provider;

 
 
1.4.3
the submission of a Work Order/Service Request (in the form set forth in
Attachment A to this Exhibit 20) if the Change is for New Services, Variable
Services or Project which is executed by both Parties; or

 
 
1.4.4
the submission of a Contract Amendment by Provider for Changes that amend,
modify, add or delete any Exhibit, any Service or Fees, except as otherwise
provided for in the Agreement. 

 
1.5
Discussions will be held within four (4) business days of either Party’s Account
Manager notifying the other Account Manager of a proposal for a Change.  Neither
the Customer nor Provider is obliged to produce any documentation, make any
calculation, make any specific proposal or do any preparatory work requiring
significant effort for the purpose of participating in such a discussion.

 
1.6
Where, following the foregoing discussions, it is agreed that Provider will
prepare a Work Order/Service Request or Contract Amendment (the applicable
“Supplemental Contract Document”) based off of a Customer or Provider Change
request, Provider will, as soon as reasonably possible but no later than ten
(10) business days or such longer period as may be agreed by the Parties
following the delivery of the written request for the Change:

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 20 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and Provider Enterprise Services, LLC

 
(a)
Provide the Supplemental Contract Document and notify the Customer whether the
Change:

 
 
(i) can be provided by Provider within the existing Monthly Base Charges or
Variable Service Charges;

 
 
(ii) will lead to a reduction of the Monthly Base Charges or Variable Service
Charges; or

 
 
(iii) may result in an increase in the Monthly Base Charges or Variable Service
Charges.  Provider may not increase the Monthly Base Charges or Variable Service
Charges for a Change unless the Change will result in an increase in Provider’
costs when compared with the costs of existing Services at the same volume and
Service Levels.

 
 
OR

 
 
(b)
Provider shall provide a written response stating what further information or
investigation is required in order to respond, and provide details of the
required information or investigation and a date by which the Supplemental
Contract Document will be provided to the Customer, in which case the Customer
and Provider Account Managers must meet within four (4) business days of receipt
by the Customer of such request for further information so as to discuss,
request and provide, where possible, the additional information, or to arrange
the further investigation, reasonably requested.  Within ten (10) business days
of Provider’s receipt of the information or the conclusion of the investigation
or such other date agreed to by the Parties, Provider shall then provide the
Customer with the Supplemental Contract Document which shall include the
information set forth in Section 1.6 (a) above.

 
1.7
The Customer shall, within a reasonable period of time (having regard to the
Change Start Date) but no later than ten (10) business days after its receipt of
the Supplemental Contract Document, notify Provider as to whether it wishes to
proceed with the implementation of the Change under the terms of the
Supplemental Contract Document.

 
1.8
If the Customer does not accept the Supplemental Contract Document, it shall
provide a counter-proposal which the Customer would be willing to accept (before
referring any matter in relation to the Supplemental Contract Document for
dispute resolution).

 
1.9
If the Customer accepts the Supplemental Contract Document(either as submitted
by Provider or as amended by agreement between the Parties) then the Parties
shall execute, as soon as possible thereafter, two copies of the Supplemental
Contract Document, with Provider and the Customer each retaining one copy of the
Supplemental Contract Document so executed.  Upon the Supplemental Contract
Document being executed by both Provider and the Customer (which in the case of
Customer must be signed by a Customer Vice President or President and Provider
shall have the right to rely on the title of the Customer officer stated on the
Supplemental Contract Document), the Supplemental Contract Document will be
deemed to form part of this Agreement and the relevant part of the Agreement
will be amended as set forth in the Supplemental Contract Document.  Provider
must not take any action with respect to a Supplemental Contract Document until
the Customer has executed the Supplemental Contract Document, and the Customer
is not liable for any additional expenditure incurred by Provider in taking any
action with respect to a Supplemental Contract Document until it has been signed
by both Provider and the Customer unless the Customer has otherwise approved
that expenditure in writing.

 
1.10
If Provider and the Customer cannot agree on any issue relating to the
Supplemental Contract Document, then:

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 20 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and Provider Enterprise Services, LLC
 
 
 
1.10.1
if the dispute is about a change in the Monthly Base Charges or Variable Service
Charges, that matter will be resolved in accordance with the dispute resolution
provisions of the Agreement; provided, however, the process shall not (unless
otherwise agreed between the Account Managers) delay in any way the date
identified in the Supplemental Contract Document upon which performance of the
Change will commence (the "Change Start Date") if:

 
 
(a)
the Parties agree on all other matters contained in the Supplemental Contract
Document;

 
(b)
the Supplemental Contract Document has been executed (subject to resolution of
the dispute about the Monthly Base Charges or Variable Service Charges); or

 
(c)
the Customer and Provider have agreed that Provider will be paid based on
Provider’s actual incremental costs incurred, if any, in implementing and
performing the Change on an interim basis pending resolution of the dispute.

 
 
1.10.2
If the dispute is about Service Levels, or any other matter aside from those
covered in Section 1.10.1, it will be resolved in accordance with the dispute
resolution provisions of the Agreement and a revised Change Start Date shall be
as agreed by the Parties or determined pursuant to the dispute resolution
proceedings.

 
1.11
If Customer wishes to proceed on the terms of the Supplemental Contract
Document, the Customer shall pay any up front charges referred to in the
Supplemental Contract Document and this Agreement and Provider shall commence
performance of the Change upon the Change Start Date.

 
2.
GENERAL PROVISIONS

 
2.1
Provider and the Customer will each bear its own costs related to any
investigations into a Change.  Both Parties shall make Change requests
reasonably and in good faith.

 
2.2
Provider shall not be obliged to provide a Change if to do so would make it
either:

 
 
2.2.1
technically or operationally non-viable; or

 
 
2.2.2
contrary to law.

 

 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 20 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and Provider Enterprise Services, LLC
 


 
Attachment A to Exhibit 20
 
 
HP Enterprise Services Work Order and Service Request
 

Provider Enterprise Services Work Order and Service
Request                                                                                                                Number:
DTG0XXX
 
Date
raised:                      MM/DD/YYY                                        Requestor:
 
Customer:    Dollar Thrifty Automotive
Group                                                                                       Completed
by:
 
Related Agreement:
 
This Work Order is executed under the terms of the Services Agreement dated
April 1, 2011 by and between Dollar Thrifty Automotive Group, Inc. and HP
Enterprise Services, LLC, (“the Agreement”) as amended to date unless otherwise
noted within this Work Order.  In the event of any conflict between the terms of
this Work Order and the Agreement, this Work Order shall have precedence.
 
Description:
This statement of work is intended to document the scope of work and billing
arrangement for resources necessary …..
Scope:
The scope of this work  includes ….
Duration:
This effort is expected to run through <Date>.
Financial Summary:
Total estimated SOW expense - $
The amount billed for this SOW will be based on actual hours worked.
Work will not begin until a fully executed copy of this document is returned to
the HP Enterprise Services DTAG Account Business Office.  The proposal is valid
for 30 days from the Date Raised.
 
 
 
Provider Services
Professional Services
X
Hardware
 
Other
 
Server Support Level
Essential
 
Enhanced
 
Premier
 
Provider Maintenance Support
24x7x2
 
24x7x4
 
8x5 M-F
   
Gold
 
Silver
 
Bronze
 

Estimated Installation and Professional Services Fees:$
Installation fee is equal to one month’s base services as per contract =
 
Estimated Delivery Date:
Through <Date>
As agreed between EDS and DTG.
Estimated Professional Services Hrs:  XXX
 
Revised contract term:
 
     
     

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 20 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and Provider Enterprise Services, LLC
 


 
Attachment A to Exhibit 20
 
 
HP Enterprise Services Work Order and Service Request
 

Estimated Capital for Implementation:N/A
 
Incremental monthly fees:
Revised monthly fee total:
$
SUMMARY/RESOLUTION:  (Completed by HP Enterprise Services) :
Provider to provide <provide brief summary of scope here>   Project labor
charges are time and materials and are estimated at  $
SOW: DTG0XXX
Billing Effective Date
<Date>
   
Signature Dates
 
Dollar Thrifty Automotive Group Authorized Signatory
   
HP Enterprise Services Authorized Signatory
     
     
 

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.
 
Exhibit 21 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC

EXHIBIT 21


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 21
 





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
 Dollar Thrifty Automotive Group, Inc.


Exhibit 22 to Services Agreement between Dollar Thrifty Automotive Group, Inc.
and HP Enterprise Services, LLC



EXHIBIT 22


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 22
 


 



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 
